           Case 20-12456-JTD            Doc 354        Filed 11/07/20        Page 1 of 125




                       IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF DELAWARE

 In re:                                                        Chapter 11

 RTI HOLDING COMPANY, LLC,1                                    Case No. 20-12456 (JTD)

                                 Debtors.                      (Jointly Administered)


           DISCLOSURE STATEMENT FOR DEBTORS’ CHAPTER 11 PLAN

                                          IMPORTANT DATES
         Date by which Ballots must be received: [●] at 4:00 p.m. (EST)

         Plan Confirmation Objection Deadline: [●] at 4:00 p.m. (EST)

         Hearing on Confirmation of the Plan: [●] at [●] (EST)

     THIS DISCLOSURE STATEMENT HAS BEEN SUBMITTED TO THE
   BANKRUPTCY COURT FOR APPROVAL UNDER CHAPTER 11 OF THE
  BANKRUPTCY CODE. THIS DISCLOSURE STATEMENT HAS NOT BEEN
 APPROVED BY THE BANKRUPTCY COURT. THIS IS NOT A SOLICITATION
  OF VOTES TO ACCEPT OR REJECT THE PLAN IN ACCORDANCE WITH
   BANKRUPTCY CODE SECTION 1125 AND WITHIN THE MEANING OF
    BANKRUPTCY CODE SECTION 1126. THE INFORMATION IN THIS
          DISCLOSURE STATEMENT IS SUBJECT TO CHANGE.



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number
are as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391);
RTBD, LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit
Franchise, LLC (8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc.
(2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103);
RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT
Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise,
LLC (4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise,
LLC (8760); RT Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New
England Franchise, LLC (4970); RT New Hampshire Restaurant Holdings, LLC (7438); RT New York
Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha Holdings, LLC (8647); RT One
Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando Franchise, LP (5105);
RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise, LLC
(9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc.
(2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc.
(6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc.
(0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’
mailing address is 333 East Broadway Ave., Maryville, TN 37804.

DOCS_LA:332991.15 76136/002
          Case 20-12456-JTD   Doc 354   Filed 11/07/20    Page 2 of 125




 Dated: November 6, 2020         PACHULSKI STANG ZIEHL & JONES LLP
                                 Richard M. Pachulski (CA Bar No. 90073)
                                 Malhar S. Pagay (CA Bar No. 189289)
                                 James E. O’Neill (DE Bar No. 4042)
                                 Victoria A. Newmark (CA Bar No. 183581)
                                 919 North Market Street, 17th Floor
                                 Wilmington, DE 19899-8705 (Courier 19801)
                                 Telephone: 302/652-4100
                                 Facsimile: 302/652-4400
                                 E-mail: rpachulski@pszjlaw.com
                                           mpagay@pszjlaw.com
                                           joneill@pszjlaw.com
                                           vnewmark@pszjlaw.com
                                 Counsel for the Debtors and Debtors in Possession




DOCS_LA:332991.15 76136/002
           Case 20-12456-JTD                  Doc 354         Filed 11/07/20            Page 3 of 125




                                             TABLE OF CONTENTS

                                                                                                                        Page

ARTICLE I. EXECUTIVE SUMMARY .............................................................................. 1
     A.      INTRODUCTION ......................................................................................... 1
     B.      RULES OF INTERPRETATION.................................................................. 1
     C.      PLAN SUPPORT FROM CONSENTING LENDERS AND
             SHAREHOLDERS ........................................................................................ 2
     D.      PURPOSE AND EFFECT OF THE PLAN .................................................. 2
             1.    Plan of Reorganization Under Chapter 11 of the
                   Bankruptcy Code ............................................................................... 2
             2.    Financial Restructurings in Connection with the Plan ...................... 5
             3.    Plan Overview ................................................................................... 6
     E.      VOTING PROCEDURES AND SOLICITATION MATERIALS............... 9
             1.    Who May Vote on the Plan ............................................................... 9
             2.    Voting Record Date ......................................................................... 10
             3.    Voting Agent ................................................................................... 10
             4.    Solicitation Package, Ballots and Notices ....................................... 10
             5.    Voting Procedures ........................................................................... 11
             6.    Exemption from Securities Act Registration Requirements ............ 12
             7.    Filing of the Plan Supplement ......................................................... 12
     F.      CONFIRMATION OF THE PLAN ............................................................ 12
             1.    Confirmation Hearing ...................................................................... 12
             2.    Deadline for Objecting to Confirmation of the Plan ....................... 12
             3.    Notice Parties ................................................................................... 13
             4.    Effect of Confirmation of the Plan .................................................. 13
     G.      CONSUMMATION OF THE PLAN .......................................................... 14
     H.      RISK FACTORS ......................................................................................... 14
ARTICLE II. 15
GENERAL BACKGROUND TO THE CHAPTER 11 CASES ......................................... 15
     A.      THE DEBTORS’ ORGANIZATIONAL STRUCTURE ............................ 15
     B.      OVERVIEW OF THE DEBTORS’ BUSINESS......................................... 15
             1.    The Debtors’ Business Operations .................................................. 16
             2.    Franchising ...................................................................................... 16
             3.    Suppliers .......................................................................................... 16
             4.    Personnel.......................................................................................... 16
             5.    Owned Real Property and Sale-Leaseback Transactions ................ 17
             6.    RT Lodge ......................................................................................... 17
             7.    Related Party Note/Bond Receivable .............................................. 17
             8.    Rabbi Trusts ..................................................................................... 18
     C.      DEBTORS’ PREPETITION CAPITAL STRUCTURE ............................. 18
             1.    Prepetition Credit Facility................................................................ 18
             2.    Other Prepetition Obligations .......................................................... 19
ARTICLE III. 20
CHAPTER 11 CASES ......................................................................................................... 20
     A.      EVENTS LEADING TO COMMENCEMENT OF THE
                                                    i
DOCS_LA:332991.15 76136/002
           Case 20-12456-JTD                 Doc 354             Filed 11/07/20        Page 4 of 125




            CHAPTER 11 CASES ................................................................................. 20
            1.    Business Operations and Financial Condition Since the
                  Merger.............................................................................................. 20
            2.    The COVID-19 Pandemic ............................................................... 21
            3.    Creditor Negotiations and Entry into Restructuring Support
                  Agreement........................................................................................ 23
     B.     DEBTOR IN POSSESSION FINANCING................................................. 24
     C.     FIRST AND SECOND DAY RELIEF........................................................ 25
            1.    Procedural Motions .......................................................................... 25
            2.    Stabilizing Operations ..................................................................... 26
            3.    Retention of Chapter 11 Advisors ................................................... 26
     D.     SALE PROCESS ......................................................................................... 27
     E.     OTHER MATERIAL EVENTS IN THE CHAPTER 11 CASES .............. 28
            1.    Executory Contract and Unexpired Lease Rejection
                  Procedures Motions ......................................................................... 28
            2.    Appointment of the Creditors’ Committee ...................................... 28
            3.    Meeting of Creditors ........................................................................ 29
            4.    Claims Bar Date ............................................................................... 29
            5.    The Real Property Rents Deferral and Abatement Motions ............ 29
            6.    Motions Regarding Rabbi Trust Assets ........................................... 29
ARTICLE IV. SUMMARY OF THE PLAN ...................................................................... 30
     A.     ADMINISTRATIVE, DIP FACILITY, AND PRIORITY TAX
            CLAIMS ...................................................................................................... 30
            1.    Administrative Expense Claims ...................................................... 30
            2.    Professional Fee Claims .................................................................. 31
            3.    DIP Facility Claims ......................................................................... 32
            4.    Priority Tax Claims.......................................................................... 32
     B.     CLASSIFICATION AND TREATMENT OF CLASSIFIED
            CLAIMS AND EQUITY INTERESTS....................................................... 33
            1.    Summary .......................................................................................... 33
     C.     ELIMINATION OF VACANT CLASSES ................................................. 34
     D.     CLASSIFICATION AND TREATMENT OF CLAIMS AND
            EQUITY INTERESTS ................................................................................ 34
            1.    Class 1 – Non-Tax Priority Claims .................................................. 34
            2.    Class 2 – Miscellaneous Secured Claims ........................................ 35
            3.    Class 3 – Prepetition Secured Debt Claims ..................................... 35
            4.    Class 4 – General Unsecured Claims............................................... 37
            5.    Class 5 – Preserved Intercompany Claims ...................................... 38
            6.    Class 6 – Extinguished Intercompany Claims ................................. 38
            7.    Class 7 – Dissenters Claims ............................................................. 38
            8.    Class 8 – Equity Interests in Holding .............................................. 38
            9.    Class 9 – Intercompany Interests ..................................................... 39
     E.     SPECIAL PROVISION GOVERNING CLAIMS RELATED TO
            ASSUMED EXECUTORY CONTRACTS OR UNEXPIRED
            LEASES AND UNIMPAIRED CLAIMS ................................................... 39
     F.     ACCEPTANCE OR REJECTION OF THE PLAN .................................... 39

                                                            ii
DOCS_LA:332991.15 76136/002
          Case 20-12456-JTD                 Doc 354          Filed 11/07/20             Page 5 of 125




                 1.   Presumed Acceptance of Plan ......................................................... 39
                 2.   Voting Classes ................................................................................. 39
                 3.   Acceptance by Impaired Classes of Claims and Equity
                      Interests ............................................................................................ 39
                 4.   Cramdown; Confirmation Pursuant to Section 1129(b) of
                      the Bankruptcy Code ....................................................................... 40
                 5.   Continuing Susceptibility to Claim Objection; Solicitation
                      in Good Faith ................................................................................... 40
        G.       MEANS FOR IMPLEMENTATION OF THE PLAN ............................... 40
                 1.   General Settlement of Claims .......................................................... 40
                 2.   Corporate Existence ......................................................................... 40
                 3.   Vesting of Assets ............................................................................. 41
                 4.   Exit L/C Facility .............................................................................. 42
                 5.   Exit Term Loan Facility................................................................... 42
                 6.   Exit Facility ..................................................................................... 43
                 7.   Management Incentive Plan ............................................................ 44
                 8.   Issuance of New Common Shares, and Related
                      Documentation ................................................................................. 44
                 9.   Substantive Consolidation for Plan Purposes .................................. 45
                 10.  Release of Liens, Claims and Equity Interests ................................ 46
                 11.  Amended Organizational Documents .............................................. 46
                 12.  Directors and Officers of RT Asset Company ................................. 46
                 13.  Corporate Action ............................................................................. 47
                 14.  Cancellation of Notes, Certificates and Instruments ....................... 48
                 15.  Cancellation of Existing Instruments Governing Security
                      Interests ............................................................................................ 49
                 16.  Preserved Intercompany Claims; Intercompany Interests;
                      Corporate Reorganization ................................................................ 49
                 17.  Restructuring Transactions .............................................................. 50
                 18.  Consenting Lenders Fees and Expenses .......................................... 51
                 19.  Asset Sales Postpetition ................................................................... 51
        H.       TREATMENT OF EXECUTORY CONTRACTS AND
                 UNEXPIRED LEASES ............................................................................... 52
                 1.   Assumption and Rejection of Executory Contracts and
                      Unexpired Leases............................................................................. 52
                 2.   Assignment of Executory Contracts or Unexpired Leases .............. 53
                 3.   Rejection of Executory Contracts or Unexpired Leases .................. 53
                 4.   Cure of Defaults for Assumed Executory Contracts and
                      Unexpired Leases............................................................................. 54
                 5.   Objections to Assumption, Assignment or Cure of
                      Executory Contracts or Unexpired Leases ...................................... 55
                 6.   Post-Effective Date Management Agreements ................................ 55
                 7.   Director and Officer Insurance Policies .......................................... 55
                 8.   Indemnification Provisions .............................................................. 56
                 9.   Compensation and Benefit Programs .............................................. 56
                 10.  Workers’ Compensation Benefits .................................................... 56

                                                          iii
DOCS_LA:332991.15 76136/002
           Case 20-12456-JTD                  Doc 354          Filed 11/07/20            Page 6 of 125




            11.   Insurance Policies ............................................................................ 57
     I.     PROVISIONS GOVERNING DISTRIBUTIONS ...................................... 57
            1.    Distributions for Claims Allowed as of the Effective Date ............. 57
            2.    Distributions on Account of Claims Allowed After the
                  Effective Date .................................................................................. 57
            3.    Delivery and Distributions and Undeliverable or Unclaimed
                  Distributions .................................................................................... 58
            4.    Compliance with Tax Requirements/Allocations ............................ 62
            5.    Timing and Calculation of Amounts to Be Distributed ................... 62
            6.    Setoffs .............................................................................................. 63
            7.    Surrender of Canceled Instruments or Securities ............................ 63
            8.    Lost, Stolen, Mutilated or Destroyed Securities .............................. 63
     J.     PROCEDURES CONCERNING CONTINGENT,
            UNLIQUIDATED AND DISPUTED CLAIMS ......................................... 64
            1.    Rights of Reorganized Debtors with Respect to Allowance
                  of Claims and Equity Interests ......................................................... 64
            2.    No Distributions to Holders of Disputed Claims or Equity
                  Interests Pending Resolution of the Dispute .................................... 64
            3.    Resolving Disputed Claims and Equity Interests ............................ 64
            4.    Distributions after Allowance of Disputed Claims or Equity
                  Interests ............................................................................................ 65
     K.     CONDITIONS PRECEDENT TO CONSUMMATION OF THE
            PLAN ........................................................................................................... 65
            1.    Conditions Precedent to Consummation ......................................... 66
            2.    Waiver of Conditions ....................................................................... 67
            3.    Notice of Effective Date .................................................................. 67
            4.    Effect of Non-Occurrence of Conditions to Consummation ........... 67
     L.     EFFECT OF CONFIRMATION; AND RELEASE, INJUNCTION
            AND RELATED PROVISIONS ................................................................. 68
            1.    Compromise and Settlement ............................................................ 68
            2.    Mutual Release by the Debtors and Released Parties ...................... 69
            3.    Releases by Holders of Claims and Interests ................................... 70
            4.    Exculpation ...................................................................................... 71
            5.    Injunctions ....................................................................................... 71
            6.    Protection against Discriminatory Treatment .................................. 72
            7.    Reimbursement or Contribution ...................................................... 73
            8.    Recoupment ..................................................................................... 73
            9.    Waiver of Certain Avoidance Actions ............................................. 73
            10.   Preservation of Rights of Action ..................................................... 73
ARTICLE V. PLAN CONFIRMATION ............................................................................ 74
     A.     CONFIRMATION HEARING AND OBJECTIONS ................................. 74
     B.     STATUTORY REQUIREMENTS FOR CONFIRMATION OF
            THE PLAN .................................................................................................. 75
            1.    Best Interests of Creditors Test / Liquidation Analysis ................... 76
            2.    Feasibility ........................................................................................ 77
            3.    Acceptance by Impaired Classes ..................................................... 78

                                                             iv
DOCS_LA:332991.15 76136/002
           Case 20-12456-JTD                 Doc 354           Filed 11/07/20         Page 7 of 125




            4.    Confirmation Without Acceptance by Impaired Classes................. 79
     C.     CONSUMMATION OF THE PLAN .......................................................... 81
ARTICLE VI. RISK FACTORS ......................................................................................... 81
     A.     RISKS RELATING TO CONFIRMATION AND
            CONSUMMATION OF THE PLAN .......................................................... 81
            1.    Parties in Interest May Object to the Debtors’ Classification
                  of Claims and Equity Interests ......................................................... 81
            2.    The Debtors May Object to the Amount or Classification of
                  a Claim or Equity Interest ................................................................ 81
            3.    The Debtors May Fail to Satisfy the Vote Requirement ................. 82
            4.    The Debtors May Not Be Able to Secure Confirmation of
                  the Plan ............................................................................................ 82
            5.    Non-Consensual Confirmation of the Plan May Be
                  Necessary ......................................................................................... 83
            6.    Releases, Injunctions, and Exculpations Provisions May
                  Not Be Approved ............................................................................. 83
            7.    The Restructuring Support Agreement May Terminate. ................. 83
            8.    Risks of Not Obtaining the Funding Under the Exit Facility .......... 83
            9.    The Conditions Precedent to the Effective Date of the Plan
                  May Not Occur ................................................................................ 83
     B.     RISKS RELATING TO THE CHAPTER 11 PROCESS ........................... 84
            1.    The Debtors’ Exclusivity Period May Terminate ............................ 84
            2.    Prolonged Continuation of the Chapter 11 Cases Is Likely
                  To Harm the Debtors’ Business ....................................................... 84
            3.    The Chapter 11 Cases May Be Converted to Cases Under
                  Chapter 7 of the Bankruptcy Code .................................................. 84
     C.     RISKS RELATING TO RECOVERIES UNDER THE PLAN .................. 85
            1.    The Recovery to Holders of Allowed Claims Can Not Be
                  Stated With Absolute Certainty ....................................................... 85
            2.    The Value of New Common Shares Can Not Be Stated
                  With Absolute Certainty .................................................................. 85
            3.    Holders of Equity Securities in RT Asset Company May
                  Not Be Able to Recover in Future Cases of Bankruptcy,
                  Liquidation or Reorganization ......................................................... 85
            4.    The New Common Shares and New Warrants Will Be
                  Illiquid.............................................................................................. 85
            5.    There Is Not an Established Market for Equity Securities in
                  RT Asset Company, and Holders of New Common Shares
                  Will Be Subject to Restrictions on Resale and Transfer,
                  Including Under the Amended Organizational Documents,
                  Which Could Make Such Interests Illiquid ..................................... 86
     D.     RISK FACTORS RELATING TO THE DEBTORS’ BUSINESS,
            INDUSTRY AND MARKET FACTORS................................................... 87
            1.    Continued Risk Upon Confirmation and Consummation ................ 87
            2.    Recent Global Economic Trends, especially in Response to
                  the COVID-19 Outbreak Could Adversely Affect the

                                                           v
DOCS_LA:332991.15 76136/002
           Case 20-12456-JTD                 Doc 354         Filed 11/07/20           Page 8 of 125




                  Debtors’ Business, Results of Operations, and Financial
                  Condition, Primarily Through Disruption of the Debtors’
                  Restaurants ....................................................................................... 87
            3.    The Company May Face Risks Associated With Current or
                  Future Litigation and Claims ........................................................... 88
            4.    The Debtors Are Subject to Restrictive Covenants ......................... 88
            5.    The Debtors May Fail in Their Lease Rationalization
                  Efforts .............................................................................................. 88
            6.    Large Holders of the Prepetition Secured Debt Claims May
                  Control the New Common Shares ................................................... 88
            7.    Tax Implications of the Plan ............................................................ 89
     E.     RISK FACTORS ASSOCIATED WITH FORWARD-LOOKING
            STATEMENTS ........................................................................................... 89
            1.    The Financial Information Contained Herein Is Based on
                  the Debtors’ Books and Records and, Unless Otherwise
                  Stated, No Audit Was Performed .................................................... 89
            2.    Financial Projections and Other Forward-Looking
                  Statements Are Not Assured, Are Subject to Inherent
                  Uncertainty Due to the Numerous Assumptions Upon
                  Which They Are Based and, as a Result, Actual Results
                  May Vary ......................................................................................... 89
     F.     DISCLOSURE STATEMENT DISCLAIMER .......................................... 90
            1.    The Information Contained Herein Is for Soliciting Votes
                  Only ................................................................................................. 90
            2.    This Disclosure Statement Was Not Approved by the
                  Securities and Exchange Commission ............................................. 90
            3.    The Debtors Relied on Certain Exemptions From
                  Registration Under the Securities Act ............................................. 90
            4.    This Disclosure Statement Contains Forward-Looking
                  Statements ........................................................................................ 90
            5.    No Legal or Tax Advice Is Provided to You by This
                  Disclosure Statement ....................................................................... 91
            6.    No Admissions Are Made by This Disclosure Statement ............... 91
            7.    No Reliance Should Be Placed on Any Failure to Identify
                  Litigation Claims or Projected Objections ...................................... 91
            8.    Nothing Herein Constitutes a Waiver of Any Right to
                  Object to Claims or Equity Interests or Recover Transfers
                  and Assets ........................................................................................ 91
            9.    The Information Used Herein Was Provided by the Debtors
                  and Was Relied Upon by the Debtors’ Advisors ............................. 92
            10.   The Potential Exists for Inaccuracies and the Debtors Have
                  No Duty to Update ........................................................................... 92
            11.   No Representations Made Outside the Disclosure Statement
                  Are Authorized ................................................................................ 92
ARTICLE VII. ALTERNATIVES TO CONFIRMATION AND
     CONSUMMATION OF THE PLAN ...................................................................... 92

                                                           vi
DOCS_LA:332991.15 76136/002
           Case 20-12456-JTD                  Doc 354          Filed 11/07/20           Page 9 of 125




          A.LIQUIDATION UNDER CHAPTER 7 OF THE BANKRUPTCY
            CODE .......................................................................................................... 92
     B.     FILING OF AN ALTERNATIVE PLAN OF
            REORGANIZATION .................................................................................. 93
ARTICLE VIII. ISSUANCE AND RESALE OF NEW COMMON SHARES
     AND NEW WARRANTS UNDER THE PLAN .................................................... 93
     A.     EXEMPTION FROM REGISTRATION REQUIREMENTS OF
            THE SECURITIES ACT AND BLUE SKY LAWS .................................. 93
            1.     Section 1145(a) of the Bankruptcy Code (Offer and
                   Issuance of Exchange Common Shares and New Warrants)........... 93
            2.     Section 4(a)(2) of the Securities Act, Rule 506 of
                   Regulation D, and Rule 701 Under the Securities Act
                   (Offer and Issuance of New Common Shares and Other
                   Equity Securities Under Management Incentive Plan) .................... 94
     B.     RESALES OF NEW COMMON SHARES, AND NEW
            WARRANTS ............................................................................................... 94
            1.     Resales of the Exchange Securities ................................................. 94
            2.     Resales of the MIP Securities .......................................................... 96
ARTICLE IX. SUMMARY OF CERTAIN U.S. FEDERAL INCOME TAX
     CONSEQUENCES OF THE PLAN ....................................................................... 96
     A.     GENERAL ................................................................................................... 96
     B.     U.S. FEDERAL INCOME TAX CONSEQUENCES TO THE
            DEBTORS ................................................................................................... 98
            1.     Cancellation of Debt Income ........................................................... 98
            2.     Potential Limitations on NOL Carryforwards and Other
                   Tax Attributes .................................................................................. 99
     C.     CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES
            TO U.S. HOLDERS OF ALLOWED CLAIMS UNDER THE
            PLAN ......................................................................................................... 102
            1.     Treatment of a Debt Instrument as a Security ............................... 102
            2.     Consequences to Holders of Allowed General Unsecured
                   Claims ............................................................................................ 103
            3.     Equity Interests .............................................................................. 103
            4.     Accrued But Untaxed Interest ....................................................... 103
            5.     Limitation on Use of Capital Losses ............................................. 104
            6.     Net Investment Income Tax........................................................... 104
            7.     Information Reporting and Backup Withholding .......................... 104
     D.     CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES
            TO NON-U.S. HOLDERS OF ALLOWED CLAIMS OR
            EQUITY INTERESTS UNDER THE PLAN ........................................... 104
            1.     Gain Recognition ........................................................................... 105
            2.     Interest ........................................................................................... 105
            3.     U.S. Federal Income Tax Consequences to Non-U.S.
                   Holders of Owning and Disposing of Equity Interests in RT
                   Lodge Company, New Common Shares or the New
                   Warrants ......................................................................................... 106

                                                            vii
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD               Doc 354         Filed 11/07/20         Page 10 of 125




           4.   FATCA .......................................................................................... 108
     E.    GENERAL DISCLAIMER ....................................................................... 108
ARTICLE X. RECOMMENDATION .............................................................................. 109




                                                       viii
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 11 of 125




                    IMPORTANT INFORMATION FOR YOU TO READ

THE DEADLINE TO VOTE ON THE PLAN IS [●], AT 4:00 P.M. EASTERN TIME.

FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY
RECEIVED BY THE VOTING AGENT BEFORE THE VOTING DEADLINE AS
DESCRIBED HEREIN.

This Disclosure Statement provides information regarding the Debtors’ Plan, which the
Debtors seek to have confirmed by the Bankruptcy Court. A copy of the Plan is attached
hereto as Exhibit A. Unless otherwise noted, all capitalized terms used but not otherwise
defined herein have the meaning ascribed to them in the Plan.

The Debtors and the Consenting Lenders each support approval of the Plan.

The consummation and effectiveness of the Plan are subject to certain material conditions
precedent described herein and set forth in Article IX of the Plan. There is no assurance that
the Bankruptcy Court will confirm the Plan or, if the Bankruptcy Court does confirm the
Plan, that the conditions necessary for the Plan to go effective will be satisfied or otherwise
waived.

You are encouraged to read this Disclosure Statement (including Article VI hereof entitled
“Risk Factors”) and the Plan in their entirety before submitting your Ballot to vote on the
Plan.

The Bankruptcy Court’s approval of this Disclosure Statement does not constitute a
guarantee by the Bankruptcy Court of the accuracy or completeness of the information
contained herein or an endorsement by the Bankruptcy Court of the merits of the Plan.
Summaries of the Plan and statements made in this Disclosure Statement are qualified in
their entirety by reference to the Plan. The summaries of the financial information and the
documents annexed to this Disclosure Statement or otherwise incorporated herein by
reference are qualified in their entirety by reference to those documents. The statements
contained in this Disclosure Statement are made only as of the date of this Disclosure
Statement, and there is no assurance that the statements contained herein will be correct at
any time after such date. Except as otherwise provided in the Plan or in accordance with
applicable law, the Debtors are under no duty to update or supplement this Disclosure
Statement.

The Debtors are providing the information in this Disclosure Statement to Holders of Claims
and Equity Interests for purposes of soliciting votes to accept or reject the Debtors’ Chapter
11 Plan pursuant to chapter 11 of the Bankruptcy Code. In the event of any inconsistency
between the Disclosure Statement and the Plan, the relevant provisions of the Plan will
govern. Nothing in this Disclosure Statement may be relied upon or used by any entity for
any other purpose. Before deciding whether to vote for or against the Plan, each Holder
entitled to vote should carefully consider all of the information in this Disclosure Statement,
including the Risk Factors described in Article VI.

The Debtors urge each Holder of a Claim or Equity Interest entitled to vote to consult with
its own advisors with respect to any legal, financial, securities, tax, or business advice in
reviewing this Disclosure Statement, the Plan, and each proposed transaction contemplated
by the Plan.

This Disclosure Statement contains, among other things, summaries of the Plan, certain
statutory provisions, certain events in the Debtors’ Chapter 11 Cases, and certain documents
DOCS_LA:332991.15 76136/002


                                                  1
         Case 20-12456-JTD        Doc 354      Filed 11/07/20     Page 12 of 125



related to the Plan, attached hereto and/or incorporated by reference herein. Although the
Debtors believe that these summaries are fair and accurate, they are qualified in their
entirety to the extent that they do not set forth the entire text of such documents or statutory
provisions or every detail of such events. In the event of any inconsistency or discrepancy
between a description in this Disclosure Statement and the terms and provisions of the Plan
or any other documents incorporated herein by reference, the Plan or such other documents
will govern for all purposes. Factual information contained in this Disclosure Statement has
been provided by the Debtors’ management except where otherwise specifically noted.

The Debtors do not represent or warrant that the information contained herein or attached
hereto is without any material inaccuracy or omission. The Debtors have prepared this
Disclosure Statement in accordance with section 1125 of the Bankruptcy Code, Bankruptcy
Rule 3016(b), and Local Bankruptcy Rule 3017 and is not necessarily prepared in
accordance with federal or state securities laws or other similar laws.

In preparing this Disclosure Statement, the Debtors relied on financial data derived from the
Debtors’ books and records and on various assumptions regarding the Debtors’ businesses.
Although the Debtors believe that such financial information fairly reflects the financial
condition of the Debtors as of the date hereof and that the assumptions regarding future
events reflect reasonable business judgments, the Debtors make no representations or
warranties as to the accuracy of the financial information contained in this Disclosure
Statement or assumptions regarding the Debtors’ businesses and their future results and
operations. The Debtors expressly caution readers not to place undue reliance on any
forward looking statements contained herein.

PACHULSKI STANG ZIEHL & JONES LLP (“PSZ&J”) IS GENERAL INSOLVENCY
COUNSEL TO THE DEBTORS. PSZ&J HAS RELIED UPON INFORMATION
PROVIDED BY THE DEBTORS IN CONNECTION WITH PREPARATION OF THIS
DISCLOSURE STATEMENT. PSZ&J HAS NOT INDEPENDENTLY VERIFIED THE
INFORMATION CONTAINED HEREIN.

This Disclosure Statement does not constitute, and should not be construed as, an admission
of fact, liability, stipulation, or waiver. The Debtors may seek to investigate, file, and
prosecute Claims and may object to Claims after the Confirmation or Effective Date of the
Plan irrespective of whether this Disclosure Statement identifies such Claims or objections
to Claims.

The Debtors are making the statements and providing the financial information contained in
this Disclosure Statement as of the date hereof, unless otherwise specifically noted.
Although the Debtors may subsequently update the information in this Disclosure
Statement, the Debtors have no affirmative duty to do so, and expressly disclaim any duty to
publicly update any forward looking statements, whether as a result of new information,
future events, or otherwise. Holders of Claims and Equity Interests reviewing this
Disclosure Statement should not infer that, at the time of their review, the facts set forth
herein have not changed since this Disclosure Statement was filed. Information contained
herein is subject to completion, modification, or amendment. The Debtors reserve the right
to file an amended or modified Plan and related Disclosure Statement from time to time,
subject to the terms of the Plan.

The Debtors have not authorized any Entity to give any information about or concerning the
Plan other than that contained in this Disclosure Statement. The Debtors have not authorized
any representations concerning the Debtors or the value of their property other than as set
forth in this Disclosure Statement.


DOCS_LA:332991.15 76136/002                     2
         Case 20-12456-JTD        Doc 354      Filed 11/07/20     Page 13 of 125



If the Bankruptcy Court confirms the Plan and the Effective Date occurs, the terms of the
Plan and the restructuring transactions contemplated by the Plan will bind the Debtors, any
Person acquiring property under the Plan, all Holders of Claims and Equity Interests
(including those Holders of Claims and Equity Interests that do not submit Ballots to accept
or reject the Plan or that are not entitled to vote on the Plan), and any other Person or Entity
as may be ordered by the Bankruptcy Court in accordance with the applicable provisions of
the Bankruptcy Code.

     SPECIAL NOTICE REGARDING FEDERAL AND STATE SECURITIES LAWS

Neither this Disclosure Statement nor the Plan has been filed with the United States
Securities and Exchange Commission (the “SEC”) or any state authority. The Plan has not
been approved or disapproved by the SEC or any state securities commission and neither the
SEC nor any state securities commission has passed upon the accuracy or adequacy of this
Disclosure Statement or the merits of the Plan. Any representation to the contrary is a
criminal offense.

This Disclosure Statement has been prepared pursuant to section 1125 of the Bankruptcy
Code and Bankruptcy Rule 3016(b) and is not necessarily in accordance with federal or state
securities laws or other similar laws. The securities to be issued on or after the effective
date will not have been the subject of a registration statement filed with the SEC under the
Securities Act of 1933, as amended (the “Securities Act”) or any securities regulatory
authority of any state under any state securities law (“Blue Sky Laws”). The Debtors are
relying on the exemptions from the Securities Act and equivalent state law registration
requirements provided by section 1145(a) of the Bankruptcy Code, Section 4(a)(2) of the
Securities Act, Rule 506 of Regulation D and Rule 701 promulgated under the Securities
Act, and similar provisions of Blue Sky Laws to exempt the offer and issuance of new
securities in connection with the solicitation and the Plan from registration under the
Securities Act and Blue Sky Laws.

This Disclosure Statement contains “forward looking statements” within the meaning of the
Private Securities Litigation Reform Act of 1995. Such statements consist of any statement
other than a recitation of historical fact and can be identified by the use of forward looking
terminology such as “may,” “expect,” “anticipate,” “estimate,” or “continue” or the negative
thereof or other variations thereon or comparable terminology. You are cautioned that all
forward looking statements are necessarily speculative and there are certain risks and
uncertainties that could cause actual events or results to differ materially from those referred
to in such forward looking statements. You are referred to Article VI of this Disclosure
Statement for a discussion of certain of such risks and uncertainties. The Liquidation
Analysis (as defined below), distribution projections, and other information contained herein
and attached hereto are estimates only, and the timing and amount of actual distributions to
Holders of Allowed Claims may be affected by many factors that cannot be predicted. Any
analyses, estimates, or recovery projections may or may not turn out to be accurate.

Making investment decisions based on the information contained in this Disclosure
Statement and/or the Plan is therefore highly speculative. The Debtors recommend that
potential recipients of any securities issued pursuant to the Plan consult their own legal
counsel concerning the securities laws governing the transferability of any such securities.

                       QUESTIONS AND ADDITIONAL INFORMATION

If you would like to obtain copies of this Disclosure Statement, the Plan, or any of the
documents attached hereto or referenced herein, or have questions about the solicitation and
voting process or these Chapter 11 Cases generally, please contact the Debtors’ Voting
Agent by (a) calling the Debtors’ restructuring hotline at ______________; (b) emailing
DOCS_LA:332991.15 76136/002


                                                     3
         Case 20-12456-JTD      Doc 354     Filed 11/07/20     Page 14 of 125



__________________; (c) visiting the Debtors’ restructuring website at:
https://dm.epiq11.com/case/rubytuesday/info; and/or (d) writing to the Voting Agent at:
___________________________________.




DOCS_LA:332991.15 76136/002
                                                    4
         Case 20-12456-JTD    Doc 354    Filed 11/07/20   Page 15 of 125




                                     EXHIBITS

EXHIBIT A – Plan of Reorganization

EXHIBIT B – Restructuring Support Agreement

EXHIBIT C – Organizational Chart of the Debtors

EXHIBIT D – Liquidation Analysis

EXHIBIT E – Financial Projections



        THE DEBTORS HEREBY ADOPT AND INCORPORATE EACH EXHIBIT
         ATTACHED TO THIS DISCLOSURE STATEMENT BY REFERENCE
                  AS THOUGH FULLY SET FORTH HEREIN.




DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20      Page 16 of 125




                                     ARTICLE I.
                                 EXECUTIVE SUMMARY

A.      INTRODUCTION

         RTI Holding Company, LLC, a Delaware limited liability company, together with its
affiliates identified on the title page above, as debtors and debtors in possession
(collectively, the “Debtors”, and collectively with their non-debtor Affiliates, the
“Company”), each filed a voluntary petition for relief under chapter 11 of the Bankruptcy
Code in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) on October 7, 2020 (the “Petition Date”). The Debtors’ Chapter 11 Cases are jointly
administered under lead case name RTI Holding Company, LLC and lead case number 20-
12456 (JTD).

        Before soliciting acceptances of a proposed chapter 11 plan of reorganization,
section 1125 of the Bankruptcy Code requires a debtor to prepare a disclosure statement that
contains information of a kind, and in sufficient detail, to permit a hypothetical reasonable
investor to make an informed judgment regarding acceptance of the plan of reorganization.
Accordingly, the Debtors submit this disclosure statement (this “Disclosure Statement”),
pursuant to section 1125 of the Bankruptcy Code, to Holders of Claims against and Equity
Interests in the Debtors in connection with the solicitation of votes for acceptance of the
Debtors’ Chapter 11 Plan [Docket No. [____], dated November [__], 2020 (including all
exhibits thereto and as amended, supplemented, or modified from time to time in accordance
with its terms, the “Plan”). A copy of the Plan is attached hereto as Exhibit A and
incorporated herein by reference. The Plan constitutes a separate chapter 11 plan for each of
the Debtors.

        On [●], the Bankruptcy Court entered an order [Docket No. [●]] (the “Disclosure
Statement Order”) (a) approving the Disclosure Statement as containing adequate
information, (b) approving, among other things, the dates, procedures, notices and forms
applicable to the process of soliciting votes on and providing notice of the Plan and certain
vote tabulation procedures, (c) establishing the deadline for filing objections to the Plan, and
(d) scheduling the Confirmation Hearing.

      A hearing to consider confirmation of the Plan is scheduled to be held before the
Honorable John T. Dorsey at [●] prevailing Eastern Time on [●] at the Bankruptcy Court,
824 Market Street, 5th Floor, Courtroom #5, Wilmington, Delaware 19801.

        Additional information with respect to confirmation of the Plan is provided in Article
IV of this Disclosure Statement. This Disclosure Statement includes information about,
without limitation, (i) the Debtors’ business, prepetition operations, financial history, and
events leading up to these Chapter 11 Cases, (ii) the significant events that occurred thus far
in these Chapter 11 Cases, (iii) the anticipated recoveries of Creditors under the Plan, (iv)
the procedures by which the Debtors intend to solicit and tabulate votes on the Plan, (v) the
Plan confirmation process, (vi) certain risk factors to be considered before voting on the
Plan, and (vi) discussions relating to certain securities registration and tax consequences of
the Plan. The descriptions and summaries of certain provisions of, and financial transactions
contemplated by, the Plan being proposed by the Debtors relate to the Plan filed with the
Bankruptcy Court.

B.      RULES OF INTERPRETATION

       The following rules for interpretation and construction shall apply to this Disclosure
Statement: (1) capitalized terms used in the Disclosure Statement and not otherwise defined
                                             1
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 17 of 125



shall have the meaning ascribed to such terms in the Plan; (2) unless otherwise specified,
any reference in this Disclosure Statement to a contract, instrument, release, indenture, or
other agreement or document shall be a reference to such document in the particular form or
substantially on such terms and conditions described; (3) unless otherwise specified, any
reference in this Disclosure Statement to an existing document, schedule, or exhibit, whether
or not Filed, shall mean such document, schedule, or exhibit, as it may have been or may be
amended, modified, or supplemented; (4) any reference to an entity as a Holder of a Claim
or Equity Interest includes that Entity’s successors and assigns; (5) unless otherwise
specified, all references in this Disclosure Statement to Sections are references to Sections
of this Disclosure Statement; (6) unless otherwise specified, all references in this Disclosure
Statement to exhibits are references to exhibits in this Disclosure Statement; (7) unless
otherwise set forth in this Disclosure Statement, the rules of construction set forth in section
102 of the Bankruptcy Code shall apply; and (8) any term used in capitalized form in this
Disclosure Statement that is not otherwise defined in this Disclosure Statement or the Plan
but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning
assigned to such term in the Bankruptcy Code or the Bankruptcy Rules, as applicable.

C.      PLAN SUPPORT FROM CONSENTING LENDERS AND SHAREHOLDERS

         Prior to the Petition Date, the Debtors engaged in extensive, good-faith negotiations
with their Prepetition Secured Creditors to develop a comprehensive financing,
restructuring, and recapitalization plan to be implemented through these Chapter 11 Cases.
That agreement was memorialized in the Restructuring Support Agreement, attached hereto
as Exhibit B, executed by the Debtors and the Prepetition Secured Creditors. The Debtors
and the Prepetition Secured Creditors determined that it was the best option for the Debtors
to file for chapter 11 with an agreement on a Plan that provides the possibility of recoveries
to all of the Debtors’ stakeholders and allows the Debtors to undertake the necessary
financial and operational restructurings.

        The Plan reflects the agreement reached with the Prepetition Secured Creditors to
reorganize the Debtors as a going-concern business, back-stopped by a parallel sale process.
The Debtors and the Prepetition Secured Creditors believe that the financial restructurings,
the operational restructuring (through, among other things, focused lease rejections) and the
other transactions reflected in the Plan will position the Reorganized Debtors well to
succeed post emergence from bankruptcy. With a sustainable business plan and adequate
operating liquidity, the Reorganized Debtors will be positioned to compete more effectively
in the evolving restaurant industry.

THE DEBTORS AND PREPETITION SECURED CREDITORS SUPPORT THE
PLAN AND BELIEVE THAT THE COMPROMISES CONTEMPLATED UNDER
THE PLAN ARE FAIR AND EQUITABLE, MAXIMIZE THE VALUE OF THE
DEBTORS’ ESTATES, AND MAXIMIZE RECOVERY FOR ALL
STAKEHOLDERS. FOR THESE REASONS AND OTHERS DESCRIBED HEREIN,
THE DEBTORS STRONGLY RECOMMEND THAT YOU VOTE TO ACCEPT THE
PLAN.

D.      PURPOSE AND EFFECT OF THE PLAN

        1.       Plan of Reorganization Under Chapter 11 of the Bankruptcy Code

        The Plan reflects the agreement reached among the Debtors and Prepetition Secured
Creditors to follow a dual path whereby the Debtors will either reorganize via a consensual
transaction that would provide for the Debtors to emerge from these chapter 11 proceedings
under new ownership by the Prepetition Secured Creditors or sell their assets as a going
concern. The Debtors and the Prepetition Secured Creditors believe that the financial
                                            2
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354      Filed 11/07/20      Page 18 of 125



restructuring, the operational restructuring (through, among other things, focused lease
rejections) and the other transactions reflected in the Plan would position the Reorganized
Debtors well to succeed post-emergence from bankruptcy. With a sustainable business plan
and adequate operating liquidity, the Reorganized Debtors will be positioned to compete
more effectively in the challenging casual dining industry. Pursuant to the Plan, the
operations of the Debtors will be bifurcated. Specifically, all of RTI’s operating assets other
than RT Lodge and interests in its subsidiaries shall be transferred to RT Asset Company,
which shall be wholly-owned after the Effective Date by TCW, subject to dilution. Also,
pursuant to the Plan, the Debtors will transfer to each Holder of an Allowed Subclass 3A
Claim its Pro Rata share of one hundred percent (100%) of the Equity Interests in RT Lodge
Company, which shall retain the RT Lodge.

       For purposes of illustration, the current organizational structure of the Debtors and
the post-Effective Date organizational structure of the Reorganized Debtors after
consummation of the transactions contemplated under the Plan are as follows:

                                 CURRENT STRUCTURE




        RTI Investment                      Strategic Financial                  NRD RT Holdings,
          Company                          Information II, LLC                        LLC




                                         RTI Holding Company,
                                                 LLC




                                            Ruby Tuesday, Inc.




                                              49 Subsidiaries




                                             3
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD           Doc 354     Filed 11/07/20   Page 19 of 125




                              POST-EFFECTIVE DATE STRUCTURE


                               [Operating Assets Other than RT Lodge]




                                           Holders of Allowed
                                           Subclass 3B Claims




                                           RT ASSET COMPANY
                                            (Ruby Tuesday, LLC,
                                      or other Reorganized Debtor with
                                              the consent of GS)




                                               48 Subsidiaries




        The Debtors, through their investment banker, FocalPoint Securities, LLC
(“FocalPoint”), will concurrently run a sales process through which, if an acceptable
“Topping Bid” is received, the Debtors will sell the Assets pursuant to Court-approved
bidding procedures. If a Topping Bid is received and a Successful Bid is selected after the
Auction for the Assets, then the Confirmation Hearing shall be the sale hearing and the
Confirmation Order shall be the order approving such sales under sections 363 and/or
1123(a)(5)(D) of the Bankruptcy Code. The Successful Bid at the Auction must provide for
cash consideration at closing that is sufficient to pay all of the Prepetition Secured Debt
Claims and DIP Facility Claims (other than any such Claims that have been credit bid in
connection with a Successful Bid) in cash in full on the closing date. Upon payment of the
DIP Facility Claims and Prepetition Secured Debt Claims (other than any such Claims that
have been credit bid in connection with a Successful Bid) in full, the Restructuring described
above and herein shall not occur, and the Reorganized Debtors (including, without
limitation, RT Asset Company in its capacity as Distribution Agent under this Plan), will
administer the Reorganized Debtors’ assets and implement the Plan as a liquidating “pot”
plan for the benefit of creditors.

        A bankruptcy court’s confirmation of a plan binds the debtor, any entity acquiring
property under the plan, any holder of a claim or an equity interest in a debtor and all other
entities as may be ordered by the bankruptcy court in accordance with the applicable

                                                4
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 20 of 125



provisions of the Bankruptcy Code to the terms and conditions of the confirmed plan,
whether or not such Entity voted on the plan or affirmatively voted to reject the plan.

        2.       Financial Restructurings in Connection with the Plan

        As of the Petition Date, the Debtors had outstanding funded debt obligations in the
aggregate principal amount of approximately $37.91 million, and related interest and
accruals. Additionally, as of the Petition Date, the Debtors had an estimated $18.8 million
of outstanding accounts payable, on an unsecured basis, to vendors, customers, service
providers, and landlords.

        The Debtors’ pro forma exit capital structure will consist of (a) the Exit L/C Facility
(equal to up to $10,000,000 or such lesser amount agreed by the Reorganized Debtors), (b)
the Exit Term Loan (equal to the lesser of (i) $30,000,000 less 90% of the Net Sale
Proceeds, if any, in excess of $2,500,000 (excluding any proceeds from the sale of RT
Lodge) and (ii) 1.2 times the agreed Broker’s Opinion of Value of the Debtors’ real
property) and (c) New Common Shares in RT Asset Company:




                                             5
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD              Doc 354      Filed 11/07/20        Page 21 of 125




                              Prepetition and Post-Emergence Capital Structure

        ($ millions)                                              Prepetition2      Post-Emergence2
        Prepetition Funded Debt

               Prepetition Revolver                                 $11.553
               Prepetition Term Loans                               $26.36

        Post-Emergence Funded Debt
              Exit L/C Facility                                                           $9.63
              Exit Term Loan Facility                                                     $30.00

        Total Funded Debt                                            $37.91               $39.63


        3.       Plan Overview

        Under the Plan, certain Claims are not classified and are entitled under the
Bankruptcy Code (and the Plan) to a full recovery (i.e., Administrative Expense Claims,
including DIP Facility Claims and Professional Fee Claims, and Priority Tax Claims). For
all other Claims against, and all Equity Interests in, the Debtors, the Plan designates Classes
of Claims and Classes of Equity Interests and provides treatments that take into account the
differing nature and priority under the Bankruptcy Code of the various classified Claims and
Equity Interests. In accordance with section 1122 of the Bankruptcy Code, the Plan
provides for nine (9) Classes of Claims against and/or Equity Interests in the Debtors.

       The following chart briefly summarizes the classification and treatment of classified
Claims and Equity Interests under the Plan.4 Amounts listed below are estimated.

     THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW
ARE ESTIMATES ONLY AND THEREFORE ARE SUBJECT TO CHANGE. FOR
A COMPLETE DESCRIPTION OF THE DEBTORS’ CLASSIFICATION AND
TREATMENT OF CLAIMS OR EQUITY INTERESTS, REFERENCE SHOULD BE
MADE TO THE ENTIRE PLAN AND THE RISK FACTORS DESCRIBED IN
ARTICLE VI BELOW. THE TABLE IS INTENDED FOR ILLUSTRATIVE
PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR A REVIEW OF THE PLAN
AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY. FOR CERTAIN
CLASSES OF CLAIMS, THE ACTUAL AMOUNT OF ALLOWED CLAIMS
COULD BE MATERIALLY DIFFERENT THAN THE ESTIMATED AMOUNTS
SHOWN IN THE TABLE BELOW BASED UPON, AMONG OTHER THINGS, THE
TOTAL AMOUNT OF ALLOWED CLAIMS IN A PARTICULAR CLASS.




2
 Dollar amounts are in millions and do not include accrued and unpaid interest, fees, expenses and other
obligations.
3
  Amount consists of Existing Letters of Credit in the approximate amount of $9.55 million and prepetition
revolving loan advance of $2 million.
4
 This chart is only a summary of the classification and treatment of Claims and Equity Interests under the
Plan. References should be made to the entire Disclosure Statement and the Plan for a complete description.
                                                    6
DOCS_LA:332991.15 76136/002
          Case 20-12456-JTD               Doc 354      Filed 11/07/20         Page 22 of 125




                              ESTIMATED RECOVERIES AND OTHER MATTERS
                                                Estimated                         Entitled          Estimated
                    Type of Claim or            Prepetition                         to              Percentage
    Class               Interest              Claim Amount5      Impairment        Vote             Recovery6

      1         Non-Tax Priority Claims        $0 - 770,3317           No            No                100%

      2          Miscellaneous Secured         $0.50 million           No            No                100%
                        Claims

      3         Prepetition Secured Debt       $37.91 million         Yes           Yes            [___] – [__]%
                         Claims8

      4            General Unsecured           $112.1 - 117.4
                        Claims                    million             Yes           Yes            [___] – [__]%

      5          Preserved Intercompany             N/A                No            No                 N/A
                         Claims

      6               Extinguished                  N/A               Yes            No                 N/A
                  Intercompany Claims

      7             Dissenters Claims               N/A               Yes            No                 N/A

      8             Equity Interests in             N/A               Yes            No                 N/A
                        Holding

      9          Intercompany Interests             N/A                No            No                100%




5
  Except as indicated, all Estimated Prepetition Claim Amounts are projected estimates only, estimated as of
the Effective Date (after, inter alia, reduction for payments or the honoring of Claims pursuant to the First Day
Motions or Second Day Motions), and actual amounts may be materially greater or less than those set forth
herein.
6
  All percentage recoveries indicated for Impaired Classes are estimates only based upon the proposed
treatment of such Claims and Equity Interests in the respective Classes, as more fully set forth below and in the
Plan. Actual percentage recoveries for such Classes may be materially greater or less than those set forth
herein as a result of, among other things, the total amount of Allowed Claims in a particular Class.
7
 Estimated based on amounts outstanding as of the week ended October 27, 2020. Most or all of the Non-Tax
Priority Claims represent wage-related claims or benefits. All or substantially all will be paid or honored in the
ordinary course prior to confirmation of the Plan pursuant to the First Day Motions.
8
 The Estimated Prepetition Claim Amount with respect to the Prepetition Secured Debt Claims is estimated as
of the Petition Date and does not include accrued and unpaid interest, fees, expenses and other obligations.
                                                      7
DOCS_LA:332991.15 76136/002
                 Case 20-12456-JTD          Doc 354        Filed 11/07/20         Page 23 of 125




Class      Nature of Claim or Interest                                     Plan Treatment

 1        Non-Tax Priority Claims        Each Holder of an Allowed Class 1 Claim shall receive in full satisfaction,
                                         settlement, discharge and release of, and in exchange for, its Allowed Class 1
                                         Claim:
                                         (1)Cash from the RT Priority Claim Reserve equal to the amount of such
                                         Allowed Class 1 Claim on the later of, or, in each case, as soon as reasonably
                                         practicable thereafter, (x) the Initial Distribution Date if such Class 1 Claim is an
                                         Allowed Class 1 Claim on the Effective Date, (y) the date on which such Class 1
                                         Claim becomes an Allowed Class 1 Claim or (z) the date due in the ordinary
                                         course of business in accordance with the terms and conditions of the particular
                                         transaction giving rise to such Allowed Class 1 Claim; or
                                         (2)At the election of the Debtors (after consultation with the Prepetition Agent),
                                         such other less favorable treatment as to which the Holder of such Allowed Class
                                         1 Claim and the Debtors or the Reorganized Debtors, as applicable, agree in
                                         writing.

 2        Miscellaneous Secured Claims   Each Holder of an Allowed Class 2 Claim shall receive in full satisfaction,
                                         settlement, discharge and release of, and in exchange for, its Allowed Class 2
                                         Claim:
                                         (1)Cash equal to the amount of such Allowed Class 2 Claim on the later of, or, in
                                         each case, as soon as reasonably practicable thereafter, (i) the Initial Distribution
                                         Date if such Class 2 Claim is an Allowed Class 2 Claim on the Effective Date or
                                         (ii) the date on which such Class 2 Claim becomes an Allowed Class 2 Claim; or
                                         (2)At the election of the Debtors (after consultation with the Prepetition Agent)
                                         or the Reorganized Debtors, as applicable, either: (x) Reinstatement (with the
                                         Holder, as applicable, retaining the Liens securing its Allowed Miscellaneous
                                         Secured Claim as of the Effective Date until full and final payment thereof);
                                         (y) return of the Collateral securing such Allowed Class 2 Claim by the Initial
                                         Distribution Date; or (z) such other less favorable treatment as to which the
                                         Holder of such Allowed Class 2 Claim and the Debtors or the Reorganized
                                         Debtors, as applicable, shall have agreed upon in writing.

 3        Prepetition Secured Debt       Notwithstanding any provisions of the Plan to the contrary, unless the Holders of
          Claims                         the Prepetition Secured Debt Claims (other than with respect to any such Claims
                                         that have been credit bid in connection with a Successful Bid) have been paid in
                                         full previously from Net Sale Proceeds, the Prepetition Secured Debt Claims
                                         shall be deemed Allowed Claims in the aggregate principal amount of
                                         $37,912,018.87 as of the Petition Date, plus accrued and unpaid interest, fees,
                                         expenses and other obligations arising under the Prepetition Credit and Guaranty
                                         Agreement but not including any draws or any repayment of obligations related
                                         to letters of credit issued pursuant to the Prepetition Credit and Guaranty
                                         Agreement or postpetition interest accrued under such agreement.
                                         On the Effective Date, (1) unless the Holders of the DIP Facility Claims and
                                         Prepetition Secured Debt Claims (other than with respect to any such Claims that
                                         have been credit bid in connection with a Successful Bid) have been paid in full
                                         previously from Net Sale Proceeds, each Holder of an Allowed Subclass 3A
                                         Claim shall receive, in full satisfaction, settlement, discharge and release of, and
                                         in exchange for such claim, its Pro Rata share of (i) the GS Cash Payment, (ii)
                                         any GS Adjustment Equity, and (iii) one hundred percent (100%) of the equity in
                                         RT Lodge Company; and (2) unless it has been paid in full previously from Net
                                         Sale Proceeds, each Holder of an Allowed Subclass 3B Claim shall receive, in
                                         full satisfaction, settlement, discharge and release of, and in exchange for such
                                         claim, its Pro Rata share of (i) the TCW Cash Payment and (ii) one hundred
                                         percent (100%) of the equity in RT Asset Company less any GS Adjustment
                                         Equity, subject to dilution on account of the Warrants and MIP, with all such
                                         entities, distributions and transfers subject to ARTICLE V.P of the Plan and the
                                         definition of Restructuring in ARTICLE I.C of the Plan. If a Successful Bid is
                                         selected after the Auction, notwithstanding anything to the contrary herein
                                                          8
        DOCS_LA:332991.15 76136/002
                  Case 20-12456-JTD           Doc 354        Filed 11/07/20         Page 24 of 125




Class        Nature of Claim or Interest                                    Plan Treatment
                                           (including, but not limited to, the description of the DIP Facility as priming), the
                                           proceeds of all Asset Sales by the Debtors made prior to the Effective Date shall
                                           first be applied to the repayment of the Prepetition Secured Debt Claims (other
                                           than any such Claims that have been credit bid in connection with a Successful
                                           Bid) on the Effective Date, and following their repayment in full, repayment of
                                           the DIP Facility Claims (other than any such Claims that have been credit bid in
                                           connection with a Successful Bid) as set forth in ARTICLE II.C of the Plan on
                                           the Effective Date. For avoidance of doubt, Class 3 shall be a Vacant Class if the
                                           Prepetition Secured Debt Claims (other than any such Claims that have been
                                           credit bid in connection with a Successful Bid) have been paid in full from Net
                                           Sale Proceeds before the Effective Date, and the subsections a – e of ARTICLE
                                           III.C.3 of the Plan (other than the immediately preceding sentence and this
                                           sentence) shall no longer be operative. If Class 3 shall be come a Vacant Class,
                                           then in addition all of the provisions of the Plan related to ARTICLE III.C.3.c of
                                           the Plan shall not be operative, including (without limitation) provisions that
                                           implement or reference exit financing or the assumption of executory contracts
                                           and unexpired leases of the Debtors, unless such contracts and/or leases are listed
                                           on a schedule to the Plan Supplement.

 4        General Unsecured Claims         Subject to ARTICLE VII.B.3 of the Plan, each Holder of an Allowed General
                                           Unsecured Claim, in full satisfaction, settlement, discharge and release of, and in
                                           exchange for, such Allowed General Unsecured Claims shall receive its Pro Rata
                                           share of [___] (the “Class 4 Aggregate Cash Distribution”).

 5        Preserved Intercompany           On the Effective Date, the Preserved Intercompany Claims shall be Reinstated, as
          Claims                           set forth in ARTICLE V.P of the Plan.

 6        Extinguished Intercompany        On the Effective Date, the Extinguished Intercompany Claims shall be
          Claims                           extinguished.

 7        Dissenters Claims                On the Effective Date, pursuant to section 510(b) of the Bankruptcy Code, the
                                           Dissenters Claims shall be subordinated to the same priority as Equity Interests
                                           in RTI and shall be extinguished.

 8        Equity Interests in Holding      On the Effective Date, the Equity Interests in Holding shall be extinguished.

 9        Intercompany Interests           Each Allowed Intercompany Interest in each of the Reorganized Subsidiaries
                                           shall be Reinstated for purposes of the Subsidiary Structure Maintenance, as set
                                           forth in ARTICLE V.P of the Plan.


        E.        VOTING PROCEDURES AND SOLICITATION MATERIALS

                  1.      Who May Vote on the Plan

                Each Holder of an Allowed Claim as of the applicable voting record date in Classes
        3 and 4 are Impaired and entitled to vote either to accept or to reject the Plan. Only those
        votes cast by Holders of Allowed Claims or Equity Interests in Classes 3 and 4 shall be
        counted in determining whether acceptances have been received sufficient in number and
        amount to confirm the Plan. An Impaired Class of Claims shall have accepted the Plan if:
        (a) the Holders (other than any Holder designated under section 1126(e) of the Bankruptcy
        Code) of at least two-thirds in amount of the Allowed Claims actually voting in such Class
        have voted to accept the Plan, and (b) the Holders (other than any Holder designated under
        section 1126(e) of the Bankruptcy Code) of more than one-half in number of the Allowed
        Claims actually voting in such Class have voted to accept the Plan.

               Classes 1, 2, 5, and 9 are Unimpaired under the Plan, are each deemed to accept the
        Plan by operation of law, and are not entitled to vote on the Plan.

                                                            9
        DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD         Doc 354      Filed 11/07/20      Page 25 of 125



       Classes 6, 7 and 8 are Impaired under the Plan and are deemed to reject the Plan by
operation of law, and is not entitled to vote on the Plan.

        Without limiting the foregoing, in the event that any Class of Claims entitled to vote
on the Plan fails to accept the Plan as required by section 1129(a) of the Bankruptcy Code,
the Plan may be amended or modified in accordance with the terms therein and, in any
event, the Debtors, subject to any consent that may be required in the Plan or under the
Restructuring Support Agreement, reserve the right to seek confirmation of the Plan over
such rejection pursuant to section 1129(b) of the Bankruptcy Code.

        2.       Voting Record Date

        The Bankruptcy Court has approved the close of business on [•], as the voting record
date (the “Voting Record Date”). The Voting Record Date is the date for determining
(1) which Holders of Claims are entitled to vote to accept or reject the Plan and receive the
Solicitation Package and (2) whether Claims have been properly assigned or transferred to
an assignee pursuant to Bankruptcy Rule 3001(e) such that the assignee can vote as the
Holder of a Claim. The Voting Record Date shall apply to all of the Debtors’ creditors and
other parties in interest.

        3.       Voting Agent

        The Debtors have retained Epiq Corporate Restructuring, LLC (the “Voting Agent”)
to, among other things, act as claims and solicitation agent in connection with the
solicitation of votes to accept or reject the Plan. Inquiries relating to the solicitation process,
voting instructions, related procedures and copies of the solicitation materials may be
directed to the Voting Agent at no charge by: (a) accessing the Debtors’ restructuring
website at [https://epiq11.com/case/rubytuesday/info]; (b) calling the Voting Agent at
[__________] (toll free); or (c) emailing [_____________]. The Voting Agent, however, is
not authorized to provide, and will not provide, legal or financial advice.

        4.       Solicitation Package, Ballots and Notices

        Voting Classes. The following materials constitute the solicitation package with
respect to the Plan enclosed herewith (the “Solicitation Package”):

                a solicitation cover letter from the Company addressed to the voting creditor;

                the appropriate form of Ballot and instructions for completing the Ballot;

                the voting instructions and solicitation procedures approved by the
                 Bankruptcy Court (the “Voting Procedures”);

                this Disclosure Statement with all exhibits;

                the Plan (as an exhibit hereto);

                a notice of the Confirmation Hearing approved by the Bankruptcy Court for
                 transmission to Holders of Claims and other parties in interest (the
                 “Confirmation Hearing Notice”);

                a copy of the Disclosure Statement Order; and

                such other materials as the Bankruptcy Court may direct.

                                               10
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354      Filed 11/07/20     Page 26 of 125



       Only Holders of Prepetition Secured Claims (Class 3) and General Unsecured
Claims (Class 4) are entitled to vote to accept or reject the Plan.

        Notices of Non-Voting Status. As set forth above, certain Holders of Claims and
Equity Interests are not entitled to vote on the Plan. As a result, such parties will not receive
Solicitation Packages but, instead, will receive the Confirmation Hearing Notice that
explains, among other things, (i) that Classes 1, 2, 5 and 9 are Unimpaired under the Plan,
and therefore, are presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code, (ii) that Classes 6, 7 and 8 are Impaired under the Plan and are presumed
to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code, (iii)
instructions for such Holders of Claims and Equity Interests on how they may obtain a copy
of the Plan and this Disclosure Statement, (iv) the deadline by which to object to
confirmation of the Plan, and (v) the Confirmation Hearing date and time.

        Contract and Lease Counterparties. Parties to certain of the Debtors’ Executory
Contracts and Unexpired Leases may not have Claims pending the disposition of their
Executory Contracts and Unexpired Leases by assumption or rejection under the Plan. Such
parties nevertheless will receive the Confirmation Hearing Notice.

        5.       Voting Procedures

        To be counted as a vote to accept or reject the Plan, such Holder’s properly
completed and executed Ballot must be received by the Voting Agent by 4:00 p.m.
(prevailing Eastern Time) on [•] (the “Voting Deadline”) and in accordance with the
voting instructions attached to each Ballot. The Voting Agent will process and tabulate
received Ballots and will File a voting report (the “Voting Report”) as soon as practicable
on or after the Voting Deadline but prior to the Confirmation Hearing. The Voting Report
will include (a) a list of all Ballots received but not counted and the reason for not counting
such Ballots and (b) a list of all non-compliant, deficient Ballots for which the Debtors have
waived such non-compliance or deficiency. Parties may contact the Voting Agent with any
questions related to the Voting Procedures applicable to their Claims.

     THE INFORMATION CONTAINED IN THIS ARTICLE I.E.5 IS INTENDED
FOR SUMMARY PURPOSES ONLY. HOLDERS OF CLAIMS IN THE VOTING
CLASSES SHOULD REVIEW CAREFULLY IN FULL AND FOLLOW THE
SPECIFIC INSTRUCTIONS PROVIDED ON SUCH HOLDER’S BALLOT AND
THE ACCOMPANYING VOTING PROCEDURES.

     ANY BALLOT THAT IS PROPERLY EXECUTED BY THE HOLDER OF A
CLAIM BUT FAILS TO CLEARLY INDICATE AN ACCEPTANCE OR
REJECTION, OR THAT INDICATES BOTH AN ACCEPTANCE AND A
REJECTION OF THE PLAN, SHALL NOT BE COUNTED.

     ANY BALLOT RECEIVED AFTER THE VOTING DEADLINE SHALL NOT
BE COUNTED UNLESS THE COMPANY IN ITS DISCRETION DECIDES
OTHERWISE.

     EACH HOLDER OF A CLAIM MUST VOTE ALL OF ITS CLAIMS
WITHIN A PARTICULAR CLASS EITHER TO ACCEPT OR REJECT THE PLAN
AND MAY NOT SPLIT SUCH VOTES. BY SIGNING AND RETURNING A
BALLOT, EACH HOLDER OF A CLAIM WILL CERTIFY TO THE
BANKRUPTCY COURT AND THE DEBTORS THAT NO OTHER BALLOTS
WITH RESPECT TO SUCH CLAIM HAVE BEEN CAST OR, IF ANY OTHER
BALLOTS HAVE BEEN CAST WITH RESPECT TO SUCH CLASS OF CLAIMS,
SUCH OTHER BALLOTS INDICATED THE SAME VOTE TO ACCEPT OR
                             11
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354     Filed 11/07/20    Page 27 of 125



REJECT THE PLAN.


      PRIOR TO DECIDING WHETHER AND HOW TO VOTE ON THE PLAN, EACH
       HOLDER OF A CLAIM OR AN EQUITY INTEREST IN A VOTING CLASS IS
       URGED TO CONSIDER CAREFULLY ALL OF THE INFORMATION IN THIS
     DISCLOSURE STATEMENT, INCLUDING THE RISK FACTORS DESCRIBED IN
                 ARTICLE VI HEREIN TITLED, “RISK FACTORS.”


        6.        Exemption from Securities Act Registration Requirements

        The Company intends to rely on section 1145 of the Bankruptcy Code to exempt
from registration under the Securities Act and Blue Sky Laws the offer and issuance of
Common Shares and New Warrants under the Plan, including New Common Shares issuable
after the Effective Date upon the exercise of the New Warrants.

        The Company intends to rely on section 4(a)(2) of the Securities Act and Rule 506 of
Regulation D and/or Rule 701 under the Securities Act to exempt from registration under the
Securities Act and Blue Sky Laws the offer and the issuance of New Common Shares, New
Warrants and other Equity Securities to officers and other key employees of the Company
pursuant to the Management Incentive Plan.

        7.       Filing of the Plan Supplement

         The Debtors will file the Plan Supplement no later than five (5) Business Days
before the Confirmation Hearing. Parties may request (and obtain at the Debtors’ expense) a
copy of the Plan Supplement by: (i) accessing the Debtors’ restructuring website at [
https://epiq11.com/case/rubytuesday/info ]; (ii) calling the Voting Agent at [__________]
(toll free); or (iii) emailing [_____________] .

F.      CONFIRMATION OF THE PLAN

        1.       Confirmation Hearing

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after notice,
to hold a hearing to consider confirmation of a chapter 11 plan. Section 1128(b) of the
Bankruptcy Code provides that any party in interest may object to such confirmation.

         The Bankruptcy Court has scheduled a Confirmation Hearing to be held on [•],
at [•] (prevailing Eastern time). The Confirmation Hearing may be continued from time to
time by the Bankruptcy Court or the Debtors without further notice other than by such
adjournment being announced in open court or by a notice of adjournment filed with the
Bankruptcy Court and served on such parties as the Bankruptcy Court may order.
Moreover, the Plan or any Exhibit, Plan Schedule or Plan Document may be amended or
modified, if necessary, in accordance with the terms therein, pursuant to section 1127 of the
Bankruptcy Code, prior to, during or as a result of the Confirmation Hearing, without further
notice to parties in interest, in all cases, however, subject to any consent that may be
required in the Plan or the Restructuring Support Agreement.

        2.       Deadline for Objecting to Confirmation of the Plan

         The Bankruptcy Court has scheduled the Confirmation Objection Deadline for
[•], at [•] (prevailing Eastern time). Any objection to confirmation of the Plan must: (i) be
in writing; (ii) conform to the Bankruptcy Rules and the Local Rules; (iii) state the name of
                                            12
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD         Doc 354     Filed 11/07/20    Page 28 of 125



the applicable Debtor, the name of the objecting party and the amount and nature of the
Claim of such Entity in each applicable Chapter 11 Case or the amount of Equity Interests
held by such Entity in each applicable Chapter 11 Case; (iv) state with particularity the legal
and factual bases and nature of any objection to the Plan and, if practicable, a proposed
modification to the Plan that would resolve such objection; and (v) be filed,
contemporaneously with a proof of service, with the Bankruptcy Court and served so that it
is actually received by no later than the Confirmation Objection Deadline by the Notice
Parties.

     CONFIRMATION OBJECTIONS NOT TIMELY FILED AND SERVED IN THE
MANNER SET FORTH HEREIN MAY NOT BE CONSIDERED BY THE
BANKRUPTCY COURT AND MAY BE OVERRULED WITHOUT FURTHER NOTICE.
INSTRUCTIONS WITH RESPECT TO THE CONFIRMATION HEARING AND
DEADLINES WITH RESPECT TO CONFIRMATION WILL BE INCLUDED IN THE
NOTICE OF CONFIRMATION HEARING TO BE APPROVED BY THE
BANKRUPTCY COURT.

        3.       Notice Parties

        All notices, requests, objections, or demands shall be deemed to have been duly
given or made when actually delivered or, in the case of notice by facsimile transmission,
when received and telephonically confirmed, addressed as follows (collectively, the “Notice
Parties”):

          (a)      The Debtors, Ruby Tuesday, Inc., 333 E. Broadway Ave., Maryville,
                   Tennessee 37804 (Attn: Shawn Lederman);

          (b)      Counsel to the Debtors, Pachulski Stang Ziehl & Jones LLP, 919 North
                   Market Street, 17th Floor, Wilmington, DE 19899-8705 (Courier 19801)
                   (Attn: Richard M. Pachulski (rpachulski@pszjlaw.com); Malhar S. Pagay
                   (mpagay@pszjlaw.com); James E. O’Neill, Esq. (joneill@pszjlaw.com));

          (c)      Counsel to Goldman Sachs Specialty Lending Group, L.P., Cleary Gottlieb
                   Steen & Hamilton LLP, One Liberty Plaza, New York, New York 10006
                   (Attn: Sean O’Neal (soneal@cgsh.com) and Jane VanLare
                   (jvanlare@cgsh.com)), and Hunton Andrews Kurth LLP, Bank of America
                   Plaza, Suite 4100, 600 Peachtree Street, N.E., Atlanta, Georgia 30308-2216
                   (Attn: Greta T. Griffith (ggriffith@HuntonAK.com));

          (d)      Counsel to TCW Direct Lending LLC, TCW Skyline Lending, L.P. and
                   TCW Brazos Fund LLC, Paul Hastings LLP, 515 South Flower Street
                   Twenty-Fifth Floor, Los Angeles, CA 90071 (Attn: Justin Rawlins
                   (justinrawlins@paulhastings.com) and Aaron Gober-Sims
                   (aarongobersims@paulhastings.com)); and

          (e)      The Office of the United States Trustee for the District of Delaware,844
                   King St., Suite 2207, Wilmington, DE 19801 (Attn: Linda Richenderfer).

        4.       Effect of Confirmation of the Plan

        “Confirmation” is the technical term for the Bankruptcy Court’s approval of a plan
of reorganization. The timing, standards and factors considered by the Bankruptcy Court in
deciding whether to confirm a plan of reorganization are discussed below.


                                              13
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354     Filed 11/07/20     Page 29 of 125



        It is a condition to confirmation of the Plan that the Bankruptcy Court shall have
entered the Confirmation Order in form and substance reasonably acceptable to the Debtors
and the Requisite Lenders (as defined in the Restructuring Support Agreement (as defined
below)). Confirmation of a plan of reorganization by the Bankruptcy Court binds the
debtor, any issuer of securities under a plan of reorganization, any person acquiring property
under a plan of reorganization, any creditor or equity interest holder of a debtor, and any
other person or entity as may be ordered by the Bankruptcy Court in accordance with the
applicable provisions of the Bankruptcy Code. Subject to certain limited exceptions, the
order issued by the Bankruptcy Court confirming a plan of reorganization discharges a
debtor from any debt that arose before the confirmation of such plan of reorganization and
provides for the treatment of such debt in accordance with the terms of the confirmed plan
of reorganization.

        As more fully set forth in the Plan, and except as expressly provided otherwise
therein or in the Confirmation Order, the treatment of Claims and Equity Interests under the
Plan shall be in complete satisfaction, settlement, discharge and release of all Claims and
Equity Interests or other rights of a Holder of a Claim or Equity Interest relating to any of
the Debtors or the Reorganized Debtors or their respective Assets. The Plan also contains
certain other provisions relating to (a) the compromise and settlement of Claims and Equity
Interests, (b) the mutual release by the Debtors and the Released Parties, (c) the release by
Holders of Claims or Equity Interests, and each of their respective Related Persons, and (d)
the exculpation of certain parties.

G.      CONSUMMATION OF THE PLAN

        Following confirmation of the Plan, Consummation of the Plan shall occur on the
Business Day as determined by the Debtors after they reasonably determine that certain
conditions have been met or waived pursuant to Article IX of the Plan, which date shall be
specified in a notice filed by the Reorganized Debtors with the Bankruptcy Court (the
“Effective Date”).


   ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE,
      THE PLAN WILL BIND, AND WILL BE DEEMED BINDING UPON, ALL
  HOLDERS OF CLAIMS AGAINST AND EQUITY INTERESTS IN THE DEBTORS
   AND SUCH HOLDER’S RESPECTIVE SUCCESSORS AND ASSIGNS, TO THE
 MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NOTWITHSTANDING
    WHETHER OR NOT SUCH HOLDER (A) WILL RECEIVE OR RETAIN ANY
   PROPERTY OR INTEREST IN PROPERTY UNDER THE PLAN, (B) HAS FILED
   A PROOF OF CLAIM OR EQUITY INTEREST IN THE CHAPTER 11 CASES OR
 (C) FAILED TO VOTE TO ACCEPT OR REJECT THE PLAN OR AFFIRMATIVELY
                      VOTED TO REJECT THE PLAN.


H.      RISK FACTORS

      PRIOR TO DECIDING WHETHER AND HOW TO VOTE ON THE PLAN,
EACH HOLDER OF A CLAIM OR AN EQUITY INTEREST IN A VOTING CLASS
HAS BEEN URGED TO CONSIDER CAREFULLY ALL OF THE INFORMATION
IN THIS DISCLOSURE STATEMENT, INCLUDING THE RISK FACTORS
DESCRIBED IN ARTICLE VI HEREIN TITLED, “RISK FACTORS.”




                                            14
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354     Filed 11/07/20     Page 30 of 125



                                       ARTICLE II.

                GENERAL BACKGROUND TO THE CHAPTER 11 CASES

A.      THE DEBTORS’ ORGANIZATIONAL STRUCTURE

        For the period 1996 to 2017, RTI was a publicly traded company on the New York
Stock Exchange (“NYSE”). On October 16, 2017, RTI entered into a merger agreement
with affiliates of NRD Partners II, L.P. (“NRD Partners II”), RTI Holding Company, LLC
(“Holding”) and its wholly-owned subsidiary, RTI Merger Sub, LLC (“Merger Subsidiary”).
Pursuant to the terms of the merger agreement, Merger Subsidiary was merged with and into
RTI with RTI surviving the merger as a wholly-owned subsidiary of Holding (the
“Merger”). As a result of the Merger, RTI’s stock ceased to be traded on the NYSE on
December 21, 2017.

       Holding is a Debtor. Its equity is held by the following affiliates of NRD Partners II:
RTI Investment Company, LLC, Strategic Financial Intermediation II, LLC (“SFI”), and
NRD RT Holdings, LLC. All Debtors, other than Holding, are direct or indirect wholly-
owned subsidiaries of RTI, which is, in turn, a wholly-owned subsidiary of Holding. A
corporate organizational chart is attached hereto as Exhibit C.

        The principal functions of the Debtors are operated in a centralized manner through
RTI. Of the 51 Debtors: (a) 13 were formed to hold liquor licenses in Arkansas or Maryland
due to applicable liquor regulations, which required distinct ownership and/or organizational
structures for such entities; (b) 32 were formed in connection with the Company’s re-
purchase of previously franchised restaurants (in some cases, former franchisees retained a
1% or 50% interest in such restaurants for some period of time after the restaurant was
reacquired, which 1% or 50% interest was later repurchased by one of the Debtors, as a
result of which the ownership of these restaurant entities in some cases still reflects a
50/50% or 99/1% split of ownership); and (c) the remaining 6 entities were formed for
specific administrative purposes: RTBD LLC (fka RTBD Inc.) (“RTBD”) was formed to
hold the intellectual property assets of the enterprise; RT Finance LLC was formed to enter
into an intercompany note with the remaining Debtors for tax planning purposes – although
the tax planning strategy is no longer in active use, the intercompany note remains in place;
RT FL Gift Cards, Inc., was formed in Florida to operate the brand’s gift card program; and
Ruby Tuesday, LLC, RT Distributing, LLC and RT Restaurant Services, LLC were formed
to provide various support and procurement services, though none of these entities has
actively been used for such purposes in recent years.

B.      OVERVIEW OF THE DEBTORS’ BUSINESS

        The Debtors develop, operate, and franchise casual dining restaurants in the United
States, Guam, and five foreign countries under the Ruby Tuesday® brand. The Company-
owned and operated restaurants (i.e., non-franchise) are concentrated primarily in the
Southeast, Northeast, Mid-Atlantic and Midwest regions of the United States.

        The first Ruby Tuesday restaurant was opened in 1972 in Knoxville, Tennessee, near
the campus of the University of Tennessee. The chain quickly became known as a “go to”
location for casual dining fare. The Ruby Tuesday concept -- which at the time consisted of
16 restaurants -- was acquired by Morrison Restaurants Inc. (“Morrison”) in 1982. During
the following years, Morrison grew the concept to over 300 restaurants. In conjunction with
a spin-off transaction that occurred in 1996, Morrison was reincorporated in the State of
Georgia and changed its name to Ruby Tuesday, Inc.


                                            15
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 31 of 125



        The Company began its franchise program in 1997 with the opening of one domestic
and two international franchised Ruby Tuesday restaurants. As of the Petition Date, the
Debtors have franchise arrangements with ten franchise groups which operate Ruby Tuesday
restaurants in eight states, Guam, and five foreign countries.

        1.       The Debtors’ Business Operations

        As of the Petition Date, there were over 250 Ruby Tuesday restaurants worldwide
offering a wide variety of menu options, including burgers, signature baby-back ribs, steaks,
seafood, chicken, and appetizers, and an extensive Garden Bar. Ruby Tuesday restaurants
primarily serve customers through a full-service format and feature a separate bar offering
cocktails, beer and wine. They also offer the RubyTueGo® curbside service, delivery via
third party companies, and a catering program for businesses, organizations, and group
events at both Company-owned and franchised restaurants.

      The Debtors currently are managing operations from their corporate headquarters in
Maryville, Tennessee.

        2.       Franchising

        Domestic Ruby Tuesday concept franchisees are generally required to pay a royalty
fee of 4% and a marketing and purchasing fee of 1.5% of monthly gross sales. Additionally,
under the terms of the franchise agreements, domestic Ruby Tuesday concept franchisees
pay a national advertising fee of up to 1.5% of monthly gross sales to cover their pro rata
portion of the costs associated with the Company’s national advertising campaigns.

       The Debtors provide ongoing training and assistance to franchisees in connection
with the operation and management of each restaurant through a training facility, meetings,
computer-based training, and by written or other material.

        3.       Suppliers

        The Debtors negotiate directly with suppliers for the purchase of raw and processed
materials and maintain contracts with select suppliers for both Company-owned and
franchised restaurants. These contracts may include provisions for the distribution of
products via a cost-plus delivery fee basis under a term-based contract with a renewal
option.

        The Debtors use purchase commitment contracts to stabilize the potentially volatile
prices of certain food commodities. Because of the relatively short storage life of
inventories, limited storage facilities at the restaurants, the requirement for fresh products
and the numerous sources of goods, a minimum amount of inventory is maintained at the
restaurants.

        4.       Personnel

        As of the Petition Date, the Debtors employed approximately 7,300 employees. The
Debtors’ employees are not covered by a collective bargaining agreement. As a result of
mandated closures caused by the COVID-19 pandemic, the Debtors were forced to furlough
approximately 7,000 employees. Furloughed employees are not paid but remain covered by
the Company’s applicable health benefits programs if they continue to submit their weekly
contribution amount. The Company hopes to invite many of these employees to return to
active status, to the extent they have not already, as sales levels return.


                                             16
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 32 of 125



       The Debtors’ officers are the following: Aziz Hashim (President); Shawn Lederman
(Chief Executive Officer); Ellen Clarry (Chief Supply Chain Officer); Jenifer Harmon
(Chief Marketing Officer); Stephanie Burke Medley (Chief Strategy Officer); Darrin White
(Chief Operating Officer); Michael Dorsey (Senior Controller).

        5.       Owned Real Property and Sale-Leaseback Transactions

         Historically, the Company acquired and owned fee title to several of its restaurant
locations and undeveloped parcels of land. Concurrent with the consummation of the
Merger, on December 21, 2017, RTI entered into a Real Estate Sale Contract (the “Sale
Agreement”) with SFI, an affiliate of NRD Partners II. Under the terms of the Sale
Agreement, SFI purchased 178 real properties from RTI for approximately $242.2 million.
SFI simultaneously sold the same properties to five strategic buyers (collectively, the
“Sale/Leaseback Purchasers”), and such Sale/Leaseback Purchasers concurrently, as
landlords for each respective pool of properties acquired by such Sale/Leaseback
Purchasers, leased all of the real properties back to RTI, as tenant. In connection with SFI’s
sale to the Sale/Leaseback Purchasers, the Debtors received net sales proceeds of
approximately $240.8 million. During the year ended June 4, 2019, the Debtors completed
sale-leaseback transactions of the land and building for four Debtor-owned restaurants to
unrelated third parties for net proceeds of $6 million. During the year ended June 4, 2020,
the Debtors completed seven additional sale-leaseback transactions in exchange for net
proceeds of $11.4 million. The Debtors continue to own fee title to various parcels of
developed and undeveloped real estate in the states of Alabama, Connecticut, Florida,
Indiana, Kentucky, Maryland, Michigan, Missouri, New Jersey, North Carolina, Ohio,
Pennsylvania, Tennessee, Texas, and Virginia.

        6.       RT Lodge

        In 1997, RTI acquired a leasehold interest in a restaurant and special event
destination named Morningside Inn and surrounding 7.25 acre property (the “RT Lodge”), at
Maryville College in Maryville, Tennessee. RTI developed the hotel property, restoring the
grounds and residence and adding two additional buildings for guest accommodations, and
renamed it “RT Lodge.” The Company has a ground lease on the property which expires on
December 31, 2070. As of the Petition Date, the Debtors operate RT Lodge for corporate
retreats and special events, and, in recent years, opened the hotel and dining room to the
public.

        7.       Related Party Note/Bond Receivable

        In connection with the Sale Agreement described above, RTI entered into a
promissory note with SFI (the “SFI Note”) under which SFI agreed to pay RTI $239.8
million (the “SFI Note Receivable”). The SFI Note Receivable matures on December 31,
2037, and accrues interest at an annual rate of 4.50%. Under the terms of the SFI Note,
there are no principal payments contractually due prior to the maturity date and any
payments made prior to the maturity date are made solely at the discretion of SFI.
Contemporaneous with the execution of the SFI Note, Holding entered into an unsecured
floating rate bond payable to SFI under which Holding agreed to pay SFI $230.8 million
(the “SFI Bond Payable”). The SFI Bond Payable matures on December 21, 2037, and
accrues interest annually at a floating rate equal to the 20-year Treasury bill rate plus 200
basis points. Under the terms of the SFI Bond Payable, there are no principal payments
contractually due prior to the maturity date and any principal payments made prior to the
maturity date are made solely at the discretion of the Debtors. Interest is paid bi-annually.
SFI and the Debtors have not made their respective interest payments since July 15, 2019.
As of the Petition Date, the balance of the SFI Note Receivable is approximately
$230,827,786.00, and the balance of the SFI Bond Payable is $239,767,314. SFI also
                                              17
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354      Filed 11/07/20   Page 33 of 125



contributed $10 million to Holding in exchange for 10 million units of preferred
membership interests with priority distribution rights from Holding.

        8.       Rabbi Trusts

        The Company sponsors three “top hat”, non-qualified, unfunded, deferred
compensation plans: an Executive Supplemental Pension Plan for management holding
positions at the Vice-President level or higher for at least five years (“ESPP”); a
Management Retirement Plan, for employees having 15 or more years of service and
minimum average compensation of $40,000 over three consecutive years (the “MRP”); and
a Deferred Compensation Plan (“DCP”), for management or “highly compensated
employees” (under applicable IRS rules). Additionally, prior to January 1, 2005, RTI
maintained the Ruby Tuesday, Inc. Deferred Compensation Plan (the “Old DCP”) that was
originally established by an indenture dated December 18, 1989. Benefit payments under
the ESPP and MRP have been funded by company-owned life insurance policies (COLI)
having an approximate aggregate surrender value as of September 15, 2020, of $22.4 million
and around $111,700 in cash. The DCP holds interests in various funds having an aggregate
vested balance of approximately $5,234,764.66 as of September 24, 2020. Title to such
assets is held by the Company in “rabbi trusts.” The ESPP, MRP and Old DCP have all been
frozen. On September 29, 2020, the Company was served by an “Interpleader Complaint”
by Regions Bank (“Regions”), the trustee of the rabbi trust associated with the ESPP and
MRP, which was filed in the United States District Court for the Northern District of
Alabama, in which Regions seeks a determination of rights in the assets held in the rabbi
trusts. The complaint names as defendants RTI and all persons and entities which Regions
believes claim an interest in such assets.

C.      DEBTORS’ PREPETITION CAPITAL STRUCTURE

        The Debtors’ prepetition capital structure is summarized below:

        1.       Prepetition Credit Facility

        The Debtors, as borrowers, are parties to that certain Credit and Guaranty Agreement
(as amended, the “Prepetition Credit Facility”) dated as of December 21, 2017, by and
among Holding, as guarantor borrower representative, TCW Direct Lending LLC, TCW
Skyline Lending, L.P., and TCW Brazos Fund LLC (the foregoing three entities,
collectively, “TCW”), Goldman Sachs Specialty Lending Group, L.P., as administrative
agent and collateral agent (“GSSLG”), and Goldman Sachs Bank USA as issuing bank
(together, with GSSLG, “GS”, and together with TCW, the “Prepetition Secured
Creditors”). The Prepetition Credit Facility provided for a term loan to be drawn on the
closing date of the Merger in the principal amount of $115 million (the “Term Loan”) and
up to $12.5 million of revolving commitments to be used for the issuance of standby letters
of credit (the “LC Facility”).

        The Prepetition Credit Facility has been amended seven times by way of the
following: Limited Waiver and First Amendment to the Credit and Guaranty Agreement,
dated February 9, 2018; Limited Waiver and Second Amendment to the Credit and Guaranty
Agreement, dated June 29, 2018; Limited Waiver, Consent and Third Amendment to the
Credit and Guaranty Agreement, dated December 5, 2018; the Fourth Amendment and
Limited Waiver to the Credit and Guaranty Agreement, dated May 10, 2019; the Fifth
Amendment and Waiver to the Credit and Guaranty Agreement, dated September 3, 2019;
the Sixth Amendment to the Credit and Guaranty Agreement, dated April 17, 2020; and the
Seventh Amendment to the Credit and Guaranty Agreement, dated September 22, 2020 (the
“Seventh Amendment”), whereby, among other provisions, the Prepetition Secured
Creditors waived purported defaults, agreed to amendments to various financial covenants
                                             18
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD               Doc 354        Filed 11/07/20   Page 34 of 125



and provisions dealing with the sale/leaseback transactions, in each case in exchange for a
release.

      Pursuant to the Seventh Amendment, the Prepetition Secured Creditors also provided
the Company with $2 million in funding under the Prepetition Credit Facility to support the
Company’s operations through the Petition Date.

        The Prepetition Credit Facility is secured by (a) a guarantee by each of the Debtors
of the obligations of each of the other Debtors, (b) a first priority security interest in
substantially all the assets of the Debtors, (c) a first priority pledge on 100% of the equity
securities of each domestic subsidiary of the Debtors and 65% of the equity securities of
each foreign subsidiary of the Debtors, and (d) a mortgage on certain owned real properties
of the Debtors. As of the Petition Date, the aggregate principal amount owing under the
Prepetition Credit Facility was $37,912,018.87, composed of $26,358,629.31 in the
aggregate principal amount of Term Loans; $2,001,555.56 million in the aggregate principal
amount of Revolving Loans (as defined in the Prepetition Credit Facility); and
$9,551,834.00 in the aggregate principal amount of Existing Letters of Credit issued
pursuant to the LC Facility.

      The following is a summary of the outstanding letters of credit issued pursuant to the
LC Facility:
                                                           LC
Beneficiary                   Purpose of L/C             Amount
Safety National Casualty      Insurance Liability      7,700,000.00
Corporation
The Travelers Indemnity       Insurance Liability              0.00
Group
Constellation New Energy      In lieu of Deposit        229,474.00
National Union fire           Insurance Liability       115,860.00
Insurance Company
Hartford Fire Insurance       Insurance Liability      1,500,000.00
Company
Nolin                         In lieu of Deposit for        6,500.00
                              Electrical Work

Grand Total                                            9,551,834.00

        2.       Other Prepetition Obligations

       Accounts Payable. As of the Petition Date, the Debtors owe approximately $18.8
million to landlords, utilities, employees, taxing authorities, third party vendors, insurance
premiums and other service providers.

        Former Shareholders’ Rights Litigation. RTI is currently engaged in a dissenting
shareholder’s appraisal action in Georgia Superior Court (Fulton County), entitled Ruby
Tuesday, Inc. v. Cede & Co. et al., and bearing Case No. 2018-cv-304101 (the “Dissenters
Action”). Several RTI shareholders opposed the 2017 Merger and refused offers to acquire
their shares for the price of $2.40 per share. RTI commenced the Dissenters Action on
April 19, 2018, as required under Georgia’s Dissenters’ Rights statute, to determine the fair
value of the dissenting shareholders’ shares. The named respondents include Quadre
Investments L.P. (3,000,000 shares), Lawrence N. Lebow (520,629 shares), Jonathan Lebow
(180,100 shares), Miriam D. Roth (102,000 shares), Powell Anderson Capital L.P. (74,000
shares), and Leland Wykoff (800 shares). The purpose of the Dissenters Action is for the
court to appraise the fair value of the RTI shares as of December 21, 2017. A trial date has
not been set.
                                                       19
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354     Filed 11/07/20     Page 35 of 125



        Paycheck Protection Program (PPP) Loan. RTI is indebted in the amount of $10
million in PPP loan debt through Zions Bancorporation, N.A., dba California Bank & Trust,
available through the Coronavirus Aid, Relief, and Economic Security Act (CARES Act).
The loan bears interest at one percent (1%), is repayable through 18 payments of
$562,774.97 beginning on December 12, 2020, and matures on May 12, 2022. The Debtors
anticipate that 100% is subject to forgiveness.

                                       ARTICLE III.

                                  CHAPTER 11 CASES

A.      EVENTS LEADING TO COMMENCEMENT OF THE CHAPTER 11 CASES

        Since the Merger, the Company has struggled in an increasingly competitive and
challenging business environment. Despite multiple efforts to address the situation, the
Company ultimately has not been able to overcome the difficulties from the overall decline
in the casual dining sector, greatly exacerbated by regulatory responses to contain the
COVID-19 pandemic.

        1.       Business Operations and Financial Condition Since the Merger

        At the time of the Merger, the Debtors operated around 541 restaurants. The
Company was not immune from the overall shift in customer spending from casual dining to
fast-food and fast-casual restaurant concepts, which had been underway for a few years prior
to the Merger.

        Many industry observers also point to other macro headwinds, including the decline
of mall traffic which disproportionately affects the Company’s mall-based locations and the
emergence of alternative delivery methods including at-home meal kits, grocery delivery,
and third-party delivery services that have increased the availability of dining options.

        As a consequence of declining market conditions, the Debtors were not in
compliance with certain financial covenants within the Prepetition Credit Facility during the
fiscal quarters ended December 4, 2018, and March 5, 2019. On May 10, 2019, the Debtors
entered into a limited waiver and amendment to the Prepetition Credit Facility (the “Limited
Waiver and Amendment”). Additionally, during calendar year 2019, the Debtors paid
approximately $43 million of principal on the Prepetition Credit Facility, including more
than $37 million of prepayments, primarily with proceeds from the sales of real estate and
through sale-leaseback transactions, as discussed above. As a result of the Limited Waiver
and Amendment and prepayments, the Debtors were in compliance with covenants under the
Prepetition Credit Facility leading into the second half of 2019.

       In response to these challenges, the Company closed underperforming locations, sold
and leased-back 189 restaurants (178 were sold and leased-back at acquisition), reduced
annual corporate overhead by over 45%, and accelerated to-go and online (collectively “off-
premise”) ordering. Additionally, the Company hired seasoned industry operators to
oversee day-to-day operations and strategic planning. These initiatives began to normalize
performance across the right-sized portfolio, while allowing for the disposition of assets
from non-performing locations to substantially reduce debt.

       With these changes, RTI dissolved 20 subsidiary entities that served no ongoing
purpose in order to alleviate the administrative burden of maintaining the separate corporate
existence for these entities. Any outstanding assets at any such entities were distributed to
RTI as part of the wind-down of such entities.

                                            20
DOCS_LA:332991.15 76136/002
           Case 20-12456-JTD             Doc 354       Filed 11/07/20       Page 36 of 125



        Despite these significant operational improvements, the industry pressures mounted,
the Debtors continued to experience negative operating results and were again in covenant
default under the Prepetition Credit Agreement for the fiscal quarters ending December 3,
2019 and March 3, 2020.9 As of March 3, 2020, the number of Company restaurants had
declined to 421.

           2.       The COVID-19 Pandemic

        Beginning in the early spring of this year, restaurants throughout the world have
been negatively affected by the COVID-19 pandemic, many to the point of permanent
closure. The lack of predictability in the spread of the virus coupled with the necessary
responses of governments to try and limit exposure by preventing gatherings has eviscerated
the restaurant industry, whose business model largely depends on providing social
environments for people to meet and enjoy dining out. The impact of the coronavirus is
particularly disruptive to restaurant chains, such as Ruby Tuesday, that operate throughout
the United States and in foreign countries and, consequently, must contend with a patchwork
of health regulations as the virus impacts different communities with varying levels of
severity at different times: some states and local governments are beginning to permit
dining rooms to reopen (albeit with occupancy limits) while others limit sales distribution to
take-out service or outdoor dining. However, the almost complete elimination of in-store
dining, which historically has represented over 90% of the Company’s total sales, struck at
the heart of the Company’s business model.

        As a result, the COVID-19 pandemic put an unprecedented strain on the financial
condition and personnel of the Company. Government actions such as mandated restaurant
closures, mandated mall closures, shelter in place orders, carry-out only orders, reduced
hour orders, and social distancing/self-quarantining orders and guidance created a situation
whereby the Company’s revenues dropped so substantially that it could no longer sustain its
normal operating costs. Rental obligations, as a fixed expense, were particularly difficult to
manage since they were not reduced in line with revenue deterioration. Consequently, in
early 2020, the COVID-19 pandemic and other factors forced the Debtors and many
franchisees to close all but one of the dining rooms across all Ruby Tuesday restaurants.

        As the COVID-19 pandemic continued, by April 7, 2020, the Company had 350
remaining locations of which 281 were serving customers on a delivery or carryout basis
only, 68 were temporarily closed and only one of which operated a dining room. Prior to
April 7, 2020, 71 stores were closed. As of the Petition Date, the Debtors have 236
Company-owned dining rooms that are open and are offering full dining services, albeit
under capacity and other restrictions which continue to diminish the Debtors’ ability to
sustain their operations at such locations. The Debtors do not intend to reopen 185 of their
restaurants that were closed during the pandemic.10

        Despite this unprecedented volatility in its business, the Company took immediate
steps to be responsive to changes in the environments in which its restaurants operate, to
address its financial condition with its key stakeholders and to implement relief efforts to
support furloughed and terminated employees and maintain goodwill in the community.

        First, where permitted by the applicable state or local government, the Company
immediately expanded the availability of third-party delivery and off-premise services
across its stores and established new third-party relationships.
9
  The Debtors were also in covenant default under the Prepetition Credit Agreement for the fiscal quarters
ending June 3, 2020 and September 3, 2020.
10
     The Company continues to assess the impact of new regulations and evaluate restaurant performance.
                                                     21
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354      Filed 11/07/20     Page 37 of 125



        Second, in addition to offering traditional Ruby Tuesday menu items, the Company
introduced a virtual kitchen initiative, through which it utilizes excess capacity to offer other
brands via third-party delivery. Third, the Company implemented a “Ruby’s Pantry” option
that allows customers to purchase uncooked food, groceries and other essentials, all of
which may be ordered through its website, www.rubytuesday.com/ruby-tue-go.

         The benefits of these changes were significant. As of August 24, 2020, the year-to-
date revenue from third-party delivery had grown over 450% versus the same time frame in
the prior year. The RubyTueGo business also grew over 93% in the same period. These
initiatives are expected to contribute to a recovery as economies reopen and the Company
leaves behind the impact of COVID-19.

       As part of its operational pivot to an off-premise business, the Company worked to
help ensure the safety of its employees and customers by implementing additional on-site
food preparation and pick-up protocols, including distancing requirements. The safety of
employees and guests is critical to the Company and every store meets or exceeds all local
COVID-19 and health regulations.

        To further support the Ruby Tuesday family, the Company implemented a “Team
Member Purchase Program”, permitting team members to purchase any product served or
used in their restaurant at the same cost that the Company pays for such product. In
addition, the “Ruby Has Heart” foundation, which was initially founded in 2001 to help
employees struggling after 9/11, continues today funded by employees’ contributions. Ruby
Has Heart assists current team members in emergency circumstances with bills and other
expenses, if their applications are approved.

         Also, in response to requests by its loyal customer base, the Company provides a
portal through its website to support community relief efforts, including facilitating the
donation of boxed meals to frontline workers, furloughed employees, and local emergency
relief efforts.

        In addition to operational changes, the Company entered into negotiations with its
Prepetition Secured Creditors, various landlords, suppliers and service providers in order to
address liquidity challenges. These discussions permitted the Debtors to defer certain
obligations (such as rent) while continuing to assess their ability to reopen and repurpose
certain segments of their business despite the unpredictability of the pandemic.

        The Company also negotiated several concessions from its Prepetition Secured
Creditors, including: (a) permitting the Company to retain and use the proceeds of such PPP
loans for certain permitted purposes; (b) deferring payment of certain fees; and (c)
permitting the Company to conduct certain asset sales, to retain some or all of the proceeds
of such asset sales that would otherwise be subject to mandatory prepayment, and to
capitalize certain fees that would otherwise be immediately payable as a result of such asset
sales.

         Since the pandemic began in March 2020, the Company worked diligently with
landlords to seek relief on amounts due in order to combat the loss of guest traffic and sales.
As of September 2020, the Company has negotiated over 200 lease modifications resulting
in more than $1.5 million in rent abatement and $5.1 million in rent deferrals. Several leases
were terminated as well, involving future lease obligations of approximately $17.3 million.
The Company continues to work with landlords to assess the impact of government
restrictions and negotiate rental market obligations.



                                             22
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 38 of 125



       The Company also retained professionals to explore processes for assessing and
streamlining its business, analyzing strategic alternatives and improving its liquidity,
including those focused on lease management, restructuring and attracting investment.

        For example, the Company retained the services of FocalPoint Securities, LLC
(“FocalPoint”) to design the appropriate process to solicit interest in, and contact various
potential strategic and financial counterparties for the purpose of exploring, transactions to
address the Company’s liquidity concerns and support its contemplated forward operations.
With respect to any such potential transaction, FocalPoint also advises the Company on the
risks and benefits of considering a transaction with respect to the Company’s intermediate
and long-term business prospects and strategic alternatives to maximize the business
enterprise value of the Company.

         The Company also retained CR3 Partners, LLC (“CR3”), as its financial advisor, to
prepare appropriate financial models, complete analyses and consult with the Company and
assist its other professionals regarding potential restructuring alternatives in connection with
the Company’s discussions with its Prepetition Secured Creditors, its exploration of liquidity
alternatives, and the development of a plan of reorganization.

        3.       Creditor Negotiations and Entry into Restructuring Support Agreement

        Prior to commencing its bankruptcy cases, the Company engaged in discussions with
its Prepetition Secured Creditors in order to formulate the parameters of a restructuring that
would provide the Company with the best opportunity for strengthening its financial
position and maintaining its operations as a going concern. To that end, on September 18,
2020, the parties entered into that certain Restructuring Support Agreement Term Sheet
(together with that certain Restructuring Support Agreement, dated as of October 8, 2020,
by and among the Debtors and the Prepetition Secured Creditors, the “Restructuring Support
Agreement”) that contemplates, among other provisions, (a) debtor in possession financing
to sustain the Debtors’ operations during their bankruptcy cases; (b) the formulation of a
business plan for the future of Ruby Tuesday; (c) confirmation of a plan of reorganization
that results in certain members of its lender group acquiring ownership in the Company; and
(d) the provision of exit financing to sustain a reorganized Ruby Tuesday as it emerges from
bankruptcy protection. A copy of the Restructuring Support Agreement is attached as
Exhibit B hereto.

        The Restructuring Support Agreement obligates the Debtors to, among other things,
take all necessary action reasonably required to propose and seek confirmation of the Plan in
accordance with certain milestones, including:

        Plan-Related Milestones

        (i)     No later than forty-five (45) days after the Petition Date, the Disclosure
Statement shall be approved by the Bankruptcy Court, with a voting deadline that is no later
than thirty (30) days after such approval;

       (ii)   No later than (i) one hundred five (105) days after the Petition Date, or (ii)
one hundred twenty (120) days after the Petition Date in the event that a Topping Bid (as
defined below) is selected at the auction (as set forth in the RSA), the Plan shall be
confirmed; and

        (iii) No later than thirty (30) days after confirmation of the Plan, the Plan shall
become effective; provided that the Parties (as defined in the RSA) will consider in good
faith any reasonable request by the Debtors for an extension of such time.

                                             23
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354      Filed 11/07/20      Page 39 of 125



        Sale-Related Milestones

       (i)     Not later than three (3) days after the Petition Date, file a motion to approve
the procedures governing the sale and marketing process for the sale of the Debtors’ assets
(the “Bidding Procedures”) to be heard on shortened time fourteen (14) days later, which
motion shall in form and substance be acceptable to the Prepetition Secured Creditors;

       (ii)     Not later than three (3) business days after the Petition Date, file an
application to retain FocalPoint as investment banker;

       (iii)  Not later than thirty (30) days after the Petition Date, obtain an order
approving FocalPoint as investment banker.

       (iv)    No later than twenty (20) days after Petition Date, the Bankruptcy Court shall
have entered an order approving the Bidding Procedures, which order shall in form and
substance be reasonably acceptable to the Prepetition Secured Creditors.

        (v)      No earlier than sixty (60) days and no later than one hundred five (105) days
after the Petition Date, the Debtors shall hold an auction, if a Topping Bid is received by the
Debtors.

        (vi)(i) No later than three (3) days after the auction, the Successful Bid, if any,
selected at the auction shall be approved by the Bankruptcy Court, and (ii) no later than sixty
(60) days after the Bankruptcy Court approves such Successful Bid, the sale will close and
the net proceeds of such sale shall be used to pay the Prepetition Secured Debt Claims and
DIP Facility Claims in full.

        In the event that any of these milestones are not satisfied or waived, then the
Prepetition Secured Creditors may seek to terminate the Restructuring Support Agreement in
accordance with its terms and, with it, the Prepetition Secured Creditors’ support of the Plan.

       In connection with the Restructuring Support Agreement, the Debtors also obtained
the Prepetition Secured Creditors’ support of the Debtors’ use of cash collateral and the
Debtors’ proposed debtor in possession financing facility, as further described below.
        Consistent with the Restructuring Support Agreement, on October 7, 2020, the
Debtors commenced these voluntary Chapter 11 Cases. The entities that filed for Chapter
11 are obligors under each of the Debtors’ funded debt facilities.

B.      DEBTOR IN POSSESSION FINANCING

         On the Petition Date, the Debtors sought Bankruptcy Court approval of a senior
secured, superpriority debtor in possession financing facility (as amended, modified, or
supplemented from time to time, the “DIP Facility”) extended by the Prepetition Secured
Creditors (the “DIP Secured Parties”). The DIP Facility provides the Debtors access to a
term loan in the aggregate principal amount of $18.5 million (including a $9.6 million sub-
facility to be used solely for the reimbursement of any draws under certain Existing Letters
of Credit).

        On October 9, 2020, the Bankruptcy Court approved the DIP Facility on an interim
basis [Docket No. 87] (the “Interim DIP Order”) on the terms set forth in the debtor in
                                              24
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354      Filed 11/07/20      Page 40 of 125



possession credit agreement (as amended, modified, or supplemented from time to time, the
“DIP Credit Agreement”). [On __________ ___ , 2020, the Bankruptcy Court approved the
DIP Facility on a final basis [Docket No. ___] (the “Final DIP Order” and, together with the
Interim DIP Order, the “DIP Orders”)].

        Pursuant to the DIP Credit Agreement and the Interim DIP Order, the Debtors used
proceeds of the DIP Facility to pay certain outstanding prepetition obligations. The DIP
Facility also provided the Debtors with liquidity to, among other things: (a) continue to
operate their business in an orderly manner; (b) maintain their valuable relationships with
vendors, shippers, suppliers, customers and employees; (c) pay various administrative
professionals’ fees to be incurred in the Chapter 11 Cases; and (d) support the Debtors’
working capital, general corporate and overall operational needs – all of which are necessary
to preserve and maintain the going concern value of the Debtors’ business and, ultimately,
help ensure a successful reorganization under the Plan.

       The DIP Credit Agreement obligates the Debtors to, among other things, take all
necessary action reasonably required to propose and seek confirmation of the Plan in
accordance with certain milestones, including:
                No later than forty-five (45) days after the Petition Date, the disclosure
                 statement shall be approved by the Bankruptcy Court, with a voting deadline
                 that is no later than thirty (30) days after such approval;
                No later than (i) one hundred five (105) days after the Petition Date, or (ii)
                 one hundred twenty (120) days after the Petition Date in the event that a
                 Topping Bid is selected at any auction, the plan shall be confirmed; and
                No later than thirty (30) days after confirmation of the plan, the plan shall
                 become effective; provided, that the DIP Facility Agent and DIP Facility
                 Lenders will consider in good faith any reasonable request by the Debtors for
                 an extension of such time.
       The Exit Lender has also committed to provide the exit financing required by the
Debtors to consummate the Plan.

C.      FIRST AND SECOND DAY RELIEF

        Upon commencing the Chapter 11 Cases, the Debtors filed a number of motions (the
“First Day Motions”) with the Bankruptcy Court seeking relief designed to, among other
things, prevent interruptions to the Debtors’ business, ease the strain on the Debtors’
relationships with certain essential constituents, including employees, vendors, customers
and utility providers, provide access to much needed working capital and allow the Debtors
to retain certain advisors to assist them with the administration of the Chapter 11 Cases. A
first day hearing was held on October 8, 2020. A “second day” hearing was held on October
22, 2020, at which the Bankruptcy Court approved certain of the First Day Motions on a
final basis and certain additional relief requested by the Debtors.

        1.       Procedural Motions

       To facilitate a smooth and efficient administration of these Chapter 11 Cases, the
Debtors filed certain procedural motions requesting orders for:
                joint administration of the Debtors’ Chapter 11 Cases;
                preparing a list of creditors and filing a consolidated list of their fifty (50)
                 largest unsecured creditors;
                                                25
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD         Doc 354      Filed 11/07/20      Page 41 of 125



                filing a consolidated list of creditors in lieu of submitting separate mailing
                 matrices for each Debtor;
                enforcing the automatic stay and bankruptcy termination provisions of the
                 Bankruptcy Code; and
                establishing procedures for interim compensation and reimbursement of
                 expenses for Professionals and Creditors’ Committee members.
        2.       Stabilizing Operations

       Recognizing that any interruption of the Debtors’ business, even for a brief period of
time, would negatively impact their operations, customer relationships, revenue and profits,
and facilitate a stabilization of their businesses and effectuate a smooth transition into
operating as debtors in possession, the Debtors sought and obtained orders authorizing them
to:
                maintain and administer customer programs and honor their obligations
                 arising under or relating to those customer programs
                pay prepetition wages, salaries and other compensation, reimbursable
                 employee expenses and employee medical and similar benefits;
                determine adequate assurance for future utility service and establish
                 procedures for utility providers to object to such assurance;
                continue insurance coverage, including performance under their premium
                 financing agreements and self-insurance programs, and enter into new
                 insurance policies, if necessary;
                establish certain procedures for certain transfers with respect to Equity
                 Interests;
                maintain their existing cash management systems;
                remit and pay certain taxes and fees;
                pay certain obligations to critical vendors, claims arising under the Perishable
                 Agricultural Commodities Act and administrative expense claims arising
                 under Bankruptcy Code section 503(b)(9).
        In addition to the foregoing relief, to prevent the imposition of the automatic stay
from disrupting their business and to ensure continued deliveries on favorable credit terms,
the Debtors sought and obtained Bankruptcy Court approval to pay the prepetition claims of
certain vendors and third-party service providers who the Debtors believed were essential to
the ongoing operation of their business. Importantly, the Debtors had discretion to condition
payments of these prepetition claims on the vendor’s execution of a vendor agreement,
which, among other things, provided the Debtors with the opportunity to obtain customary
trade terms throughout the pendency of these Chapter 11 Cases. The Debtors’ ability to pay
the Claims of these vendors and service providers was critical to maintaining their ongoing
business operations at the early stages of their Chapter 11 Cases.

        3.       Retention of Chapter 11 Advisors

        The Debtors are in the process of retaining these advisors to assist them in carrying
out their duties and to represent their interests in the Chapter 11 Cases:

                                               26
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354       Filed 11/07/20     Page 42 of 125



        (a) Pachulski Stang Ziehl & Jones LLP, as restructuring counsel;

        (b) CR3 Partners, LLC, as financial advisor;

        (c) FocalPoint, as investment banker;

        (d) Hilco Real Estate, LLC, as real estate advisor;

        (e) Cheng Cohen LLC, as special corporate and franchise counsel;

        (f) Baker Donelson Bearman Caldwell & Berkowitz, PC, as special real estate lease,
labor, employment and ERISA counsel;

        (g) Johnson Associates, Inc., as compensation advisor; and

       (h) Epiq Corporate Restructuring, LLC, as claims and noticing agent and as voting
and solicitation agent.

D.      SALE PROCESS

        In the spring of 2020, the Debtors retained FocalPoint to assist in the exploration of a
potential refinancing and/or restructuring transaction (the “Out of Court Transaction”) in
order to refinance its existing senior debt and fund a turnaround plan, including through
seeking continued rent abatements and/or concessions from their landlords to provide relief
during these unprecedented times.

        Prior to the Petition Date, the Company conducted a robust marketing process
including outreach to a broad universe of 154 financial investors. As a result, 67 parties
executed nondisclosure agreements and were provided with confidential evaluation
materials and access to a virtual data room; 61 parties declined after initial review of the
opportunity prior to executing a nondisclosure agreement; and 26 parties reviewed the
nondisclosure agreement and preliminary transaction information without providing
definitive indication either way. At the initial indication of interest (“IOI”) deadline of
August 14, 2020, one party had submitted an IOI but ultimately withdrew the consideration
after further review. Without any interested party in the Out of Court Transaction, the
Debtors determined, among other reasons, that it was necessary to file these Chapter 11
Cases. As described below, the Company plans to engage in a marketing process during the
Chapter 11 Cases to evaluate whether a viable Topping Bid exists.

         To allow the Debtors to ensure the transaction contemplated by the RSA maximizes
value for the benefit of their bankruptcy estates and creditors, the RSA also provides for a
dual process through which, as part its proposed amended engagement by the Debtors,
FocalPoint will market the business and evaluate potential alternatives for exit financing, in
addition to seeking bids for a potential sale of all, or substantially all, of the Debtors’ assets
in parallel with the Restructuring Transactions under the Plan. These activities shall include,
but not be limited to (i) developing a list of potential investors and buyers of the Company,
(ii) drafting and distributing a short summary and non-disclosure agreement (“NDA”), (iii)
upon receipt of signed NDAs, distributing a confidential memorandum that will be
developed, summarizing due diligence information, and (iv) providing access to a virtual
data room for review by interested parties. In accordance with the bid procedures to be filed
by the Debtors with the Court, FocalPoint will request feedback from potential buyers with
regard to a Topping Bid, and will field interest from alternative providers of the exit
financing as well. Solely in the event that a Topping Bid yields a recovery more favorable
than that under the Restructuring Transactions contemplated by the Plan, the Debtors may
choose to pursue the Topping Bid. The parallel sale process will allow the Debtors to ensure
                                               27
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354      Filed 11/07/20     Page 43 of 125



that the disposition of their Chapter 11 Cases maximizes value, regardless of whether such
cases culminate in a sale or a restructuring contemplated by the Plan.

       Accordingly, following the Petition Date, with the continued assistance of
FocalPoint and in parallel with the Restructuring Transactions, the Debtors are continuing
their marketing process and will solicit bids for a Topping Bid, in accordance with the terms
and conditions of the RSA. To that end, as discussed further herein, the Debtors have
sought approval of bidding procedures with the Bankruptcy Court and set forth certain dates
that would allow a potential sale transaction to proceed on a parallel path to the Plan.

E.      OTHER MATERIAL EVENTS IN THE CHAPTER 11 CASES

        1.       Executory Contract and Unexpired Lease Rejection Procedures Motions

        In connection with their restructuring efforts, the Debtors are attempting to enhance
the competitiveness of their nationwide operations, which, among other things, involves a
careful and comprehensive evaluation of all aspects of the Debtors’ leases and supply chain.
The Debtors intend to utilize the tools afforded a chapter 11 debtor to achieve the necessary
cost savings and operational effectiveness envisioned in their revised strategic business plan,
including modifying or, in some cases eliminating, burdensome or under-utilized or
burdensome agreements and leases. As such, the Debtors are conducting a comprehensive
analysis of their executory contracts and unexpired leases and have engaged, and intend to
continue to engage, in extensive discussions with contract and lease counterparties regarding
the contributions such parties are making to the restructuring process and can make to the
post-emergence businesses. For this purpose, the Debtors filed a motion to establish
procedures for rejecting executory contracts and unexpired leases as they are identified (the
“Rejection Procedures Motion”). On October 22, 2020, the Bankruptcy Court entered an
order approving the Rejection Procedures Motion [Docket No. 171].

       For certain executory contracts and unexpired leases that the Debtors have already
determined to reject, the Debtors have filed the Motion for the Entry of an Order
Authorizing the Debtors to Reject Certain Executory Contracts and Unexpired Leases
Pursuant to 11 U.S.C. § 365, (B) Abandon Any Remaining Personal Property Located at the
Leased Premises Pursuant to 11 U.S.C. § 554; and (C) Fix A Bar Date for Claims of
Counterparties [Docket No. 44]; Motion for the Entry of an Order Authorizing the Debtors
to Reject Certain Unexpired Leases Pursuant to 11 U.S.C. § 365, (B) Abandon Any
Remaining Personal Property Located at the Leased Premises Pursuant to 11 U.S.C. § 554;
and (C) Fix A Bar Date for Claims of Counterparties [Docket No. 46]; Motion for the Entry
of an Order Authorizing the Debtors to Reject Certain Executory Contracts and Unexpired
Leases Pursuant to 11 U.S.C. § 365, (B) Abandon Any Remaining Personal Property
Located at the Leased Premises Pursuant to 11 U.S.C. § 554; and (C) Fix A Bar Date for
Claims of Counterparties [Docket No. 49] (the “Lease Rejection Motions”). On October 22,
2020, the Bankruptcy Court entered orders authorizing the Debtors to reject certain
executory contracts and unexpired leases and to abandon any remaining personal property
located on the applicable leased premises [Docket Nos. 170, 178 & 179].

        2.       Appointment of the Creditors’ Committee

        On October 26, 2020, the United States Trustee appointed the Creditors’ Committee
pursuant to section 1102 of the Bankruptcy Code. As of the date hereof, the Creditors’
Committee consists of (a) National Retail Properties, L.P.; (b) Performance Food Group,
Inc.; (c) Wendover ZS LLC; (d) Strategic Equipment, LLC; and (e) Denny Kagasoff.

       [The Creditors’ Committee has retained or is in the process of retaining, as
applicable, the following professionals, each nunc pro tunc to __________, 2020:
                                            28
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD         Doc 354     Filed 11/07/20     Page 44 of 125



(a) ___________, as lead counsel [Docket No. ___]; (b) __________, as financial advisor
[Docket No. ___]; and (c) _____________, as Delaware co-counsel [Docket No. ___]].

        3.       Meeting of Creditors

        The United States Trustee has scheduled a meeting of creditors pursuant to section
341 of the Bankruptcy Code on November 18, 2020, at 3:00 p.m. (Eastern Time). In
accordance with Bankruptcy Rule 9001(5) (which requires, at a minimum, that one
representative of the Debtors appear at such meeting of creditors for the purpose of being
examined by the United States Trustee and other attending parties in interest), one
representative of the Debtors, as well as counsel to the Debtors, attended the meeting and
answered questions posed by the United States Trustee and other parties in interest present
at the meeting.

        4.       Claims Bar Date

        On October 16, 2020, the Debtors filed a motion for to establish the deadline for
filing proofs of claim, including requests for payment under Bankruptcy Code section
503(b)(9) (the “Claims Bar Date Motion”). On October 22, 2020, the Bankruptcy Court
entered its order on the Claims Bar Date Motion, providing that (1) except in the cases of
governmental units and certain other exceptions explicitly set forth herein, all proofs of
claim must be filed so that they are actually received on or before the date that is thirty (30)
days from the date the Debtors file their schedules of assets and liabilities, and (2) the last
day for governmental units to file proofs of claim shall be April 5, 2021.

        5.       The Real Property Rents Deferral and Abatement Motions

        As discussed above, to curtail the spread of COVID-19, states and local governments
have implemented a tidal wave of restrictions including mandatory stay home orders,
closures of “nonessential” businesses, as well as occupancy regulations. Such restrictions
have made it difficult for businesses that rely on in-store traffic, such as restaurants and
retailers, to generate the revenue needed to pay their rent under commercial leases. In this
regard, Subsection 365(d)(3) of the Bankruptcy Code expressly provides that the court may
extend for “cause” the time for a debtor’s performance of any such obligations coming due
during the first sixty days of the case. On the grounds that governmental shutdown
regulations due to COVID-19 constitute such “cause”, the Debtors have moved to extend the
time to perform under their remaining real property leases during the first 60 days of the
Chapter 11 Cases (the “Rent Deferral Motion”) [Docket No. 79]. On October 22, 2020, the
Bankruptcy Court entered its order approving the Rent Deferral Motion on an interim basis
[Docket No. 180].

       Additionally, based upon the existence of force majeure clauses in certain of the
Debtors’ real property leases and common law doctrines of impossibility and frustration of
purpose, the Debtors have also moved to excuse their performance of obligations arising
under their real property leases for the period that government COVID-19 restrictions are in
place [Docket No. 145].

        6.       Motions Regarding Rabbi Trust Assets

        As discussed above, rabbi trusts currently hold the Company’s title to certain
financial assets that historically have been used to pay benefits to participants under three
“top hat”, non-qualified, unfunded, deferred compensation plans. The Debtors have filed
two motions seeking Bankruptcy Court authorization to exercise ownership rights in such
trust assets [Docket Nos. 138 & 140]. If granted, these motions would enable the Debtors to

                                             29
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD      Doc 354     Filed 11/07/20     Page 45 of 125



access the value of certain company-owned life insurance policies and investment funds to
pay estate expenses and claims.

                                  ARTICLE IV.
                              SUMMARY OF THE PLAN



      THIS ARTICLE IS INTENDED ONLY TO PROVIDE A SUMMARY
     OF THE MATERIAL TERMS OF THE PLAN AND IS QUALIFIED BY
  REFERENCE TO THE ENTIRE DISCLOSURE STATEMENT AND THE PLAN
  AND SHOULD NOT BE RELIED ON FOR A COMPREHENSIVE DISCUSSION
  OF THE PLAN. TO THE EXTENT THERE ARE ANY INCONSISTENCIES OR
   CONFLICTS BETWEEN THIS ARTICLE IV AND THE PLAN, THE TERMS
    AND CONDITIONS SET FORTH IN THE PLAN SHALL CONTROL AND
                            GOVERN.


A.      ADMINISTRATIVE, DIP FACILITY, AND PRIORITY TAX CLAIMS

        1.       Administrative Expense Claims

        On or before the Effective Date, the Debtors shall establish the RT Administrative
Expense Claim Reserve and fund the RT Administrative Expense Claim Reserve with Cash
in an amount equal to the RT Administrative Expense Claim Reserve Amount. The Cash
transferred to the RT Administrative Expense Claim Reserve shall not be used for any
purpose other than to pay Allowed Administrative Expense Claims, and no payments on
account of such Claims shall be made from any source other than the RT Administrative
Expense Claim Reserve; provided, that RT Asset Company may release funds from the RT
Administrative Expense Claim Reserve to RT Asset Company on a rolling basis solely to
the extent that the funds held in the RT Administrative Expense Claim Reserve exceed the
then-current aggregate amount of outstanding and unpaid Allowed Administrative Expense
Claims (as estimated in good faith by RT Asset Company in consultation with the
Prepetition Secured Creditors).

        On the later of the Effective Date or the date on which an Administrative Expense
Claim becomes an Allowed Administrative Expense Claim, or, in each such case, as soon as
practicable thereafter, each Holder of an Allowed Administrative Expense Claim, subject to
the followingError! Reference source not found., shall receive, in full satisfaction,
settlement, discharge and release of, and in exchange for, such Claim either (i) payment in
full in Cash from the RT Administrative Expense Claim Reserve for the unpaid portion of
such Allowed Administrative Expense Claim; or (ii) such other less favorable treatment as
agreed to in writing by the Debtors or RT Asset Company (as applicable) and such Holder;
provided, however, that Administrative Expense Claims incurred by the Debtors in the
ordinary course of business may be paid in the ordinary course of business in the discretion
of the Debtors or RT Asset Company (as applicable) in accordance with such applicable
terms and conditions relating thereto without further notice to or order of the Bankruptcy
Court; provided, further, however, that other than Holders of (i) DIP Facility Claims, (ii)
Professional Fee Claims, (iii) Administrative Expense Claims Allowed by an order of the
Bankruptcy Court on or before the Effective Date, (iv) Administrative Expense Claims of
the Prepetition Agent and its professionals, which, to the extent reasonable and documented,
are Allowed Administrative Expense Claims, or (v) Administrative Claims that are not
Disputed and arose in the ordinary course of business and were paid or are to be paid in
                                           30
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354     Filed 11/07/20     Page 46 of 125



accordance with the terms and conditions of the particular transaction giving rise to such
Administrative Expense Claim, the Holder of any Administrative Expense Claim shall have
filed a Proof of Claim by no later than the Administrative Expense Claims Bar Date.

       After the Effective Date, RT Asset Company (on behalf itself, the Debtors, the
Reorganized Debtors or RT Lodge Company, as applicable) shall evaluate, settle and pay
Allowed Administrative Expense Claims out of the RT Administrative Expense Claim
Reserve without further Bankruptcy Court approval. In the event that RT Asset Company
(on behalf itself, the Debtors, the Reorganized Debtors or RT Lodge Company, as
applicable) objects to an Administrative Expense Claim (other than any Allowed
Administrative Expense Claim) and there is no settlement, the Bankruptcy Court shall
determine the Allowed amount of such Administrative Expense Claim. All statutory fees
payable under 28 U.S.C. § 1930(a) shall be paid as such fees become due (without the
necessity of the United States trustee filing a proof of Claim or obtaining a Bankruptcy
Court order allowing such amounts).

        2.       Professional Fee Claims

        On or before the Effective Date, the Debtors shall establish the RT Professional Fee
Claim Reserve and fund the RT Professional Fee Claim Reserve with Cash in an amount
equal to the RT Professional Fee Claim Reserve Amount. The Cash transferred to the RT
Professional Fee Claim Reserve shall not be used for any purpose other than to pay Allowed
Professional Fee Claims, and no payments on account of such Claims shall be made from
any source other than the RT Professional Fee Claim Reserve; provided, that RT Asset
Company may release funds from the RT Professional Fee Claim Reserve to RT Asset
Company, held with respect to each Professional, after payment in full of all amounts
Allowed with respect to such Professional’s final fee application by a Final Order.

        Professionals or other Entities asserting Professional Fee Claims for services
rendered through the Effective Date must File, within thirty (30) days after the Effective
Date, and serve on RT Asset Company and such other Entities who are designated by the
Bankruptcy Rules, the Confirmation Order or other order of the Bankruptcy Court, an
application for final allowance of such Professional Fee Claim; provided that the
Reorganized Debtors shall pay professionals in the ordinary course of business for any work
performed after the Effective Date, including those reasonable and documented fees and
expenses incurred by professionals in connection with the implementation and
consummation of the Plan, in each case without further application or notice to or order of
the Bankruptcy Court in full, in Cash; provided, further, that any professional who may
receive compensation or reimbursement of expenses pursuant to the Ordinary Course
Professionals Order may continue to receive such compensation and reimbursement of
expenses for services rendered before the Effective Date, without further Bankruptcy Court
order, pursuant to the Ordinary Course Professionals Order.

        Objections to any Professional Fee Claim must be Filed and served on RT Asset
Company and the requesting party by thirty (30) days after the Filing of the applicable
request for payment of the Professional Fee Claim. Within five (5) Business Days of the
entry of an order approving an Allowed Professional Fee Claim, RT Asset Company shall
pay the Allowed Professional Fee Claim in full with Cash from the RT Professional Fee
Claim Reserve.

       Upon the Effective Date, except as otherwise set forth herein with respect to
Professional Fee Claims, any requirement that professionals comply with sections 327
through 331 of the Bankruptcy Code in seeking retention or compensation for services
rendered after such date shall terminate, and RT Asset Company shall employ and pay its
professionals in the ordinary course of business. Professionals retained by any Creditors’
                                             31
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354     Filed 11/07/20     Page 47 of 125



Committee may be paid only for services rendered on or after the Effective Date if such
services are permitted pursuant to ARTICLE XIII.A of the Plan.

        For the avoidance of doubt, the Consenting Lenders Fees and Expenses, or estimated
to be incurred, through the Effective Date shall be paid in full in Cash without the
requirement to file a Proof of Claim, Administrative Expense Claim form, retention or fee
applications or any other pleading or request for payment and without any requirement for
notice to or action, order or approval of the Bankruptcy Court.

        3.       DIP Facility Claims

        The DIP Facility shall be an up to $18,500,000 new money loan facility (including a
$9,600,000 subfacility for any draws under Existing Letters of Credit) provided by the
Prepetition Secured Creditors to the Debtors, which facility shall constitute a superpriority
administrative claim against the Debtors secured by a superpriority priming Lien on
substantially all of the assets of their Estates.

        The amount advanced or to be advanced under the Interim DIP Order shall be in the
aggregate principal amount of up to $12,600,000 (inclusive of the Existing Letters of
Credit), which includes up to $3,000,000 of new money advances.

        Unless otherwise agreed to by the DIP Facility Lenders, on the Effective Date, in full
satisfaction, settlement, discharge and release of, and in exchange for, such DIP Facility
Claims (in an amount outstanding determined as of the Effective Date), all DIP Facility
Claims (other than any such Claims that have been credit bid in connection with a
Successful Bid) shall be indefeasibly paid and satisfied in full in Cash from available Cash.
For the avoidance of doubt, the DIP Facility Claims shall not be paid with Cash from the
Exit Facility.

        Except as otherwise expressly provided in the DIP Facility, upon indefeasible
payment and/or satisfaction in full of all DIP Facility Claims, the DIP Facility Loan
Documents and all related loan documents, and all Liens and security interests granted to
secure the DIP Facility Claims, shall be immediately terminated, extinguished and released,
and the DIP Facility Agent shall promptly execute and deliver to RT Asset Company and/or
RT Lodge Company, as applicable, such instruments of termination, release, satisfaction
and/or assignment (in recordable form) as may be reasonably requested by RT Asset
Company and/or RT Lodge Company (as the case may be) to effectuate the foregoing.
Notwithstanding the foregoing, the DIP Facility Loan Documents and all related loan
documents shall continue in effect solely for the purpose of preserving the DIP Facility
Agent’s, the DIP Facility Lenders’, Prepetition Agent’s, the Prepetition Secured Creditors’
right to any contingent or indemnification obligations of the Debtors pursuant and subject to
the terms of the DIP Facility Loan Documents or DIP Orders.

        Notwithstanding anything to the contrary herein (including, but not limited to, the
description of the DIP Facility as priming), the proceeds of all Asset Sales by the Debtors
made prior to the Effective Date shall first be applied to the repayment of the Prepetition
Secured Debt Claims (other than any such Claims that have been credit bid in connection
with a Successful Bid), and following their repayment in full, repayment of the DIP Facility
Claims (other than any such Claims that have been credit bid in connection with a
Successful Bid).

        4.       Priority Tax Claims

       On or before the Effective Date, the Debtors shall establish the RT Priority Claim
Reserve and fund the RT Priority Claim Reserve with Cash in an amount equal to the RT
                                            32
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 48 of 125



Priority Claim Reserve Amount. The Cash transferred to the RT Priority Claim Reserve
Amount shall not be used for any purpose other than to pay Allowed Priority Tax Claims
and Allowed Non-Tax Priority Claims (but not Allowed Administrative Expense Claims),
and no payments on account of such Claims shall be made from any source other than the
RT Priority Claim Reserve; provided, that RT Asset Company may release funds from the
RT Priority Claim Reserve to RT Asset Company on a rolling basis solely to the extent that
the funds held in the RT Priority Claim Reserve exceed the then-current aggregate amount
of outstanding and unpaid Allowed Priority Tax Claims and Allowed Non-Tax Priority
Claims (as estimated in good faith by RT Asset Company in consultation with the
Prepetition Secured Creditors).

        Unless a Holder of an Allowed Priority Tax Claim agrees to less favorable treatment,
in exchange for full and final satisfaction, settlement, release and discharge of such Allowed
Priority Tax Claim, on the later of (i) the Initial Distribution Date if such Priority Tax Claim
is an Allowed Priority Tax Claim as of the Effective Date or (ii) the date on which such
Priority Tax Claim becomes an Allowed Priority Tax Claim, each Holder of an Allowed
Priority Tax Claim shall receive, at the election of the Debtors or RT Asset Company (as
applicable): (1) Cash from the RT Priority Claim Reserve in an amount equal to the amount
of such Allowed Priority Tax Claim; (2) Cash from the RT Priority Claim Reserve in an
amount agreed to by such Holder and the Debtors or the Reorganized Debtors, as applicable;
provided, however, that such parties may further agree for the payment of such Allowed
Priority Tax Claim at a later date; or (3) Cash from the RT Priority Claim Reserve in an
aggregate amount of such Allowed Priority Tax Claim payable in installment payments over
a period not more than five years after the Petition Date, pursuant to section 1129(a)(9)(C)
of the Bankruptcy Code. Payment of statutory fees due pursuant to 28 U.S.C. § 1930(a)(6)
shall be made at all appropriate times until the entry of a final decree; provided, however,
that the Debtors or the Reorganized Debtors, as applicable, may prepay any or all such
Claims at any time, without premium or penalty.

B.      CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS AND
        EQUITY INTERESTS

        1.       Summary

       All Claims and Equity Interests, except Administrative Expense Claims (including
DIP Facility Claims and Professional Fee Claims) and Priority Tax Claims, are classified in
the Classes set forth below. In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Expense Claims and Priority Tax Claims have not been classified.

        The categories of Claims and Equity Interests listed below classify Claims and
Equity Interests for all purposes including, without limitation, voting, confirmation and
distribution pursuant to the Plan and pursuant to sections 1122 and 1123(a)(1) of the
Bankruptcy Code. The Plan deems a Claim or Equity Interest to be classified in a particular
Class only to the extent that the Claim or Equity Interest qualifies within the description of
that Class and shall be deemed classified in a different Class to the extent that any remainder
of such Claim or Equity Interest qualifies within the description of such different Class. A
Claim or Equity Interest is in a particular Class only to the extent that any such Claim or
Equity Interest is Allowed in that Class and has not been paid, released or otherwise settled
prior to the Effective Date. Additionally, for voting purposes and to comply with
Bankruptcy Code section 1122(a), each Allowed Miscellaneous Secured Claim shall be
deemed to be in its own subclass.




                                             33
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354      Filed 11/07/20     Page 49 of 125



              Summary of Classification and Treatment of Classified Claims and Equity
                                          Interests

 Class        Claim                                        Status           Voting Rights
 1            Non-Tax Priority Claims                      Unimpaired       Deemed to Accept
 2            Miscellaneous Secured Claims                 Unimpaired       Deemed to Accept
 3            Prepetition Secured Debt Claims              Impaired         Entitled to Vote
 4            General Unsecured Claims                     Impaired         Entitled to Vote
 5            Preserved Intercompany Claims                Unimpaired       Deemed to Accept
 6            Extinguished Intercompany Claims             Impaired         Deemed to Reject
 7            Dissenters Claims                            Impaired         Deemed to Reject
 8            Equity Interests in Holding                  Impaired         Deemed to Reject
 9            Intercompany Interests                       Unimpaired       Deemed to Accept


C.       ELIMINATION OF VACANT CLASSES

         Any Class that, as of the commencement of the Confirmation Hearing, does not have
at least one Holder of a Claim or Equity Interest that is Allowed, or Claims or Equity
Interests temporarily allowed for voting purposes under Bankruptcy Rule 3018(a), in an
amount greater than zero for voting purposes shall be considered vacant, deemed eliminated
from the Plan for purposes of voting to accept or reject the Plan, and disregarded for
purposes of determining whether the Plan satisfies section 1129(a)(8) of the Bankruptcy
Code with respect to such Class (each, a “Vacant Class”).
D.       CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY
         INTERESTS

         1.       Class 1 – Non-Tax Priority Claims

                  (a)     Classification: Class 1 consists of the Non-Tax Priority Claims.

                  (b)     Treatment: Each Holder of an Allowed Class 1 Claim shall receive in
                          full satisfaction, settlement, discharge and release of, and in exchange
                          for, its Allowed Class 1 Claim:

                          1.     Cash from the RT Priority Claim Reserve equal to the amount
                                 of such Allowed Class 1 Claim on the later of, or, in each
                                 case, as soon as reasonably practicable thereafter, (x) the
                                 Initial Distribution Date if such Class 1 Claim is an Allowed
                                 Class 1 Claim on the Effective Date, (y) the date on which
                                 such Class 1 Claim becomes an Allowed Class 1 Claim or (z)
                                 the date due in the ordinary course of business in accordance
                                 with the terms and conditions of the particular transaction
                                 giving rise to such Allowed Class 1 Claim; or



                                               34
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354      Filed 11/07/20     Page 50 of 125




                          2.     At the election of the Debtors (after consultation with the
                                 Prepetition Agent), such other less favorable treatment as to
                                 which the Holder of such Allowed Class 1 Claim and the
                                 Debtors or the Reorganized Debtors, as applicable, agree in
                                 writing.

                 (c)      Impairment and Voting: Class 1 is Unimpaired, and the Holders of
                          Class 1 Claims are conclusively deemed to have accepted the Plan
                          pursuant to section 1126(f) of the Bankruptcy Code. Therefore, the
                          Holders of Class 1 Claims are not entitled to vote to accept or reject
                          the Plan and may not receive Ballots.

        2.       Class 2 – Miscellaneous Secured Claims

                 (a)      Classification: Class 2 consists of the Miscellaneous Secured Claims.

                 (b)      Treatment: Each Holder of an Allowed Class 2 Claim shall receive in
                          full satisfaction, settlement, discharge and release of, and in exchange
                          for, its Allowed Class 2 Claim:

                          1.     Cash equal to the amount of such Allowed Class 2 Claim on
                                 the later of, or, in each case, as soon as reasonably practicable
                                 thereafter, (i) the Initial Distribution Date if such Class 2
                                 Claim is an Allowed Class 2 Claim on the Effective Date or
                                 (ii) the date on which such Class 2 Claim becomes an Allowed
                                 Class 2 Claim; or

                          2.     At the election of the Debtors (after consultation with the
                                 Prepetition Agent) or the Reorganized Debtors, as applicable,
                                 either: (x) Reinstatement (with the Holder, as applicable,
                                 retaining the Liens securing its Allowed Miscellaneous
                                 Secured Claim as of the Effective Date until full and final
                                 payment thereof); (y) return of the Collateral securing such
                                 Allowed Class 2 Claim by the Initial Distribution Date; or (z)
                                 such other less favorable treatment as to which the Holder of
                                 such Allowed Class 2 Claim and the Debtors or the
                                 Reorganized Debtors, as applicable, shall have agreed upon in
                                 writing.

                 (c)      Impairment and Voting: Class 2 is Unimpaired, and the Holders of
                          such Class 2 Claims are conclusively deemed to have accepted the
                          Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore,
                          such Holders of Class 2 Claims are not entitled to vote to accept or
                          reject the Plan and may not receive Ballots.

        3.       Class 3 – Prepetition Secured Debt Claims

                 (a)      Classification: Class 3 consists of the Prepetition Secured Debt
                          Claims. The Allowed Subclass 3A Claim and Allowed Subclass 3B
                                               35
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354      Filed 11/07/20     Page 51 of 125




                          Claim shall be classified in subclass 3A and subclass 3B, respectively.
                          As contemplated by ARTICLE II.C of the Plan, any Allowed
                          Subclass 3C Claim shall be paid by or rolled up into the DIP Facility,
                          so is not expected to be outstanding as of the Effective Date.

                 (b)      Allowance: Notwithstanding any provisions of the Plan to the
                          contrary, unless the Holders of the Prepetition Secured Debt Claims
                          (other than with respect to any such Claims that have been credit bid
                          in connection with a Successful Bid) have been paid in full previously
                          from Net Sale Proceeds, the Prepetition Secured Debt Claims shall be
                          deemed Allowed Claims in the aggregate principal amount of
                          $37,912,018.87 as of the Petition Date, plus accrued and unpaid
                          interest, fees, expenses and other obligations arising under the
                          Prepetition Credit and Guaranty Agreement but not including any
                          draws or any repayment of obligations related to letters of credit
                          issued pursuant to the Prepetition Credit and Guaranty Agreement or
                          postpetition interest accrued under such agreement.

                 (c)      Treatment: On the Effective Date, (1) unless the Holders of the DIP
                          Facility Claims and Prepetition Secured Debt Claims (other than with
                          respect to any such Claims that have been credit bid in connection
                          with a Successful Bid) have been paid in full previously from Net
                          Sale Proceeds, each Holder of an Allowed Subclass 3A Claim shall
                          receive, in full satisfaction, settlement, discharge and release of, and
                          in exchange for such claim, its Pro Rata share of (i) the GS Cash
                          Payment, (ii) any GS Adjustment Equity, and (iii) one hundred
                          percent (100%) of the equity in RT Lodge Company; and (2) unless it
                          has been paid in full previously from Net Sale Proceeds, each Holder
                          of an Allowed Subclass 3B Claim shall receive, in full satisfaction,
                          settlement, discharge and release of, and in exchange for such claim,
                          its Pro Rata share of (i) the TCW Cash Payment and (ii) one hundred
                          percent (100%) of the equity in RT Asset Company less any GS
                          Adjustment Equity, subject to dilution on account of the Warrants and
                          MIP, with all such entities, distributions and transfers subject to
                          ARTICLE V.P of the Plan and the definition of Restructuring in
                          ARTICLE I.C of the Plan. If a Successful Bid is selected after the
                          Auction, notwithstanding anything to the contrary herein (including,
                          but not limited to, the description of the DIP Facility as priming), the
                          proceeds of all Asset Sales by the Debtors made prior to the Effective
                          Date shall first be applied to the repayment of the Prepetition Secured
                          Debt Claims (other than any such Claims that have been credit bid in
                          connection with a Successful Bid) on the Effective Date, and
                          following their repayment in full, repayment of the DIP Facility
                          Claims (other than any such Claims that have been credit bid in
                          connection with a Successful Bid) as set forth in ARTICLE II.C of the
                          Plan on the Effective Date. For avoidance of doubt, Class 3 shall be a
                          Vacant Class if the Prepetition Secured Debt Claims (other than any
                          such Claims that have been credit bid in connection with a Successful
                                                  36
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354      Filed 11/07/20     Page 52 of 125




                          Bid) have been paid in full from Net Sale Proceeds before the
                          Effective Date, and the subsections a – e of ARTICLE III.C.3 of the
                          Plan (other than the immediately preceding sentence and this
                          sentence) shall no longer be operative. If Class 3 shall be come a
                          Vacant Class, then in addition all of the provisions of the Plan related
                          to ARTICLE III.C.3.c of the Plan shall not be operative, including
                          (without limitation) provisions that implement or reference exit
                          financing or the assumption of executory contracts and unexpired
                          leases of the Debtors, unless such contracts and/or leases are listed on
                          a schedule to the Plan Supplement.

                 (d)      Impairment and Voting: Unless the Holders of the Prepetition
                          Secured Debt Claims (other than with respect to any such Claims that
                          have been credit bid in connection with a Successful Bid) have been
                          paid in full previously from Net Sale Proceeds, Subclasses 3A and 3B
                          are Impaired, and Holders of Allowed Class 3A Claims and Allowed
                          Class 3B Claims are entitled to vote in their respective subclasses to
                          accept or reject the Plan and shall receive Ballots. If the Holders of
                          the Prepetition Secured Debt Claims (other than with respect to any
                          such Claims that have been credit bid in connection with a Successful
                          Bid) have been paid in full prior to the Effective Date from Net Sale
                          Proceeds, then Class 3 shall be come a Vacant Class. If the
                          Prepetition Secured Debt Claims (other than with respect to any such
                          Claims that have been credit bid in connection with a Successful Bid)
                          will be paid in full from Net Sale Proceeds on the Effective Date, then
                          their Prepetition Secured Debt Claims are unimpaired, they are not
                          entitled to vote, and they are deemed to have accepted the Plan
                          pursuant to section 1126(f) of the Bankruptcy Code.

                 (e)      For the avoidance of doubt, on the Effective Date, the Debtors shall
                          pay all Consenting Lenders Fees and Expenses in accordance with
                          ARTICLE V.R of the Plan and all fees and expenses of the
                          Prepetition Agent in accordance with ARTICLE V.S of the Plan.

        4.       Class 4 – General Unsecured Claims

                 (a)      Classification: Class 4 consists of the General Unsecured Claims.

                 (b)      Treatment: Subject to ARTICLE VII.B.3 of the Plan, each Holder of
                          an Allowed General Unsecured Claim, in full satisfaction, settlement,
                          discharge and release of, and in exchange for, such Allowed General
                          Unsecured Claims shall receive its Pro Rata share of [___] (the “Class
                          4 Aggregate Cash Distribution”).

                 (c)      Impairment and Voting: Class 4 is Impaired, and Holders of General
                          Unsecured Claims are entitled to vote to accept or reject the Plan and
                          shall receive Ballots.


                                               37
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354      Filed 11/07/20     Page 53 of 125



        5.       Class 5 – Preserved Intercompany Claims

                 (a)      Classification: Class 5 consists of the Preserved Intercompany
                          Claims.

                 (b)      Treatment: On the Effective Date, the Preserved Intercompany Claims
                          shall be Reinstated, as set forth in ARTICLE V.P of the Plan.

                 (c)      Impairment and Voting: Class 5 is Unimpaired, and the Holders of
                          such Preserved Intercompany Claims are conclusively deemed to
                          have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
                          Code. Therefore, such Holders of Class 5 Claims are not entitled to
                          vote to accept or reject the Plan and shall not receive Ballots.

        6.       Class 6 – Extinguished Intercompany Claims

                 (a)      Classification: Class 6 consists of the Extinguished Intercompany
                          Claims.

                 (b)      Treatment: On the Effective Date, the Extinguished Intercompany
                          Claims shall be extinguished.

                 (c)      Impairment and Voting: Class 6 is Impaired, and Holders of
                          Extinguished Intercompany Claims are deemed to have rejected the
                          Plan and shall not receive Ballots.

        7.       Class 7 – Dissenters Claims

                 (a)      Classification: Class 7 consists of Dissenters Claims.

                 (b)      Treatment: On the Effective Date, pursuant to section 510(b) of the
                          Bankruptcy Code, the Dissenters Claims shall be subordinated to the
                          same priority as Equity Interests in RTI and shall be extinguished.

                 (c)      Impairment and Voting: Class 7 is Impaired, and Holders of
                          Dissenters Claims are deemed to have rejected the Plan and shall not
                          receive Ballots.

        8.       Class 8 – Equity Interests in Holding

                 (a)      Classification: Class 8 consists of the Equity Interests in Holding.

                 (b)      Treatment: On the Effective Date, the Equity Interests in Holding
                          either (1) if GS selects Reorganized Holding to be RT Lodge
                          Company, preserved and distributed in accordance with the Plan or
                          (2) shall be extinguished.

                 (c)      Impairment and Voting: Class 8 is Impaired, and Holders of Equity
                          Interests in Holding are deemed to have rejected the Plan and shall
                          not receive Ballots.
                                               38
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354     Filed 11/07/20     Page 54 of 125



        9.       Class 9 – Intercompany Interests

                 (a)      Classification: Class 9 consists of the Intercompany Interests.

                 (b)      Treatment: Each Allowed Intercompany Interest in each of the
                          Reorganized Subsidiaries shall be Reinstated for purposes of the
                          Subsidiary Structure Maintenance, as set forth in ARTICLE V.P of
                          the Plan.

                 (c)      Impairment and Voting: Class 9 is Unimpaired, and Holders of
                          Intercompany Interests are conclusively deemed to have accepted the
                          Plan pursuant to section 1126(f) of the Bankruptcy Code. Thus, the
                          Holders of the Intercompany Interests are not entitled to vote to
                          accept or reject the Plan and shall not receive Ballots.

E.      SPECIAL PROVISION GOVERNING CLAIMS RELATED TO ASSUMED
        EXECUTORY CONTRACTS OR UNEXPIRED LEASES AND
        UNIMPAIRED CLAIMS

       Obligations with respect to assumed Executory Contracts and Unexpired Leases are
separately addressed in ARTICLE VI of the Plan. Except as otherwise provided in the Plan,
nothing under the Plan shall affect the Debtors’ rights in respect of any Unimpaired Claims,
cure obligations as to any arrears or defaults that may exist with respect to contracts to be
assumed under the Plan, or the performance of assumed obligations under such Executory
Contracts or Unexpired Leases, including, without limitation, all rights in respect of legal
and equitable defenses thereto, or setoffs or recoupments there against.

F.      ACCEPTANCE OR REJECTION OF THE PLAN

        1.       Presumed Acceptance of Plan

        Class 1, Class 2, Class 5 and Class 9 are Unimpaired under the Plan, and, therefore,
are presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, the Holders of Claims in Class 1, Class 2, Class 5 and Class 9 are not entitled to
vote to accept or reject the Plan and shall not receive Ballots.

        2.       Voting Classes

       Each Holder of an Allowed Claim as of the applicable voting record date in the
Voting Classes (Classes 3 and 4) will be entitled to vote to accept or reject the Plan and will
receive ballots containing detailed voting instructions.

        3.       Acceptance by Impaired Classes of Claims and Equity Interests

        Except as otherwise provided in section 1126(e) of the Bankruptcy Code, (i)
pursuant to section 1126(c) of the Bankruptcy Code, an Impaired Class of Claims has
accepted the Plan if (x) the Holders of at least two-thirds (2/3) in amount of the Allowed
Claims actually voting in such Class have voted to accept this Plan and (y) the Holders of
more than one-half (1/2) in number of the Allowed Claims actually voting in such Class
have voted to accept this Plan and (ii) pursuant to section 1126(d) of the Bankruptcy Code,
an Impaired Class of Equity Interests has accepted the Plan if Holders of at least two-thirds
(2/3) in amount of the Allowed Equity Interests actually voting in such Class have voted to
accept the Plan.
                                               39
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20      Page 55 of 125



      4.    Cramdown; Confirmation Pursuant to Section 1129(b) of the
Bankruptcy Code

        If any Class of Claims or Equity Interests is deemed to reject this Plan or is entitled
to vote on this Plan and does not vote to accept this Plan, the Debtors may, subject to any
consent that may be required herein or under the RSA, (i) seek confirmation of this Plan
under section 1129(b) of the Bankruptcy Code or (ii) amend or modify this Plan, or any
Exhibit, Plan Schedule or Plan Document, in accordance with the terms hereof and the
Bankruptcy Code, in order to satisfy the requirements of section 1129(b) of the Bankruptcy
Code, if necessary. If a controversy arises as to whether any Claims or Equity Interests, or
any class of Claims or Equity Interests, are Impaired, the Bankruptcy Court shall, after
notice and a hearing, determine such controversy on or before the Confirmation Date.

        5.       Continuing Susceptibility to Claim Objection; Solicitation in Good Faith

        The Debtors have, and upon the Effective Date the Reorganized Debtors and RT
Lodge Company shall be deemed to have, solicited votes on the Plan from the Voting
Classes in good faith and in compliance with the applicable provisions of the Bankruptcy
Code. Accordingly, the Debtors, the Reorganized Debtors and RT Lodge Company and
each of their respective Related Persons shall be entitled to, and upon the Confirmation Date
are hereby granted, the protections of section 1125(e) of the Bankruptcy Code.

        Except as expressly provided in the Plan or in any order entered in the Chapter 11
Cases prior to the Effective Date, no Claim or Equity Interest shall become an Allowed
Claim or Allowed Equity Interest unless and until such Claim or Equity Interest is deemed
Allowed under the Plan or the Bankruptcy Code or the Bankruptcy Court has entered a Final
Order in the Chapter 11 Cases allowing such Claim or Equity Interest. Notwithstanding
anything to the contrary herein, after the Effective Date and subject to the other provisions
of the Plan, the Reorganized Debtors and/or RT Lodge Company, as applicable, shall have
and shall retain any and all rights and defenses under bankruptcy or nonbankruptcy law that
the Debtors had with respect to any Claim, except with respect to any Claim Allowed by
order of the Bankruptcy Court.

G.      MEANS FOR IMPLEMENTATION OF THE PLAN

        1.       General Settlement of Claims

        Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the classification, distributions, releases and other benefits provided under
the Plan, upon the Effective Date, the provisions of the Plan shall constitute a good faith and
integrated compromise and global settlement of all Claims and Equity Interests and
controversies resolved pursuant to the Plan.

        2.       Corporate Existence

ARTICLE I. The Debtors all shall continue to exist after the Effective Date as separate
legal entities, with all of the powers of corporations, limited liability companies,
memberships and partnerships pursuant to the applicable law in their states of incorporation
or organization subject to the terms of, and except as otherwise provided in or by, the Plan
and the Alternative Structures. The respective limited liability company agreements, articles
or certificate of incorporation and by-laws (or other applicable formation documents) in
effect prior to the Effective Date for each Debtor shall continue to be in effect after the
Effective Date, except (i) with respect to RT Asset Company, as to which there shall be
amended and restated limited liability company agreement or other applicable organizational
documents as set forth in the Amended Organization Documents Filed as an Exhibit with the
                                              40
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD           Doc 354   Filed 11/07/20    Page 56 of 125



Plan Supplement without prejudice to any right to terminate such existence (whether by
merger or otherwise) under applicable law after the Effective Date and (ii) as any other
Debtor’s limited liability company agreements, articles or certificate of incorporation or by-
laws (or other formation documents) may be amended or amended and restated pursuant to
this Plan without any further notice to or action, order, or approval of the Bankruptcy Court
or any other court of competent jurisdiction (other than the requisite filings required under
applicable state, provincial, or federal law).

ARTICLE II. On or after the Confirmation Date or as soon thereafter as is reasonably
practicable, the Debtors, Reorganized Debtors or RT Lodge Company, as applicable, may
undertake the Restructuring Transactions and, to the extent determined necessary or
appropriate by the Debtors, with the consent of the Prepetition Agent, Prepetition Secured
Creditors and any Committee (which consent shall not be unreasonably withheld or
delayed), the Reorganized Debtors, as applicable or their successors, or RT Lodge Company
may take all other actions to effect any transaction described in, approved by, or necessary
or appropriate to effectuate this Plan and that is consistent with the RSA, including, without
limitation: (i) the execution and delivery of appropriate agreements or other documents of
merger, consolidation, restructuring, conversion, disposition, transfer, dissolution, name
change, Chapter 11 Case closing, plans of reorganization, transfer or extinguishment of
Intercompany Interests among RT Lodge Company, the Reorganized Debtors or other
successors to, or Affiliates of, the Debtors, or liquidation, containing terms that are
consistent with the terms of this Plan and the Plan Documents and that satisfy the
requirements of applicable law and any other terms to which the applicable entities may
agree (the “Alternative Structures”); (ii) the execution and delivery of appropriate
instruments of transfer, assignment, assumption, or delegation of any Asset, property, right,
liability, debt, or obligation on terms consistent with the terms of this Plan and having other
terms to which the applicable parties agree; (iii) the filing of appropriate certificates or
articles of formation or incorporation and amendments thereto, reincorporation, merger,
consolidation, conversion, or dissolution pursuant to applicable law; (iv) the Restructuring
Transactions; and (v) all other actions that the applicable entities determine to be necessary
or appropriate, including, without limitation, making filings or recordings that may be
required by applicable law in connection with such transactions.

        3.       Vesting of Assets

        Also on the Effective Date: (i) if the RT Lodge has not been sold by the Effective
Date, the RT Lodge shall vest in RT Lodge Company, one hundred percent (100%) of the
Equity Interests in RT Lodge Company shall vest in the Holders of the Allowed Subclass 3A
Claims on a Pro Rata basis, and RT Lodge Company shall, at the direction of the Prepetition
Secured Creditors, designate any assets of RTI that have not been sold prior to the Effective
Date and are not directly related to and directly useful to the operations of RT Lodge to RT
Asset Company, and (ii) to the extent any Assets (other than the RT Lodge) remain unsold
as of the Effective Date, such Assets (other than the RT Lodge) shall vest in RT Asset
Company. Except as otherwise provided in the Plan or the Confirmation Order, on or after
the Effective Date, all property and Assets of the Estates (including, without limitation,
Causes of Action, Litigation Claims, and, unless otherwise waived or released pursuant to an
order of the Bankruptcy Court or the Plan, Avoidance Actions) and any property and Assets
acquired by the Debtors pursuant to the Plan shall vest in RT Lodge Company or the
Reorganized Debtors or their successor, including under the Alternative Structures, free and
clear of all Liens, Claims, charges or other encumbrances. Except as may be otherwise
provided in the Plan, on and after the Effective Date, the Reorganized Debtors and RT
Lodge Company with regard to their respective Assets may operate their businesses and may
use, acquire or dispose of property and compromise or settle any Claims without supervision
or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules, other than those restrictions expressly imposed by the Plan and the
                                              41
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD           Doc 354   Filed 11/07/20     Page 57 of 125



Confirmation Order. Without limiting the foregoing, the Reorganized Debtors and RT
Lodge Company with regard to their respective Assets shall pay the charges that they incur
after the Effective Date for reasonable and documented Professionals’ fees, disbursements,
expenses or related support services (including reasonable and documented fees relating to
the preparation of Professional fee applications) in the ordinary course of business and
without application or notice to, or order of, the Bankruptcy Court.

        For clarity, the Executory Contracts and Unexpired Leases assumed by a Debtor
and/or a Reorganized Debtor (other than RTI or Reorganized RTI) that are not related to RT
Lodge shall be, at the written direction of TCW, assigned to RT Asset Company on the
Effective Date without the need for a further authorization by the Bankruptcy Court as set
forth in ARTICLE VI.B of the Plan and the Executory Contracts and Unexpired Leases
assumed by a Debtor and/or a Reorganized Debtor that are related to RT Lodge shall be, at
the written direction of GS, assigned to RT Lodge Company on the Effective Date, without
the need for a further authorization by the Bankruptcy Court as set forth in ARTICLE VI.B
of the Plan.

        4.       Exit L/C Facility

         Unless an Alternative Exit Lender is providing an Alternative Exit Facility under
alternative terms, the Exit L/C Facility shall be an up to $10,000,000 (or such lesser amount
agreed to by the parties) standby letter of credit facility provided by the Exit Lender as a
new facility to RT Asset Company on the Effective Date, which facility shall be First Out
and secured by a first Lien (which is pari passu with the Lien of the Exit Term Loan
Facility) on substantially all of the assets of RT Asset Company and which shall have GS
Bank or its affiliate as issuing bank. GS Bank or its affiliate shall serve as the initial issuer
of all replacement and re-issued standby letters of credit under the Exit L/C Facility,
including, without limitation, the roll up of $9,600,000 of outstanding letters of credit under
the DIP Facility; provided, that in no event shall any letter of credit issued by GS Bank or its
affiliate under the Exit L/C Facility have an expiration date later than one (1) year from the
Effective Date; provided further that the Exit Loan Documents shall provide GS Bank or its
affiliate, as applicable, with all of the rights related to cash collateralization that GS Bank
possesses in its capacity as “Issuing Bank” under the DIP Credit Agreement, which cash
collateralization rights shall be acceptable to GS Bank or its affiliate, as applicable, in its
sole discretion.

        RT Asset Company shall be authorized to enter into the Exit L/C Facility on or
before the Effective Date, subject to the occurrence of the Effective Date. The Confirmation
Order shall be deemed approval of the Exit L/C Facility, and the Exit L/C Facility shall be
governed by the Exit Loan Documents. The obligations of RT Asset Company (and any
Subsidiaries that are parties to the Exit L/C Facility) under the Exit L/C Facility shall be
secured by substantially all of its assets, whether now existing or hereinafter acquired on a
pari passu basis with the Lien of the Exit Term Loan Facility. The Exit L/C Facility shall be
repaid in full from the proceeds of the liquidation of the collateral that is subject to the Lien
securing the Exit Facility on a first-out (“First Out”) basis before any proceeds of the
liquidation of such collateral is repaid under the Exit Term Loan Facility.

        5.       Exit Term Loan Facility

        Unless an Alternative Exit Lender is providing an Alternative Exit Facility under
alternative terms, the Exit Term Loan Facility shall be a new money loan facility provided
by the Exit Lender to RT Asset Company on the Effective Date, which facility shall be
available up to the Exit Term Loan Facility Amount and secured by a first Lien (which is
pari passu with the Lien of the Exit L/C Facility but subject to its First Out right) on
substantially all of the assets of the Reorganized Debtors, which shall be used to fund (a) the
                                              42
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 58 of 125



Cash part of the distribution to each Holder of the Allowed Subclass 3A Claims as set forth
in ARTICLE III.C.3.c of the Plan; and (b) the Cash part of the distribution to each Holder of
the Allowed Subclass 3B Claims as set forth in ARTICLE III.C.3.c of the Plan.

       RT Asset Company shall be authorized to enter into the Exit Term Loan Facility on
or before the Effective Date, subject to the occurrence of the Effective Date, and the
Confirmation Order shall be deemed approval of the Exit Term Loan Facility, which shall be
governed by the Exit Loan Documents.

       In establishing the register of lenders and Exit Lenders under the Exit Loan
Documents, the Exit Agent shall be entitled to conclusively rely upon (without further
inquiry) any certificate, schedule, register, list, or other document provided by the Debtors,
the Reorganized Debtors and/or the Distribution Agent.

        6.       Exit Facility

       If TCW is the Exit Lender, on the Effective Date it shall receive Warrants
exercisable for New Common Shares equal to 25% of the total amount of Exchange
Common Shares distributed on the Effective Date (subject to dilution by any New Common
Shares issued from time to time pursuant to the MIP). In the event there is more than one
Exit Lender, such Warrant shall instead be provided to each of them on a Pro Rata basis.

        RT Asset Company shall be authorized to enter into the Exit Facility on or before the
Effective Date, subject to the occurrence of the Effective Date. The Confirmation Order
shall be deemed approval of the Exit Facility, the Exit Loan Documents and all transactions
contemplated thereby, and authorization of all actions to be taken, undertakings to be made,
and obligations to be incurred by the Reorganized Debtors in connection therewith,
including, without limitation, the payment of all reasonable and documented fees,
indemnities, and expenses provided for therein, and authorization of the Reorganized
Debtors to enter into and execute the Exit Loan Documents and such other documents as
may be required to effectuate the treatment afforded by the Exit Facility.

         On the Effective Date, RT Asset Company shall be and is authorized to execute and
deliver the Exit Loan Documents and any related loan documents, and shall be and is
authorized to execute, deliver, file, record and issue any other notes, guarantees, deeds of
trust, security agreements, documents (including UCC financing statements), amendments to
the foregoing, or agreements in connection therewith, in each case without further notice to
or order of the Bankruptcy Court, act or action under applicable law, regulation, order, or
rule or the vote, consent, authorization or approval of any Entity, subject to any lien
limitations set forth herein. The obligations of RT Asset Company (and any Subsidiaries
that are parties to the Exit Facility) under the Exit Facility shall be secured by substantially
all of its assets, whether now existing or hereinafter acquired.

        On the Effective Date, all of the Liens and security interests to be granted in
accordance with the Exit Loan Documents (a) shall be deemed to be granted in good faith,
for legitimate business purposes, and for reasonably equivalent value, (b) shall be legal,
binding, and enforceable Liens on, and security interests in, the collateral granted thereunder
in accordance with the terms of the Exit Loan Documents, (c) shall be deemed automatically
perfected on the Effective Date and have a first priority, subject only to such Liens and
security interests as may be permitted under the Exit Loan Documents, and (d) shall not be
subject to avoidance, recharacterization, or equitable subordination for any purposes
whatsoever and shall not constitute preferential transfers, fraudulent transfers, or fraudulent
conveyances under the Bankruptcy Code or any applicable non-bankruptcy law.


                                             43
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354      Filed 11/07/20     Page 59 of 125



       Except as otherwise provided in the Plan or the Confirmation Order, all Cash
necessary for the Reorganized Debtors to make payments required pursuant to the Plan shall
be obtained from the Exit Facility and the Reorganized Debtors’ Cash balances, including
Cash from operations; provided, however, that the Reorganized Debtors’ Cash balances –
and not Cash from the Exit Facility – shall be used to pay the DIP Facility Claims and all
cure costs in connection with any assumed Executory Contract or Unexpired Lease.

       If an Alternative Exit Facility will be provided by an Alternative Exit Lender,
provisions similar the authorization provisions above shall be included in the Plan
Supplement.

        7.       Management Incentive Plan

        On the Effective Date, 15% of the equity of RT Asset Company shall be reserved for
the issuance by the New Board of stock, warrants, options, or other Equity Securities in
connection with RT Asset Company’s MIP (such reserve, the “MIP Pool”), and issuances of
the New Common Shares in respect thereof will dilute the Exchange Common Shares issued
on the Effective Date. Of such equity of RT Asset Company in the MIP Pool, all of which
shall be subject to a three-year vesting period, 7.5% shall be allocated to RT Asset
Company’s management upon implementation of the MIP and 7.5% shall be reserved for
future allocations. The remaining terms of the MIP shall be determined by the New Board.

        8.       Issuance of New Common Shares, and Related Documentation

        On and after the Effective Date, RT Asset Company shall be authorized to and shall
issue the New Common Shares to the Holders of Claims and Equity Interests, as applicable,
as set forth in this Plan without further notice to or order of the Bankruptcy Court, act or
action under applicable law, regulation, order, or rule or the vote, consent, authorization or
approval of any Entity. On the Effective Date, the Exchange Common Shares are to be
distributed (or issuable under the Amended Organizational Documents), as provided in the
Plan, to each Holder of Allowed Subclass 3B Claims and each Holder of Allowed Subclass
3A Claims with regard to the GS Adjustment Equity as set forth in ARTICLE III.C.3.c of
the Plan. The issuance of New Common Shares by RT Asset Company is authorized
without the need for any further corporate action or without any further action by the
Debtors or the Reorganized Debtors, as applicable. All of the shares of New Common
Shares issued pursuant to the Plan shall be duly authorized, validly issued, fully paid and
non-assessable.

         On the Effective Date, RT Asset Company and all the holders of the Exchange
Common Shares shall be deemed to be parties to the Amended Organizational Documents,
substantially in the form contained in the Plan Supplement, without the need for execution
by any such holder. The Amended Organizational Documents shall be binding on RT Asset
Company and all parties receiving, and all holders of, New Common Shares; provided, that
regardless of whether such parties execute the Amended Organizational Documents, such
parties shall be deemed to have signed the Amended Organizational Documents which shall
be binding on such parties as if they had actually signed it. To the extent that RT Asset
Company elects to be organized as a limited liability company, each Holder receiving New
Common Shares may be required to execute a signature page to the applicable limited
liability company agreement or Amended Organizational Documents as a condition
precedent to such distribution, to the extent that such Holder is not deemed to accept any and
all of such terms as a condition to receiving such distribution.

        As of the Petition Date, no class of Equity Securities of Holding was registered under
the Securities Exchange Act, and Holding was not subject to any of the periodic reporting
obligations of such Act. Except as otherwise provided under the Amended Organizational
                                              44
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 60 of 125



Documents, in each case consistent with the RSA, or unless otherwise determined by the
New Board in accordance with applicable non-bankruptcy law, it is intended that, from or
after the Effective Date, neither RT Asset Company nor RT Lodge Company will have any
class of its Equity Securities registered under or become subject to any of the periodic
reporting obligations of such Act.

        To the extent that any such instruments constitute “securities” under applicable
securities laws, the offer and sale of Exit Term Loans, Exchange Common Shares pursuant
to the Plan shall be effected without registration under Section 5 of the Securities Act, and
without registration under any applicable state securities or “blue sky” law, in reliance upon
the exemption from such registration requirements afforded by section 1145 of the
Bankruptcy Code.

       The offer and sale of Equity Securities to officers and other key employees of the
Reorganized Debtors pursuant to the MIP shall be effected without registration under
Section 5 of the Securities Act, and without registration under any applicable state securities
or “blue sky” law, in reliance upon available exemptions from such registration
requirements afforded by section 4(a)(2) of the Securities Act and Rule 506 of Regulation D
and/or Rule 701 promulgated thereunder.

        The New Common Shares of RT Asset Company shall constitute a single class of
Equity Security in RT Asset Company and, other than as contemplated under the MIP or by
issuance of New Common Stock upon any exercise of Warrants as set forth in the Plan,
there shall exist no other Equity Securities, warrants, options, or other agreements to acquire
any equity interest in RT Asset Company. From and after the Effective Date, after giving
effect to the transactions contemplated hereby, the authorized capital stock or other equity
securities of RT Asset Company shall be that number of shares of New Common Shares as
may be designated in the Amended Organizational Documents.

        9.       Substantive Consolidation for Plan Purposes

        The Plan serves as a motion by the Debtors seeking entry, pursuant to section 105 of
the Bankruptcy Code, of an order authorizing, on the Effective Date, the substantive
consolidation of the Estates of all of the Debtors for purposes of classifying and treating all
Claims under the Plan, including for voting, confirmation, and distribution purposes only.
Substantive consolidation shall not (i) alter the state of incorporation of any Debtor for
purposes of determining applicable law of any of the Causes of Action, Litigation Claim or
Avoidance Action (ii) alter or impair the legal and equitable rights of the Debtors to enforce
any of the Causes of Action, Litigation Claims or Avoidance Actions or (iii) otherwise
impair, release, discharge, extinguish or affect any of the Causes of Action, Litigation
Claims or Avoidance Actions, or issues raised as a part of any thereof.

        If substantive consolidation is ordered, then on and after the Effective Date, all
Assets and liabilities of the Debtors shall be treated as though they were merged into a
single estate solely for purposes of treatment of and distributions on Claims. All duplicative
Claims (identical in both amount and subject matter) Filed against more than one of the
Debtors shall automatically be expunged so that only one Claim survives against the
consolidated Debtors. All guarantees by any Debtor of the obligations of any other Debtor
shall be eliminated so that any Claim and any guarantee thereof by any other Debtor, as well
as any joint and/or several liability of any Debtor with respect to any other Debtor, shall be
treated as one collective obligation of the Debtors. Any alleged defaults under any
applicable agreement with the Debtors arising from substantive consolidation under the Plan
shall be deemed cured as of the Effective Date.


                                             45
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354      Filed 11/07/20     Page 61 of 125



        10.      Release of Liens, Claims and Equity Interests

        Except as otherwise provided in the Plan or in any contract, instrument, release or
other agreement or document entered into or delivered in connection with the Plan, on the
Effective Date and concurrently with the applicable distributions made pursuant to the Plan,
all Liens, Claims, Equity Interests, mortgages, deeds of trust, or other security interests
against the property of the Estates shall be fully released, terminated, extinguished and
discharged, in each case without further notice to or order of the Bankruptcy Court, act or
action under applicable law, regulation, order, or rule or the vote, consent, authorization or
approval of any Entity. Any Entity holding such Liens or Equity Interests will, pursuant to
section 1142 of the Bankruptcy Code, promptly execute and deliver to the Reorganized
Debtors and/or RT Lodge Company (as the case may be), such instruments of termination,
release, satisfaction and/or assignment (in recordable form) as may be reasonably requested
by the Reorganized Debtors and/or RT Lodge Company.

        11.      Amended Organizational Documents

          The Amended Organizational Documents shall satisfy the provisions of the Plan and
the Bankruptcy Code, and shall (i) include, among other things, pursuant to section
1123(a)(6) of the Bankruptcy Code, a provision prohibiting the issuance of non-voting
equity securities, but only to the extent required by section 1123(a)(6) of the Bankruptcy
Code; (ii) authorize the issuance of New Common Shares in an amount not less than the
amount necessary to permit the distributions thereof required or contemplated by the Plan;
(iii) to the extent necessary or appropriate as determined by the Debtors (after consultation
with each Holder of an Allowed Subclass 3B Claim and each Holder of an Allowed
Subclass 3A Claim if any GS Adjustment Equity is distributed to such Holder), include
restrictions on the Transfer of New Common Shares; and (iv) to the extent necessary or
appropriate, include such provisions as may be needed to effectuate and consummate the
Plan and the transactions contemplated herein.

        Also, after the Effective Date, the Reorganized Debtors and/or RT Lodge Company,
as the case may be, may amend and restate their limited liability company agreements,
certificates or articles of incorporation and by-laws, and other applicable organizational
documents, as permitted by applicable law and their respective charters, by-laws and other
organizational documents.

        12.      Directors and Officers of RT Asset Company

         The New Board shall be comprised initially of five (5) directors, who shall consist
of: (i) the Chief Executive Officer of RT Asset Company (ii) two (2) directors selected by
the Holders of a majority of the Allowed Subclass 3B Claims and (iii) two (2) independent
directors (with an initial term of one year, after which the members of the New Board shall
be appointed as provided in the Amended Organizational Documents. Any directors
designated pursuant to this section shall be subject to approval of the Bankruptcy Court
pursuant to section 1129(a)(5) of the Bankruptcy Code. The New Board shall have
authorized or ratified any proposed transaction or transfer relating to any matters.

        The board of directors of RT Lodge Company as of the Effective Date shall be
selected by the Holders of a majority of the Allowed Subclass 3A Claims, each such Holder
acting in its respective sole discretion.

      Except as set forth in the Plan, any other directors or officers of the Debtors shall be
deemed removed as of the Effective Date.


                                            46
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 62 of 125



        Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors shall disclose, in
a Plan Supplement or on the record at the Confirmation Hearing, the identity and affiliations
of any Person proposed to serve on the initial board of directors or as an officer of the
Reorganized Debtors, and, to the extent such Person is an insider other than by virtue of
being a director or officer, the nature of any compensation for such Person. Each such
director and each officer shall serve from and after the Effective Date pursuant to applicable
law and the terms of the Amended Organizational Documents and the other constituent and
organizational documents of the Reorganized Debtors. The existing board of directors of
Holding shall be deemed to have resigned on and as of the Effective Date, in each case
without further notice to or order of the Bankruptcy Court, act or action under applicable
law, regulation, order, or rule or the vote, consent, authorization or approval of any Entity.

        13.      Corporate Action

        Each of the Debtors and the Reorganized Debtors and/or RT Lodge Company, as
applicable, may take any and all actions to execute, deliver, File or record such contracts,
instruments, releases and other agreements or documents and take such actions as may be
necessary or appropriate to effectuate and implement the provisions of the Plan or to
effectuate the Alternative Structures, including, without limitation, the distribution of the
securities to be issued pursuant hereto in the name of and on behalf of RT Asset Company
and/or RT Lodge Company, and, in each case, except as expressly required pursuant to the
Plan or the RSA, without further notice to or order of the Bankruptcy Court, act or action
under applicable law, regulation, order, or rule or any requirement of further action, vote or
other approval or authorization by the security holders, officers or directors of the Debtors or
the Reorganized Debtors, as applicable, or by any other Person.

         Other actions necessary to effect the Alternative Structures may include: (i) the
execution and delivery of appropriate agreements or other documents of merger,
amalgamation, consolidation, restructuring, conversion, disposition, transfer, arrangement,
continuance, dissolution, sale, purchase or liquidation containing terms that are consistent
with the terms of the Plan and that satisfy the applicable requirements of applicable law and
any other terms to which the applicable Debtors or Reorganized Debtors (or RT Lodge
Company, as applicable) may agree; (ii) the execution and delivery of appropriate
instruments of transfer, assignment, assumption or delegation of any asset, property, right,
liability, debt or obligation on terms consistent with the terms of the Plan and having other
terms to which the applicable parties agree; (iii) the filing of appropriate certificates or
articles of incorporation, reincorporation, merger, consolidation, conversion, amalgamation,
arrangement, continuance or dissolution pursuant to applicable state or provincial law; and
(iv) all other actions that the applicable Debtors or Reorganized Debtors (or RT Lodge
Company, as applicable) determine to be necessary or appropriate, including making filings
or recordings that may be required by applicable law in connection with the Alternative
Structures. If and to the extent necessary, any controlling organization or formation
documents or agreements for the Reorganized Debtors and/or RT Lodge Company shall be
deemed amended to authorize the foregoing.

       Prior to, on or after the Effective Date (as appropriate), all matters provided for
pursuant to the Plan that would otherwise require approval of the stockholders, directors,
managers or members of any Debtor (as of prior to the Effective Date) shall be deemed to
have been so approved and shall be in effect prior to, on or after the Effective Date (as
appropriate) pursuant to applicable law and without any requirement of further action by the
stockholders, directors, managers or members of such Debtors, or the need for any
approvals, authorizations, actions or consents of any Person (except as expressly required
pursuant to the RSA).


                                             47
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354      Filed 11/07/20     Page 63 of 125



        All matters provided for in the Plan involving the legal or corporate structure of any
Debtor or any Reorganized Debtor, as applicable (or RT Lodge Company, as applicable),
and any legal or corporate action required by any Debtor or any Reorganized Debtor as
applicable (or RT Lodge Company, as applicable) in connection with the Plan, shall be
deemed to have occurred and shall be in full force and effect in all respects, in each case
without further notice to or order of the Bankruptcy Court, act or action under applicable
law, regulation, order, or rule or any requirement of further action, vote or other approval or
authorization by the security holders, officers or directors of any Debtor or any Reorganized
Debtor, as applicable (or RT Lodge Company, as applicable), or by any other Person (except
as expressly required pursuant to the RSA). On the Effective Date, the appropriate officers
of each Debtor and each Reorganized Debtor, as applicable (or RT Lodge Company, as
applicable), are authorized to issue, execute, deliver, and consummate the transactions
contemplated by, the contracts, agreements, documents, guarantees, pledges, consents,
securities, certificates, resolutions and instruments contemplated by or described in the Plan
in the name of and on behalf of the Debtor and each Reorganized Debtor, as applicable (or
RT Lodge Company, as applicable), in each case without further notice to or order of the
Bankruptcy Court, act or action under applicable law, regulation, order, or rule or any
requirement of further action, vote or other approval or authorization by any Person (except
as expressly required pursuant to the RSA). The secretary and any assistant secretary or
managing member of each Debtor and each Reorganized Debtor, as applicable (or RT
Lodge Company, as applicable), shall be authorized to certify or attest to any of the
foregoing actions.

        14.      Cancellation of Notes, Certificates and Instruments

         Except for the purpose of evidencing a right to a distribution under this Plan and
except as otherwise set forth in this Plan, on the Effective Date, all agreements, instruments,
Securities and other documents evidencing any prepetition Claim against the Debtors (or,
solely in the event that GS does not select Reorganized Holding to be RT Lodge Company,
Equity Interests in Holding) and any rights of any Holder in respect thereof shall be deemed
cancelled, discharged, and of no force or effect (including, solely in the event that GS does
not select Reorganized Holding to be RT Lodge Company, any relating to the Equity
Interests in Holding). Except for the purpose of evidencing a right to a distribution under
this Plan and except as otherwise set forth in this Plan, the holders of or parties to such
cancelled instruments, Securities, and other documentation shall have no rights arising from
or related to such instruments, Securities, or other documentation or the cancellation thereof
and the obligations of the Debtors thereunder or in any way related thereto shall be fully
released, terminated, extinguished and discharged, in each case without further notice to or
order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule
or any requirement of further action, vote or other approval or authorization by any Person.
Notwithstanding such cancellation and discharge or anything to the contrary in the Plan or
the Confirmation Order, the Prepetition Credit and Guaranty Agreement and any other
agreement, instrument, or document related to each of the foregoing shall continue in full
force and effect to the extent necessary to: (1) allow Holders of Claims and Equity Interests
to receive Plan Distributions; (2) allow the Reorganized Debtors or the Distribution Agent
(or RT Lodge Company, as applicable), as the case may be, to make distributions pursuant
to the Plan; (3) allow the Prepetition Agent to receive distributions under the Plan on
account of the Prepetition Secured Debt Claims, respectively, for further distribution in
accordance with the Plan and the Prepetition Credit and Guaranty Agreement; (4) allow the
Prepetition Agent to seek and/or receive compensation and/or reimbursement of fees and
expenses in accordance with the Plan or any order of the Bankruptcy Court; (5) preserve all
rights, remedies, indemnities, powers, and protections of the Prepetition Agent (including all
rights to payment of fees and expenses) as against any person or entity other than the
Debtors or Reorganized Debtors (or RT Lodge Company, as applicable), and any money or
property distributable to the beneficial holders under the relevant instrument (including any
                                              48
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD         Doc 354     Filed 11/07/20      Page 64 of 125



rights to priority of payment) and any exculpations of the Prepetition Agent (which rights,
remedies, indemnities, powers and protections against all persons and entities other than the
Debtors or Reorganized Debtors (or RT Lodge Company, as applicable) and against such
distributable money or property and which exculpations shall survive and remain in full
force and effect, and not be released, discharged or affected in any way by the terms of the
Plan or the Confirmation Order, notwithstanding anything to the contrary contained in the
Plan or the Confirmation Order); (6) allow the Prepetition Agent to enforce any rights and
obligations owed to each of them under this Plan or the Confirmation Order; (7) permit the
Prepetition Agent to appear and be heard in the Chapter 11 Cases, or in any proceeding in
the Bankruptcy Court or any other court; (8) permit the Prepetition Agent to exercise rights
and obligations relating to the interests of the Prepetition Secured Creditors, to the extent
consistent with this Plan and the Confirmation Order, and (9) permit the Prepetition Agent to
perform any functions that are necessary to effectuate any of the foregoing. Except as
expressly provided pursuant to this Plan, each of the Prepetition Agent, and their respective
agents, successors, and assigns shall be fully relieved and discharged from all of their duties
and obligations associated with the Prepetition Credit and Guaranty Agreement. The
commitments and obligations (if any) of the Prepetition Secured Creditors to extend any
further or future credit or financial accommodations to any of the Debtors, any of their
respective subsidiaries or any of their respective successors or assigns under the Prepetition
Credit and Guaranty Agreement, shall fully terminate and be of no further force or effect on
the Effective Date.

        15.      Cancellation of Existing Instruments Governing Security Interests

        Upon the full payment or other satisfaction of an Allowed Miscellaneous Secured
Claim, or promptly thereafter, the Holder of such Allowed Miscellaneous Secured Claim
shall deliver to the Debtors, Reorganized Debtors or RT Lodge Company, as applicable, any
Collateral or other property of a Debtor held by such Holder, together with any termination
statements, instruments of satisfaction, or releases of all security interests with respect to its
Allowed Miscellaneous Secured Claim that may be reasonably required to terminate any
related financing statements, mortgages, mechanics’ or other statutory Liens, or lis pendens,
or similar interests or documents.

        On the Effective Date, any Lien in Collateral of any Debtor or Reorganized Debtor,
as applicable (or RT Lodge Company, as applicable), held for the DIP Facility Claims
and/or the Prepetition Secured Debt Claims shall be cancelled and of no further force or
effect. Notwithstanding any other provision hereof, as a condition of any distribution for the
benefit of Holders of DIP Facility Claims and/or Prepetition Secured Debt Claims, the
respective collateral agents therefore shall deliver to the Debtors or Reorganized Debtors, as
applicable (or RT Lodge Company, as applicable), at the Debtors’ or Reorganized Debtors’
(or RT Lodge Company’s, as applicable) expense, any Collateral or other property of a
Debtor or Reorganized Debtor, as applicable (or RT Lodge Company, as applicable), held
for DIP Facility Claims and/or Prepetition Secured Debt Claims, together with any
termination statements, instruments of satisfaction, or releases of all Liens that may be
reasonably requested by the Debtors or the Reorganized Debtors (or RT Lodge Company, as
applicable) to terminate any related financing statements, mortgages, or similar interests or
documents.

      16.    Preserved Intercompany Claims; Intercompany Interests; Corporate
Reorganization

        As stated above in the definition of the term Restructuring in ARTICLE I.C of the
Plan: (1) if the Assets have not been sold by the Effective Date, then concurrently on the
Effective Date, (a) the Equity Interests in RT Asset Company would be distributed to (x)
each Holder of the Allowed Subclass 3A Claims (if any GS Adjustment Equity would be
                                              49
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354      Filed 11/07/20     Page 65 of 125



distributed on account of such Claim) and (y) each Holder of the Allowed Subclass 3B
Claims; (b) RTI would transfer its Assets, other than RT Lodge, and the Equity Interests in
the Reorganized Subsidiaries (as well as any non-Debtor subsidiaries of RTI or the
Reorganized Subsidiaries) to RT Asset Company; (2) if the RT Lodge has not been sold by
the Effective Date, then concurrently on the Effective Date, Holding would transfer to each
Holder of the Allowed Subclass 3A Claims its Pro Rata share of one hundred percent
(100%) of the Equity Interests in RT Lodge Company; and (3) if GS does not select
Reorganized Holding to be RT Lodge Company, the Equity Interests in Holding would be
extinguished. Consistent with ARTICLE III.C.4, ARTICLE V.C and ARTICLE V.Q of the
Plan, the Debtors (with the written consent of each of the Prepetition Secured Creditors,
which may not be unreasonably denied or delayed) may designate and allocate Assets of the
Estates and related obligations (including, without limitation, the RT Asset Obligations and
RT Lodge Obligations) of the Debtors among the Reorganized Debtors and RT Lodge
Company pursuant to one or more exhibits to the Plan Supplement, as such allocation may
be amended, modified and/or supplemented on or before the Effective Date.

        On the Effective Date, or as soon thereafter as is practicable, without the need for
any further corporate action or approval of any board of directors, management, or
shareholders of any Debtor or Reorganized Debtor, as applicable (or RT Lodge Company, as
applicable), (a) the certificates and all other documents, as well as any uncertificated
interests, representing the Intercompany Interests shall be deemed to be in full force and
effect (and shall be retained by the Holders thereof prior to the Effective Date) and (b) all
Preserved Intercompany Claims and Intercompany Interests shall be reinstated in full or in
part (collectively, the “Subsidiary Structure Maintenance”) except, to the extent that the
Debtors, Reorganized Debtors, their Affiliates or their successors, as applicable, as they
determine necessary (after consultation with the Prepetition Secured Creditors), may
effectuate Alternative Structures, which may include, without limitation, merger or
dissolution of certain Debtors or Reorganized Debtors (and/or RT Lodge Company, as the
case may be) and the cancellation of certain Intercompany Interests, the transfer of
Intercompany Interests among Reorganized Debtors, their successors, RT Lodge Company
or their Affiliates (other than any Equity Parent), or cancellation or discharge in full or in
part of, or contribution, distribution or other transfer between and among the Debtors or
their Affiliates (other than any Equity Parent) in full or in part of Preserved Intercompany
Claims.

        On the Effective Date, or as soon thereafter as is practicable, the Debtors listed on
Exhibit A to the Plan will be liquidated pursuant to the Plan and a certificate of cancellation
or dissolution, as applicable for each such Debtor, will be filed with Delaware’s Secretary of
State or the appropriate authority immediately after the Effective Date. Each such
liquidation shall be effective as of the Effective Date pursuant to the Plan and the
Confirmation Order.

        17.      Restructuring Transactions

        On or after the Confirmation Date, the Debtors, Reorganized Debtors or RT Lodge
Company, as applicable, may undertake the Restructuring Transactions and take all other
actions consistent with this Plan as may be necessary or appropriate to effect any transaction
described in, approved by, contemplated by, or necessary to effectuate the Restructuring
Transactions under and in connection with this Plan, including effectuation of the
Alternative Structures and all Asset Sales (including, without limitation, the sale of RT
Assets and/or RT Lodge in one or more sale transactions).

        Consistent with ARTICLE III.C.4 and ARTICLE V.P of the Plan, the Debtors (with
the written consent of each of the Prepetition Secured Creditors) may designate and allocate
Assets of the Estates and related Allowed Claims against and obligations of the Debtors
                                             50
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 66 of 125



(including, without limitation, the RT Asset Obligations and RT Lodge Obligations) among
the Reorganized Debtors and RT Lodge Company pursuant to one or more exhibits to the
Plan Supplement, as such allocation may be amended, modified and/or supplemented on or
before the Effective Date.

        18.      Consenting Lenders Fees and Expenses

       Prior to the Effective Date, to the extent not previously paid pursuant to the DIP
Orders, the Debtors shall pay in full in Cash all outstanding Consenting Lenders Fees and
Expenses incurred, or estimated to be incurred, through the Effective Date, in accordance
with the terms of the applicable orders (including the DIP Orders), engagement letters, or
other applicable contractual arrangements, but without regard to any notice or objection
period as may be contained in such applicable orders, engagement letters, or other applicable
contractual arrangements, subject to adjustment, if necessary, for the actual Consenting
Lenders Fees and Expenses incurred.

        19.      Asset Sales Postpetition

        The Debtors shall have commenced a sale process for the Assets in accordance with
the Sale Milestones, which require that the Debtors file with the Bankruptcy Court a motion
to approve marketing and bidding procedures for the Assets. The requested bidding
procedures shall require that (i) an Auction be held (if a Topping Bid is received by the
Debtors) no earlier than 60 days and no later than 105 days after such order is entered; (ii) a
Successful Bidder be selected no later than three days after such Auction; and (iii) the
closing of the sale occur within 60 days after the Bankruptcy Court approves the sale to the
Successful Bidder. If a Topping Bid is received and a Successful Bid is selected after the
Auction for the Assets, then the Confirmation Hearing shall be the sale hearing and the
Confirmation Order shall be the order approving such sale under section 363 and/or
1123(a)(5)(D) of the Bankruptcy Code. The Successful Bid at the Auction must provide for
cash consideration at closing that is sufficient to pay all of the Prepetition Secured Debt
Claims and DIP Facility Claims (other than any such Claims that have been credit bid in
connection with a Successful Bid) in cash in full on the closing date.

        Any Topping Bid (or Topping Bids) must provide for cash deposits of no less than
10% of the purchase price and provide for cash consideration at closing that is sufficient to
pay all DIP Facility Claims and Prepetition Secured Debt Claims (other than any such
Claims that have been credit bid in connection with a Successful Bid) in cash in full on the
closing date.

        The DIP Facility Lenders and the Prepetition Secured Creditors reserve the right to
credit bid the entire amount of all obligations under the DIP Credit Agreement and
Prepetition Credit and Guaranty Agreement, as applicable, including without limitation, all
principal interest, fees, expenses, call premiums, yield maintenance and other fees and
charges; provided, however, the Debtors expressly preserve their rights to contest the
allowance of any call premium and yield maintenance premium under the Prepetition Credit
and Guaranty Agreement and shall not be required under the DIP Facility to stipulate the
allowance of such premiums. Any credit bid by the DIP Facility Lenders or the Prepetition
Secured Creditors may include the principal amount of obligations under the DIP Credit
Agreement and Prepetition Credit and Guaranty Agreement, as applicable, plus all accrued
interest.

        The sale of the Assets to any Successful Bidder shall be on an “as is, where is and
with all faults” basis and without representations or warranties of any kind, nature, or
description by the Debtors, their agents or estates except to the extent set forth in the
Successful Bidder’s asset purchase agreement. If a Successful Bid is selected after the
                                             51
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354      Filed 11/07/20     Page 67 of 125



Auction for the Assets, at the Confirmation Hearing, the Debtor shall seek Bankruptcy Court
approval of the sale of the Assets to the Successful Bidder(s), free and clear of all liens,
claims and encumbrances, and other interests pursuant to section 363(f) and/or 1141(c) of
the Bankruptcy Code with all such liens, claims and encumbrances, and other interests
attaching to the proceeds of the sale, except as otherwise provided with the same validity
and in the same order of priority as they attached to the Assets prior to the sale. The Debtor
shall submit and present additional evidence, as necessary, at the Confirmation Hearing
demonstrating that such sale is fair, reasonable, and in the best interest of the Debtors’
estates and all interested parties, and satisfies the standards necessary to approve a sale of
substantially all of a debtor’s assets articulated by the Court of Appeals for the Third Circuit
in In re Abbotts Dairies of Pennsylvania, Inc., 788 F.2d 143 (3d Cir. 1986), as applicable.
The closing of the sale to a Successful Bidder shall take place in accordance with the terms
of the Successful Bidder’s asset purchase agreement, as approved by the Bankruptcy Court
at the Confirmation Hearing and the approved bidding procedures.

        Notwithstanding anything to the contrary herein, all Asset Sales shall be subject to
the prior consent of the Prepetition Secured Creditors unless such sale (1) does not require
the consent of the Prepetition Secured Creditors because it satisfies the standards set forth in
section 6.9(e) of the DIP Credit Agreement or (2) provides for the binding commitment to
pay and pays the Prepetition Secured Creditors in at or above an agreed-upon release price
in Cash at closing.

        Upon payment in full from Net Sale Proceeds of the DIP Facility Claims and the
Prepetition Secured Debt Claims (other than any such Claims that have been credit bid in
connection with a Successful Bid), the Prepetition Secured Debt Claims shall no longer be
classified or treated under the Plan, the Restructuring described herein shall not occur, and
the Reorganized Debtors (including, without limitation, RT Asset Company in its capacity
as Distribution Agent under this Plan) shall administer the Reorganized Debtors’ assets and
implement the Plan as a liquidating “pot” plan for the benefit of its constituencies in
accordance with the terms of this Plan and the Confirmation Order.

H.      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        1.       Assumption and Rejection of Executory Contracts and Unexpired Leases

        On the Effective Date, all Executory Contracts and Unexpired Leases of the Debtors
shall be deemed assumed by the applicable Debtor in accordance with, and subject to, the
provisions and requirements of sections 365 and 1123 of the Bankruptcy Code, except for
those Executory Contracts (including, without limitation, employment agreements) and
Unexpired Leases that:

                         have previously expired or terminated pursuant to their own terms or
                          by agreement of the parties thereto;

                         have been rejected by order of the Bankruptcy Court;

                         are the subject of a motion to reject pending on the Effective Date;

                         are identified in the Rejected Executory Contract/Unexpired Lease
                          List; or

                         are rejected pursuant to the terms of the Plan.

                                                52
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD         Doc 354     Filed 11/07/20      Page 68 of 125



         Without amending or altering any prior order of the Bankruptcy Court approving the
assumption or rejection of any Executory Contract or Unexpired Lease, entry of the
Confirmation Order by the Bankruptcy Court shall constitute approval of such assumptions
and rejections pursuant to sections 365(a) and 1123 of the Bankruptcy Code. To the
maximum extent permitted by law, to the extent any provision in any Executory Contract or
Unexpired Lease assumed or assumed and assigned to a successor pursuant to the Plan
restricts or prevents, or purports to restrict or prevent, or is breached or deemed breached by,
the Debtors’ assumption or assumption and assignment to a successor (including, but not
limited to, RT Asset Company or RT Lodge Company, as applicable) of such Executory
Contract or Unexpired Lease, then such provision shall be deemed modified such that the
transactions contemplated by the Plan shall not entitle the non-debtor party thereto to
terminate such Executory Contract or Unexpired Lease or to exercise any other default-
related rights with respect thereto. Each Executory Contract and Unexpired Lease assumed
pursuant to this Article of the Plan shall revest in and be fully enforceable by the Debtors or
the applicable successor (including, but not limited to, RT Asset Company or RT Lodge
Company, as the case may be) in accordance with its terms, except as modified by
agreement of the counterparty to the Executory Contract or Unexpired Lease, any order of
the Bankruptcy Court authorizing and providing for its assumption, or applicable law.

        2.       Assignment of Executory Contracts or Unexpired Leases

        As of the Effective Date, unless the DIP Facility Claims and Prepetition Secured
Debt Claims (other than any such Claims that have been credit bid in connection with a
Successful Bid) shall have been paid in full from Net Sale Proceeds on or before the
Effective Date, all Executory Contracts and Unexpired Leases not identified in the Rejected
Executory Contract/Unexpired Lease List shall be deemed assumed and, to the extent
applicable, assigned to the designated Reorganized Debtor; provided, however, that such
Executory Contracts and Unexpired Leases relating to RT Lodge shall be assumed and
assigned to RT Lodge Company. The Confirmation Order shall constitute an order of the
Bankruptcy Court approving any such assumptions identified in this Article of the Plan
pursuant to sections 365 and 1123 of the Bankruptcy Code as of the Effective Date.

        3.       Rejection of Executory Contracts or Unexpired Leases

        All Executory Contracts and Unexpired Leases identified in the Rejected Executory
Contract/Unexpired Lease List shall be deemed rejected as of the Effective Date. In
addition, if the DIP Facility Claims and Prepetition Secured Debt Claims (other than any
such Claims that have been credit bid in connection with a Successful Bid) shall have been
paid in full from Net Sale Proceeds on or before the Effective Date, then all Executory
Contracts and Unexpired Leases that have not been (a) assumed and assigned to the
Successful Bidder(s) as of the closing of the sale or (b) identified in a schedule of assumed
Executory Contracts and Unexpired Leases that may be included in the Plan Supplement
shall be deemed rejected as of the Effective Date. The Confirmation Order shall constitute
an order of the Bankruptcy Court approving the rejections identified in the Rejected
Executory Contract/Unexpired Lease List and this Article of the Plan pursuant to sections
365 and 1123 of the Bankruptcy Code as of the Effective Date.

        All Proofs of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases pursuant to the Plan or the Confirmation Order, if any, must
be Filed with the Bankruptcy Court: (a) within thirty (30) days after the date of entry of an
order of the Bankruptcy Court (including the Confirmation Order) approving such rejection
or such other date as may be set by such order, other than for Unexpired Leases of non-
residential real property; and (b) by the later of thirty (30) days (x) after the date the Debtors
relinquish control of the premises to the affected landlord counterparty by notifying the
affected landlord counterparty in writing of the Debtors' unequivocal and irreversible
                                              53
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354      Filed 11/07/20     Page 69 of 125



surrender of the leased property to the affected landlord counterparty and either (i) turning
over keys to the affected landlord or its property manager, or (ii) notifying the affected
landlord or its property manager in writing that the keys are not available but that the
landlord may rekey the leased premises, and (y) the effective date of the rejection, for
Unexpired Leases of non-residential real property ((a) and (b) together, the “Rejection Claim
Bar Date”). The Debtors or Reorganized Debtors, as the case may be, shall provide notice
of such rejection and specify the appropriate deadline for the filing of such Proof of Claim.
The deadline for filing a Proof of Claim with respect to Claims arising from the rejection of
Executory Contracts or Unexpired Leases pursuant to a prior order of the Bankruptcy Court
shall be as set forth in such order; provided, however if such order does not set such a
deadline, the deadline shall be the Rejection Claim Bar Date. Each Claim arising from the
rejection of any Executory Contract or Unexpired Lease shall be treated as a General
Unsecured Claim subject to any applicable limitation or defense under the Bankruptcy Code
and applicable law.

        Any Entity that is required to File a Proof of Claim arising from the rejection of an
Executory Contract or an Unexpired Lease that fails to do so shall be forever barred,
estopped and enjoined from asserting such Claim, and such Claim shall not be enforceable,
against the Debtors, the Reorganized Debtors or the Estates, and the Debtors, the
Reorganized Debtors and their Estates and property shall be forever discharged from any
and all indebtedness and liability with respect to such Claim unless otherwise ordered by the
Bankruptcy Court or as otherwise provided in the Plan. All such Claims will, as of the
Effective Date, be subject to the permanent injunction set forth in ARTICLE X.E.2 of the
Plan. If such Claim is untimely filed, it shall not be Allowed for distribution purposes
pursuant to Plan, unless the Claims Objection Bar Date passes without an objection or other
proceeding to disallow, or otherwise eliminate or reduce such Claim having been initiated.

      Notwithstanding anything to the contrary herein, all rights of the Debtors, the
Reorganized Debtors, RT Lodge Company and any counterparty to any Executory Contract
or Unexpired Lease are reserved in the event that the Debtors, the Reorganized Debtors or
RT Lodge Company, as applicable, amend their decision with respect to the rejection of any
Executory Contract or Unexpired Lease.

        4.       Cure of Defaults for Assumed Executory Contracts and Unexpired
                 Leases

        Any monetary amounts by which any Executory Contract or Unexpired Lease to be
assumed hereunder is in default shall be satisfied, under section 365(b)(1) of the Bankruptcy
Code, by the Debtors upon the earlier of assumption thereof and the Effective Date, by
payment of the undisputed default amount in Cash or on such other terms as the parties to
such Executory Contract or Unexpired Lease may otherwise agree, subject to ARTICLE
VI.E of the Plan. The Debtors may serve a notice on parties to Executory Contracts and
Unexpired Leases to be assumed reflecting the Debtors’ intention to assume the Executory
Contract or Unexpired Lease in connection with this Plan and setting forth the proposed cure
(if any). If a counterparty to any Executory Contract or Unexpired Lease that the Debtors
intend to assume does not receive such a notice, the proposed cure for such Executory
Contract or Unexpired Lease shall be deemed to be zero dollars ($0).

        Notwithstanding anything to the contrary in the Plan, with respect to any assumed
Unexpired Lease of non-residential real property, the Debtors (or, if after the Effective Date,
the applicable Reorganized Debtor or, solely in the case of any Unexpired Lease that relates
to the RT Lodge and has been assumed and assigned to RT Lodge Company, RT Lodge
Company), shall remain liable for all obligations arising under the Unexpired Lease that
were not otherwise required to be asserted as a cure cost, including: (1) for amounts owed
or accruing under such Unexpired Lease that are unbilled or not yet due as of the
                                            54
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20      Page 70 of 125



Confirmation Hearing regardless of when such amounts or obligations accrued, on account
of common area maintenance, insurance, taxes, and similar charges; (2) any regular or
periodic adjustment or reconciliation of charges under such Unexpired Lease that are not
due or have not been determined as of the Confirmation Hearing; (3) any percentage rent
that comes due under such Unexpired Lease; (4) post-assumption obligations under such
Unexpired Lease; and (5) any obligations to indemnify the non-Debtor counterparty under
such Unexpired Lease for any claims of third parties pursuant to the terms of the Unexpired
Lease, which are not known or liquidated by the time of the Confirmation Hearing (and
therefore not payable as a cure cost pursuant to Bankruptcy Code § 365(b)(1)(a)). Other
than with respect to cure amounts fixed in connection with this Plan, all rights of the parties
to any assumed Unexpired Lease of non-residential real property to dispute amounts due
thereunder are preserved.

        5.       Objections to Assumption, Assignment or Cure of Executory Contracts
                 or Unexpired Leases

        Any objection by a counterparty to an Executory Contract or Unexpired Lease to a
proposed assumption or assignment to a successor or any related monetary cure amount
must be Filed, served and actually received by the Debtors at least five (5) Business Days
prior to the Confirmation Hearing. Any counterparty to an Executory Contract and
Unexpired Lease that fails to object timely to the proposed assumption, assignment or cure
amount shall be deemed to have consented to such assumption or assumption and
assignment, and to such cure, of its Executory Contract or Unexpired Lease. The
Confirmation Order shall constitute an order of the Bankruptcy Court approving any
proposed assignments of Executory Contracts or Unexpired Leases pursuant to sections 365
and 1123 of the Bankruptcy Code as of the Effective Date. In the event of a dispute
regarding assumption, assumption and assignment, or cure of any Executory Contract or
Unexpired Lease, any applicable disputed cure payments shall be made following the entry
of a Final Order or orders resolving the dispute and approving the assumption or assumption
and assignment to a successor, and cure. The Debtors reserve the right to reject any
Executory Contract or Unexpired Lease at any time in lieu of assuming or assuming and
assigning it to a successor. Should the parties be unable to resolve a dispute regarding the
amount of any payments required to cure a default with respect to an Unexpired Lease being
assumed by the Debtors within thirty (30) days following the Confirmation Date, such
parties may request a hearing before the Bankruptcy Court to resolve such dispute upon
fourteen (14) days’ notice.

        6.       Post-Effective Date Management Agreements

        Subject to the prior written consent of the Prepetition Secured Creditors (or either of
them as applicable to RT Asset Company or RT Lodge Company), nothing herein shall
prevent or prohibit the Debtors, the Reorganized Debtors and/or RT Lodge Company from
entering into new management employment agreements with their key management to be
effective as of the Effective Date, covering, without limitation, base salary, incentives, and
executive benefits.

        7.       Director and Officer Insurance Policies

        Upon the Effective Date, the Reorganized Debtors will have similar insurance
coverage to the D&O Liability Insurance Policies in effect upon the Petition Date. Any such
policy in effect, including any coverage for an extended discovery period (or “tail policy”),
as of the Effective Date, shall be deemed an assumed contract to the extent executory. For
the avoidance of doubt, any new D&O Liability Insurance Policies that are to be purchased
and effective as of the Effective Date shall be in form and substance reasonably satisfactory
to the Debtors and the Prepetition Secured Creditors.
                                             55
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354      Filed 11/07/20    Page 71 of 125



        8.       Indemnification Provisions

        The Debtors may file (subject to the consent of the Prepetition Secured Creditors), as
part of the Plan Supplement, a Schedule of Assumed Compensation and Benefit Programs in
form and substance acceptable to the Prepetition Secured Creditors. To the extent included
in such Schedule of Assumed Compensation and Benefit Programs, indemnification
provisions in place immediately prior to the Effective Date (whether in the by-laws,
certificate of incorporation, board resolutions, contracts, or otherwise) for the current and
former directors, officers and employees of the Debtors who served in such capacity with
respect to the Debtors, or based upon any act or omission taken or omitted in such capacities
for or on behalf of the Debtors, shall be assumed by the Reorganized Debtors, and shall
survive effectiveness of the Plan unless rejected pursuant to ARTICLE VI.C of the Plan. No
such assumption shall in any way extend the scope or term of any indemnification provision
beyond that contemplated in the underlying contract or document as applicable; provided,
further, that the Reorganized Debtors shall have no indemnification obligations for any
losses, liabilities, or expenses arising out of conduct determined by a Final Order to have
constituted actual fraud, gross negligence, bad faith, or willful misconduct.

        9.       Compensation and Benefit Programs

        As stated in the subsection immediately above, the Debtors may file (subject to the
consent of the Prepetition Secured Creditors, which consent shall not be unreasonably
withheld), as part of the Plan Supplement, a Schedule of Assumed Compensation and
Benefit Programs in form and substance acceptable to the Prepetition Secured Creditors.
Except as otherwise provided in the Confirmation Order, the Plan and/or Plan Supplement,
as identified in the Schedule of Assumed Compensation and Benefit Programs, unless
rejected pursuant to ARTICLE VI.C of the Plan, all such identified employment and
severance policies, and all compensation and benefit plans, policies, and programs of the
Debtors applicable to its employees, retirees, and non-employee directors and the employees
and retirees of its subsidiaries, including, without limitation, all savings plans, retirement
plans, healthcare plans, disability plans, vacation and paid time off programs, severance
benefit plans, incentive plans ((x) with the terms and payouts under such, and (y) other than
equity incentive plans providing for the distribution of equity in the Debtors, which shall be
replaced by the MIP), life, and accidental death and dismemberment insurance plans, are
treated as Executory Contracts under the Plan and on the Effective Date shall be assumed
pursuant to the provisions of sections 365 and 1123 of the Bankruptcy Code, in each case to
the extent listed on the Schedule of Assumed Compensation and Benefit Programs.

        Notwithstanding anything to the contrary herein, the Debtors may not adopt any new
executive compensation or retention plans or bonuses, or make any related payments
without the prior written consent of the Prepetition Secured Creditors, which consent shall
not be unreasonably withheld.

        10.      Workers’ Compensation Benefits

         Except as otherwise provided in the Plan, as of the Effective Date, the applicable
Reorganized Debtor (or, solely to the extent related to the RT Lodge and assumed by RT
Lodge Company, RT Lodge Company) shall continue to honor its obligations under: (i) all
applicable workers’ compensation laws in states in which the applicable Reorganized Debtor
(or, as applicable, RT Lodge Company) operates; and (ii) the Debtors’ written contracts,
agreements, agreements of indemnity, self-insurer workers’ compensation bonds, and any
other policies, programs, and plans regarding or relating to workers’ compensation and
workers’ compensation insurance. All such contracts and agreements are treated as
Executory Contracts under the Plan and, unless rejected pursuant to ARTICLE VI.C of the
Plan, on the Effective Date shall be assumed and assigned to the applicable Reorganized
                                             56
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354     Filed 11/07/20     Page 72 of 125



Debtor (or, solely to the extent related to the RT Lodge and assumed by RT Lodge
Company, RT Lodge Company) pursuant to the provisions of sections 365 and 1123 of the
Bankruptcy Code. Notwithstanding anything to the contrary contained in the Plan,
confirmation of the Plan shall not impair or otherwise modify any rights of the Reorganized
Debtors or RT Lodge Company (as applicable) under any such contracts, agreements,
policies, programs or plans regarding or relating to workers’ compensation or workers’
compensation insurance.

        11.      Insurance Policies

        Other than the insurance policies otherwise discussed herein, all other insurance
policies to which any Debtor is a party as of the Effective Date shall be deemed to be and
treated as Executory Contracts and shall, unless rejected pursuant to ARTICLE VI.C of the
Plan, be assumed by the applicable Reorganized Debtor (as applicable) and shall continue in
full force and effect thereafter in accordance with their respective terms. RT Lodge
Company shall enter into insurance policies in form and substance acceptable to GS in its
sole discretion, which insurance policies shall be in full force and effect as of the Effective
Date or as soon as practicable thereafter.

I.      PROVISIONS GOVERNING DISTRIBUTIONS

        1.       Distributions for Claims Allowed as of the Effective Date

        Except as otherwise provided in the Plan, a Final Order or as agreed to by the
relevant parties, the Distribution Agent shall make initial distributions under the Plan on
account of Claims Allowed before the Effective Date on or as soon as practicable after the
Initial Distribution Date. To the extent reasonably practicable, the Reorganized Debtors or
the Distribution Agent shall make distributions no less frequently than annually following
the Effective Date.

        2.       Distributions on Account of Claims Allowed After the Effective Date

                 (a)      Payments and Distributions on Disputed Claims: Except as otherwise
                          provided in the Plan, a Final Order or as agreed to by the relevant
                          parties, if a Disputed Claim becomes an Allowed Claim after the
                          Effective Date, distributions that would be past due under the Plan on
                          account of such Disputed Claim if it had previously been an Allowed
                          Claim shall be made within thirty (30) days after the Disputed Claim
                          becomes an Allowed Claim, or as soon as practicable thereafter,
                          without any interest to be paid on account of such Claim unless it is a
                          Secured Clam and such payment is required under applicable
                          bankruptcy law.

                 (b)      Special Rules for Distributions to Holders of Disputed Claims:
                          Notwithstanding any provision otherwise in the Plan and except as
                          otherwise agreed to by the relevant parties no partial payments and no
                          partial distributions shall be made with respect to a Disputed Claim
                          until all such disputes in connection with such Disputed Claim have
                          been resolved by settlement or Final Order, and such Claim has
                          become an Allowed Claim. In the event that there are Disputed
                          Claims requiring adjudication and resolution, the Reorganized

                                               57
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354      Filed 11/07/20     Page 73 of 125




                          Debtors shall establish appropriate reserves for potential payment of
                          such Claims pursuant to ARTICLE VII.B.3 of the Plan.

                 (c)      The Disputed General Unsecured Claims Reserve: On the Effective
                          Date, the Reorganized Debtors shall establish from available Cash of
                          the Debtors and withhold from distributions as a reserve for Class 4 a
                          portion of the Class 4 Aggregate Cash Distribution (the “Class 4
                          Reserve”), which amount to be withheld shall be determined prior to
                          the Effective Date by the Debtors (in consultation with the Prepetition
                          Secured Creditors and any Creditors’ Committee) subject to the
                          following. The amount of Cash to be withheld as a part of the Class 4
                          Reserve for the benefit of a Holder of a Disputed Claim in Class 4
                          shall be equal to the lesser of the amount set forth in the following
                          clause (a) and the amount set forth in the following clause (b): (a) (i)
                          if no estimation is made by the Bankruptcy Court pursuant to
                          ARTICLE VIII in the Plan, the amount of Cash necessary to satisfy
                          the distributions required to be made pursuant to the Plan based on the
                          asserted amount of the Disputed Claim or, if the Claim is
                          denominated as contingent or unliquidated as of the Distribution
                          Record Date, the amount that the Debtors elect to withhold on
                          account of such Claim in the Class 4 Reserve; or (b) Cash necessary
                          to satisfy the distributions required to be made pursuant to the Plan
                          based on an amount as may be agreed upon by the Holder of such
                          Disputed Claim and the Reorganized Debtors. As Disputed Claims
                          are Allowed, the Distribution Agent shall distribute, in accordance
                          with this section and the other terms of the Plan, Cash to Holders of
                          Allowed General Unsecured Claims, and the Class 4 Reserve shall be
                          adjusted accordingly. To the extent reasonably practicable, any such
                          distributions payable from the Class 4 Reserve to the holders of
                          Allowed General Unsecured Claims shall be made no less frequently
                          than annually following the Effective Date.

        3.       Delivery and Distributions and Undeliverable or Unclaimed
                 Distributions

                 (a)      Record Date for Distributions: At the close of business on the
                          Distribution Record Date, the Claims Register and any register
                          maintained by the Prepetition Agent or its agents (each, a “Register,”
                          and collectively the “Registers”), shall be closed and the Debtors or
                          the Reorganized Debtors (as the case may be), the Distribution Agent,
                          the Prepetition Agent, and their respective agents shall not be required
                          to make any further changes in the record holders of any of the
                          Claims. The Debtors or the Reorganized Debtors (as the case may
                          be), the Distribution Agent and the Prepetition Agent shall have no
                          obligation to recognize any transfer of the Claims occurring on or
                          after the Distribution Record Date. Any party responsible for making
                          distributions shall instead be authorized and entitled to recognize only
                          those Holders of Claims listed on the Registers as of the close of
                                               58
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD           Doc 354     Filed 11/07/20      Page 74 of 125




                          business on the Distribution Record Date. If a Claim, other than one
                          based on a publicly traded security, is transferred 20 or fewer days
                          before the Distribution Record Date, the Distribution Agent shall
                          make distributions to the transferee only to the extent practical and, in
                          any event, only if the relevant transfer form contains an unconditional
                          and explicit certification and waiver of any objection to the transfer
                          by the transferor.

                          At the close of business on the Distribution Record Date, the transfer
                          ledgers for the Equity Interests in Holding shall be closed until the
                          Effective Date, and there shall be no further changes in the record
                          holders of such Equity Interests until the Effective Date.

                          The Reorganized Debtors, the Distribution Agent, and each of their
                          respective agents, successors, and assigns shall have no obligation to
                          recognize the transfers of Claims or Equity Interests not occurring
                          timely in accordance herewith and shall be entitled instead to
                          recognize and deal for all purposes hereunder with only those record
                          holders on the Claims Register, the Registers or the transfer ledgers,
                          as applicable, as of the close of business on the Distribution Record
                          Date irrespective of the number of distributions to be made under the
                          Plan to such Persons or the date of such distributions. The Prepetition
                          Agent shall be authorized to provide its Register, if any, to the
                          Reorganized Debtors or the Distribution Agent for purposes of
                          making distributions under the Plan.

                 (b)      Delivery of Distributions in General: Distributions of Cash may be
                          made either by check drawn on a domestic bank or wire transfer from
                          a domestic bank, at the option of the Reorganized Debtors, except
                          that, permissively, Cash payments made to foreign Creditors may be
                          made in such funds and by such means as are necessary or customary
                          in a particular foreign jurisdiction.

                          Except as otherwise provided in the Plan, Plan Distributions to
                          Holders of Allowed Claims shall be delivered to the address for each
                          such Holder as indicated on the Debtors’ records as of the date of any
                          such distribution or on the Registers with respect to Holders of
                          Prepetition Secured Debt Claims; provided, however, that the manner
                          of such distributions shall be determined at the discretion of the
                          Debtors or the Reorganized Debtors, as applicable; and provided
                          further, that the address for each Holder of an Allowed Claim shall be
                          deemed to be the address set forth in any Proof of Claim Filed by that
                          Holder or in each of the Registers with respect to Holders of
                          Prepetition Secured Debt Claims.

                          Notwithstanding any provisions in the Plan to the contrary, the
                          Prepetition Credit and Guaranty Agreement shall continue in effect to
                          the extent necessary to allow the Debtors or Reorganized Debtors, as
                                                59
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD           Doc 354     Filed 11/07/20      Page 75 of 125




                          applicable, either directly or through the Distribution Agent to make
                          Plan Distributions pursuant to this Plan on account of the Prepetition
                          Secured Debt Claims. The Prepetition Agent shall not act as
                          Distribution Agent with respect to any distributions of Exit Term
                          Loan, New Common Stock, or, except as expressly provided in the
                          Plan or in the Confirmation Order, any other distributions under the
                          Plan and shall have no responsibility or liability for such distributions.

                 (c)      Distributions by Distribution Agents: Except as otherwise set forth in
                          this ARTICLE VII.B of the Plan, all or a portion of the Plan
                          Distributions shall be made by the Reorganized Debtors as
                          Distribution Agent, or by such other Entity or Entities designated by
                          the Debtors as Distribution Agent(s) on or before the Effective Date
                          or thereafter, unless the Plan or the Confirmation Order specifically
                          provides otherwise. The Reorganized Debtors, or such other Entity or
                          Entities designated by the Debtors to be Distribution Agent(s), shall
                          not be required to give any bond or surety or other security for the
                          performance of such Distribution Agent’s duties unless otherwise
                          ordered by the Bankruptcy Court.

                          The Distribution Agent shall be empowered to (a) effect all actions
                          and execute all agreements, instruments, and other documents
                          necessary to perform its duties under the Plan; (b) make all Plan
                          Distributions contemplated hereby; (c) employ professionals to
                          represent it with respect to its responsibilities; and (d) exercise such
                          other powers as may be vested in the Distribution Agent by order of
                          the Bankruptcy Court, pursuant to the Plan, or as deemed by the
                          Distribution Agent to be necessary and proper to implement the
                          provisions of the Plan.

                 (d)      Minimum Distributions: Notwithstanding anything herein to the
                          contrary, the Reorganized Debtors or the Distribution Agent shall not
                          be required to make distributions or payments of less than $100 and
                          shall not be required to make partial distributions or payments of
                          fractions of dollars, shares or warrants. Whenever any payment or
                          distribution of a fraction of a dollar, fraction of a share of New
                          Common Shares under the Plan would otherwise be called for, the
                          actual payment or distribution shall reflect a rounding down of such
                          fraction to the nearest whole dollar or whole share.

                 (e)      Undeliverable Distributions:

                          1. Holding of Certain Undeliverable Distributions: If any
                             distribution to a Holder of an Allowed Claim made in accordance
                             herewith is returned to the Reorganized Debtors (or their
                             Distribution Agent(s)) as undeliverable, no further distributions
                             shall be made to such Holder unless and until the Reorganized
                             Debtors (or their Distribution Agent) are notified in writing of
                                                60
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354      Filed 11/07/20    Page 76 of 125




                              such Holder’s then current address, at which time all currently due
                              missed distributions shall be made to such Holder within thirty
                              (30) days following such notification or as soon as practicable
                              thereafter. Undeliverable distributions shall remain in the
                              possession of the Reorganized Debtors, subject to the following
                              subsection hereof, until such time as any such distributions
                              become deliverable. Undeliverable distributions shall not be
                              entitled to any interest, dividends or other accruals of any kind.

                          2. Failure to Claim Undeliverable Distributions: Except as
                             otherwise provided in the Plan, any Holder of an Allowed Claim,
                             irrespective of when a Claim becomes an Allowed Claim, that
                             does not notify the Reorganized Debtors of such Holder’s then
                             current address in accordance herewith within the latest of (i) one
                             year after the Effective Date, (ii) 60 days after the attempted
                             delivery of the undeliverable distribution and (iii) 180 days after
                             the date such Claim becomes an Allowed Claim shall have its
                             Claim for such undeliverable distribution discharged and shall be
                             forever barred, estopped and enjoined from asserting any such
                             Claim against the Reorganized Debtors or their property. In such
                             cases, (i) any Exchange Common Shares, or Cash held for
                             distribution on account of Allowed Claims in Class 4 shall be
                             redistributed to Holders of Allowed Claims in such Class and as
                             may be limited by the Plan, within seventy-five (75) days
                             thereafter and (ii) any Cash held for distribution to any other
                             creditors shall be deemed unclaimed property under section
                             347(b) of the Bankruptcy Code and become property of the
                             Reorganized Debtors, free of any Claims of such Holder with
                             respect thereto. Nothing contained herein shall require the
                             Reorganized Debtors or any Distribution Agent(s) to attempt to
                             locate any Holder of an Allowed Claim.

                          3. Failure to Present Checks: Checks issued by the Distribution
                             Agent on account of Allowed Claims shall be null and void if not
                             negotiated within 120 days after the issuance of such check.
                             Requests for reissuance of any check shall be made directly to the
                             Distribution Agent by the Holder of the relevant Allowed Claim
                             with respect to which such check originally was issued. Any
                             Holder of an Allowed Claim holding an un-negotiated check that
                             does not request reissuance of such un-negotiated check within
                             180 days after the date of mailing or other delivery of such check
                             shall have its Claim for such un-negotiated check discharged and
                             be discharged and forever barred, estopped and enjoined from
                             asserting any such Claim against the Reorganized Debtors or their
                             property. In such cases, any Cash held for payment on account of
                             such Claims shall be property of the Reorganized Debtors, free of
                             any Claims of such Holder with respect thereto. Nothing

                                               61
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354     Filed 11/07/20     Page 77 of 125




                              contained herein shall require the Reorganized Debtors to attempt
                              to locate any Holder of an Allowed Claim.

        4.       Compliance with Tax Requirements/Allocations

        In connection with the Plan, to the extent applicable, the Reorganized Debtors shall
comply with all tax withholding and reporting requirements imposed on them by any
Governmental Unit, and all distributions pursuant hereto shall be subject to such
withholding and reporting requirements. Notwithstanding any provision in the Plan to the
contrary, the Reorganized Debtors and the Distribution Agent shall be authorized to take any
and all actions that may be necessary or appropriate to comply with such withholding and
reporting requirements, including liquidating a portion of the distribution to be made under
the Plan to generate sufficient funds to pay applicable withholding taxes, withholding
distributions pending receipt of information necessary to facilitate such distributions or
establishing any other mechanisms they believe are reasonable and appropriate. The
Reorganized Debtors reserve the right to allocate all distributions made under the Plan in
compliance with all applicable wage garnishments, alimony, child support and other spousal
awards, and related liens and encumbrances. Notwithstanding the foregoing, each Holder of
an Allowed Claim that is to receive a distribution hereunder shall have the sole and
exclusive responsibility for the satisfaction and payment of any tax obligations imposed by
any Government Unit, including income, withholding and other tax obligations, on account
of such distribution. The Reorganized Debtors and the Distribution Agent(s) have the right,
but not the obligation, not to make a distribution until such Holder has made arrangements
satisfactory to the Reorganized Debtors and the Distribution Agent(s) for payment of any
such tax obligations. The Reorganized Debtors and the Distribution Agent(s) may require,
as a condition to the receipt of a distribution, that the Holder of an Allowed Claim complete
the appropriate Form W-8 or Form W-9, as applicable to each Holder. If such Holder fails
to comply with such request within one year, such distribution shall be deemed an
unclaimed distribution.

        In connection with the distribution of New Common Shares to current or former
employees of the Debtors, RT Asset Company shall take whatever actions are necessary to
comply with applicable U.S. federal, state, local and non-U.S. tax withholding obligations,
including, when applicable, withholding from distributions a portion of the New Common
Shares, selling such securities or requiring Holders of such securities to contribute the Cash
necessary to satisfy tax withholding obligations including, without limitation, income, social
security and Medicare taxes, and RT Asset Company shall pay such withheld taxes to the
appropriate Governmental Unit.

        To the extent that any Allowed Claim entitled to distribution under the Plan consists
of indebtedness and accrued but unpaid interest thereon, such distributions shall, for all
income tax purposes, be allocated first to the principal amount of the Claim (as determined
for federal income tax purposes) and then, to the extent the consideration exceeds the
principal amount of the Claim, to the portion of such Claim representing accrued but unpaid
interest.

        5.       Timing and Calculation of Amounts to Be Distributed

         On the Effective Date or as soon as reasonably practicable thereafter (or if a Claim is
not an Allowed Claim on the Effective Date, on the date that such a Claim becomes an
Allowed Claim, or as soon as reasonably practicable thereafter), or at such other time as may
be specified in the Plan, each Holder of an Allowed Claim against the Debtors shall receive
the full amount of the distributions that the Plan provides for Allowed Claims in the
applicable Class, provided that, in the event that any payment or act under the Plan is
                                               62
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354      Filed 11/07/20     Page 78 of 125



required to be made or performed on a date that is not on a Business Day, then the making
of such payment or the performance of such act may be completed on the next succeeding
Business Day, but shall be deemed to have been completed as of the required date. If and to
the extent that there are Disputed Claims, distributions on account of any such Disputed
Claims shall be made pursuant to the provisions set forth in ARTICLE VII of the Plan.
Except as otherwise provided herein, Holders of Claims shall not be entitled to interest,
dividends or accruals on the distributions provided for in the Plan, regardless of whether
such distributions are delivered on or at any time after the Effective Date.

        6.       Setoffs

        The Debtors and the Reorganized Debtors may withhold (but not setoff except as set
forth below) from the distributions called for hereunder on account of any Allowed Claim,
other than the Allowed Claim of a Prepetition Secured Creditor and other than from
distributions consisting of payments to be made under an assumed Executory Contract or
assumed Unexpired Lease to the extent such withholding is precluded thereunder by
enforceable provisions thereof, an amount equal to any claims, equity interests, rights and
Causes of Action of any nature that the Debtors or the Reorganized Debtors may hold
against the Holder of any such Allowed Claim. In the event that any such claims, equity
interests, rights and Causes of Action of any nature that the Debtors or the Reorganized
Debtors may hold against the Holder of any such Allowed Claim, other than the Allowed
Claim of a Prepetition Secured Creditor, are adjudicated by Final Order or otherwise
resolved, the Reorganized Debtors may, pursuant to section 553 of the Bankruptcy Code or
applicable non-bankruptcy law, set off against any Allowed Claim, other than the Allowed
Claim of a Prepetition Secured Creditor, and the distributions to be made pursuant hereto on
account of such Allowed Claim (before any distribution is made on account of such Allowed
Claim), the amount of any adjudicated or resolved claims, equity interests, rights and Causes
of Action of any nature that the Debtors or the Reorganized Debtors may hold against the
Holder of any such Allowed Claim, but only to the extent of such adjudicated or resolved
amount (and except as such set off may be precluded by an assumed Executory Contract or
assumed Unexpired Lease to the extent precluded thereunder by enforceable provisions
thereof). Neither the failure to effect such a setoff nor the allowance of any Claim hereunder
shall constitute a waiver or release by the Debtors or the Reorganized Debtors of any such
claims, equity interests, rights and Causes of Action that the Debtors or the Reorganized
Debtors may possess against any such Holder, except as specifically provided herein.

        7.       Surrender of Canceled Instruments or Securities

        As a condition precedent to receiving any distribution on account of its Allowed
Claim, each record Holder of a Prepetition Secured Debt Claim shall be deemed to have
surrendered the certificates or other documentation underlying each such Claim, and all such
surrendered certificates and other documentations shall be deemed to be canceled pursuant
to ARTICLE V.N and ARTICLE V.O of the Plan, except to the extent otherwise provided in
the Plan.

        8.       Lost, Stolen, Mutilated or Destroyed Securities

        In addition to any requirements under any applicable agreement and applicable law,
any Holder of a Claim or Equity Interest evidenced by a security or note that has been lost,
stolen, mutilated, or destroyed will, in lieu of surrendering such security or note to the extent
required by the Plan, deliver to the Distribution Agent: (x) evidence reasonably satisfactory
to the Distribution Agent of such loss, theft, mutilation, or destruction; and (y) such security
or indemnity as may be required by the Distribution Agent to hold such party harmless from
any damages, liabilities, or costs incurred in treating such individual as a Holder of an
Allowed Claim or Equity Interest. Upon compliance with this Article of the Plan as
                                               63
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354     Filed 11/07/20     Page 79 of 125



determined by the Distribution Agent by a Holder of a Claim or Equity Interest evidenced
by a security or note, such Holder will, for all purposes under the Plan, be deemed to have
surrendered such security or note to the applicable Distribution Agents.

J.      PROCEDURES CONCERNING CONTINGENT, UNLIQUIDATED AND
        DISPUTED CLAIMS

        1.       Rights of Reorganized Debtors with Respect to Allowance of Claims and
                 Equity Interests

        Notwithstanding anything to the contrary herein, after the Effective Date and subject
to the other provisions of the Plan, the Reorganized Debtors shall have and shall retain any
and all rights and defenses under bankruptcy or nonbankruptcy law that the Debtors had
with respect to any Claim or Equity Interest, except with respect to any Claim or Equity
Interest deemed Allowed under the Plan (including the Prepetition Secured Debt Claims) or
by orders of the Bankruptcy Court.

        2.       No Distributions to Holders of Disputed Claims or Equity Interests
                 Pending Resolution of the Dispute

        Under no circumstances shall any distributions be made on account of any Claim or
Equity Interest that is not an Allowed Claim or Equity Interest. Except as expressly
provided in the Plan or in any order entered in the Chapter 11 Cases prior to the Effective
Date (including, without limitation, the Confirmation Order and the DIP Orders), no Claim
or Equity Interest shall become an Allowed Claim unless and until such Claim or Equity
Interest is deemed Allowed under the Plan or the Bankruptcy Code or the Bankruptcy Court
has entered a Final Order, including, without limitation, the Confirmation Order, in the
Chapter 11 Cases allowing such Claim or Equity Interest. No payment or other distribution
or treatment shall be made on account of a Disputed Claim or Equity Interest, even if a
portion of the Claim or Equity Interest is not disputed, unless and until such Disputed Claim
or Equity Interest becomes an Allowed Claim or Equity Interest and the amount of such
Allowed Claim or Equity Interest is determined by a Final Order, provided, however, that
the Reorganized Debtors and the subject Holder, may determine allowance of a Disputed
Claim or Equity Interest after the Effective Date without further order of the Bankruptcy
Court. Notwithstanding any other provision of the Plan, the Reorganized Debtors and any
Distribution Agent shall have no obligation to make any distribution to a specific Holder of
an Allowed Claim if such Holder is also the Holder of a Disputed Claim.

        3.       Resolving Disputed Claims and Equity Interests

       All of the following objection, estimation and resolution procedures are cumulative
and not exclusive of one another.

                 (a)      Generally: The Debtors and Reorganized Debtors intend to attempt to
                          resolve Disputed Claims and Equity Interests consensually or through
                          judicial means outside the Bankruptcy Court. Nevertheless, from and
                          after the Confirmation Date but before the Effective Date, the
                          Debtors, and, after the Effective Date, the Reorganized Debtors, shall
                          have the exclusive right to object to Claims and Equity Interests and
                          resolve such objections pending as of the Confirmation Date and,
                          may, in their discretion, file with the Bankruptcy Court an objection
                          to the allowance of any Disputed Claim or Equity Interest or any
                          other appropriate motion or adversary proceeding with respect thereto
                                               64
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354      Filed 11/07/20     Page 80 of 125




                          until the Claims Objection Bar Date and prosecute all such pending
                          objections, motions or adversary proceedings. All such matters
                          pending as of the Confirmation Date shall be litigated to Final Order,
                          provided, however, that, except to the extent otherwise provided in
                          the Confirmation Order, the Reorganized Debtors are authorized to
                          settle, or withdraw any such matters with respect to any Disputed
                          Claim or Equity Interest following the Effective Date without further
                          notice or authorization of the Bankruptcy Court, in which event such
                          Claim or Equity Interest shall be deemed to be an Allowed Claim or
                          Equity Interest in the amount compromised for purposes of the Plan.
                          The Reorganized Debtors shall have the sole authority to administer
                          and adjust the Claims Register to reflect any such settlements or
                          compromises without any further notice to or action, order or
                          approval of the Bankruptcy Court.

                 (b)      Estimation: After the Confirmation Date but before the Effective
                          Date, the Debtors and, after the Effective Date, the Reorganized
                          Debtors may, at any time, request that the Bankruptcy Court estimate
                          (a) any Disputed Claim or Equity Interest pursuant to applicable law
                          and (b) any contingent or unliquidated Claim or Equity Interest
                          pursuant to applicable law, including, without limitation, section
                          502(c) of the Bankruptcy Code, and the Bankruptcy Court shall
                          retain jurisdiction under 28 U.S.C. §§ 157 and 1334 to estimate any
                          Disputed Claim or Equity Interest, contingent Claim or Equity
                          Interest or unliquidated Claim or Equity Interest, including during the
                          litigation concerning any objection to any Claim or Equity Interest or
                          during the pendency of any appeal relating to any such objection.
                          Claims or Equity Interests may be estimated and subsequently
                          compromised, settled, withdrawn or resolved by any mechanism
                          approved by the Bankruptcy Court. The rights and objections of all
                          parties are reserved in connection with any such estimation
                          proceeding.

        4.       Distributions after Allowance of Disputed Claims or Equity Interests

       Following the date on which a Disputed Claim or Equity Interest becomes an
Allowed Claim or Equity Interest after the Initial Distribution Date, the Reorganized
Debtors shall pay directly to the Holder of such Allowed Claim or Equity Interest the
amount or consideration provided for under the Plan, as applicable, and in accordance
therewith.

K.      CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

       The failure to satisfy or waive a condition to Consummation may be asserted, as
applicable, by the Debtors, the Prepetition Agent and/or the Prepetition Secured Creditors
regardless of the circumstances giving rise to the failure of such condition to be satisfied.




                                               65
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354      Filed 11/07/20    Page 81 of 125



        1.       Conditions Precedent to Consummation

        Consummation of the Plan shall occur on the Business Day as determined by the
Debtors with the consent of the Prepetition Agent and the Prepetition Secured Creditors (not
to be unreasonably withheld or delayed) after they reasonably determine that the following
conditions have been met or waived pursuant to the provisions of ARTICLE IX of the Plan:

               a. The Bankruptcy Court has entered the Confirmation Order not later than
        90 days after the Petition Date (unless waived or extended as set forth in ARTICLE
        IX.B of the Plan), and such order is in form and substance reasonably acceptable to
        the Debtors, the Prepetition Agent, and the Prepetition Secured Creditors.

                b. The Confirmation Order provides that, among other things, the Debtors,
        the Reorganized Debtors or RT Lodge Company, as appropriate, are authorized and
        directed to take all actions necessary or appropriate to consummate the Plan,
        including, without limitation, entering into, implementing and consummating the
        contracts, instruments, releases, leases, indentures and other agreements or
        documents or Alternative Structures created in connection with or described in the
        Plan.

                c. All actions, documents, certificates and agreements necessary to
        implement the Plan have been effected or executed and delivered to the required
        parties and, to the extent required, Filed with the applicable Governmental Units in
        accordance with applicable laws.

                d. The Plan Documents are consistent with, and in form and substance as
        required by the approvals and consents set forth in, the RSA; provided, however, for
        the avoidance of doubt, any Plan Documents regarding organizational and
        governance matters of the Reorganized Debtors, including, without limitation, the
        Amended Organizational Documents, shall be acceptable to the Debtors, each
        Holder of the Allowed Subclass 3B Claims and each Holder of the Allowed Subclass
        3A Claims (if any GS Adjustment Equity is distributed on account of such Claim)
        each in their respective reasonable discretion.

               e. The Debtors shall have established the RT Professional Fee Claim Reserve
        and funded the RT Professional Fee Claim Reserve with Cash in an amount equal to
        the RT Professional Fee Claim Reserve Amount.

               f. The Debtors shall have established the RT Priority Claim Reserve and
        funded the RT Priority Claim Reserve with Cash in an amount equal to the RT
        Professional Fee Claim Reserve Amount.

              g. The Debtors shall have established the RT Administrative Expense Claim
        Reserve and funded the RT Administrative Expense Claim Reserve with Cash in an
        amount equal to the RT Administrative Expense Claim Reserve Amount.

                h. The DIP Facility Claims (other than any such Claims that have been credit
        bid in connection with a Successful Bid) shall have been repaid in cash in full.

               i. The Debtors shall have paid the cure costs on account of all Assumed
        Contracts and Unexpired Leases.

               j. All documents and agreements necessary to implement the Plan, including,
        without limitation, the Exit Loan Documents, the Amended Organizational
        Documents have (a) all conditions precedent to such documents and agreements
                                            66
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD         Doc 354     Filed 11/07/20    Page 82 of 125



        satisfied or waived pursuant to the terms of such documents or agreements, (b) been
        tendered for delivery and/or (c) been effected or executed, as applicable.

                 k. The RSA is in full force and effect.

              l. All Consenting Lenders Fees and Expenses have been paid in accordance
        with ARTICLE V.R of the Plan.

              m. The New Board and senior management shall have been selected as
        contemplated by the Plan.

                 n. All governmental and third-party approvals and consents, including
        Bankruptcy Court approval, necessary in connection with the transactions provided
        for in this Plan have been obtained, are not subject to unfulfilled conditions, and are
        in full force and effect, and all applicable waiting periods have expired without any
        action having been taken by any competent authority that would restrain, prevent, or
        otherwise impose materially adverse conditions on such transactions.

               o. All statutory fees and obligations then due and payable to the Office of the
        United States Trustee shall have been paid and satisfied in full.

        2.       Waiver of Conditions

        The conditions to Consummation of the Plan set forth in this Article of the Plan,
other than the condition that the Bankruptcy Court has entered a Confirmation Order in form
and substance reasonably acceptable to the Debtors, the Prepetition Agent and the
Prepetition Secured Creditors, may be waived (or, with respect to the condition in ARTICLE
IX.A.1 of the Plan that the Confirmation Order be entered within 120 days after the Petition
Date, extended), in whole or in part, by the Debtors with the consent of the Prepetition
Agent and the Prepetition Secured Creditors (which consent shall not be unreasonably
withheld or delayed), in each case without further notice, leave, hearing or order of the
Bankruptcy Court or any formal action and, thereupon, Consummation may occur.

        3.       Notice of Effective Date

       The Debtors or Reorganized Debtors, as the case may be, shall file with the
Bankruptcy Court a notice of the occurrence of the Effective Date within a reasonable
period of time after the conditions in ARTICLE IX.A of the Plan have been satisfied or
waived pursuant to ARTICLE IX.B of the Plan.

        4.       Effect of Non-Occurrence of Conditions to Consummation

        If prior to Consummation of the Plan, the Confirmation Order is vacated pursuant to
a Final Order, then except as provided in any order of the Bankruptcy Court vacating the
Confirmation Order, (1) the Plan shall be null and void in all respects; (2) any settlement or
compromise embodied in the Plan, assumption or rejection of Executory Contracts or
Unexpired Leases effected by the Plan and any document or agreement executed pursuant
hereto shall be deemed null and void except as may be set forth in a separate order entered
by the Bankruptcy Court; and (3) nothing contained in the Plan shall: (a) constitute a waiver
or release of any Claims by or against, or any Equity Interests in, the Debtors or any other
Entity, or Causes of Action; (b) prejudice in any manner the rights of the Debtors or any
other Entity; or (c) constitute an admission, acknowledgement, offer or undertaking of any
sort by the Debtors or any other Entity.


                                              67
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354      Filed 11/07/20      Page 83 of 125



L.      EFFECT OF CONFIRMATION; AND RELEASE, INJUNCTION AND
        RELATED PROVISIONS

        1.       Compromise and Settlement

                a. Except as expressly provided in the Plan or the Confirmation Order, all
        distributions and rights afforded under the Plan and the treatment of Claims and
        Equity Interests under the Plan shall be, and shall be deemed to be, in exchange for,
        and in complete satisfaction, settlement, discharge and release of, all Claims against
        the Debtors and any other obligations, suits, judgments, damages, debts, rights,
        remedies, Causes of Action or liabilities of any nature whatsoever, and of all Equity
        Interests, or other rights of a holder of an Equity Interest, relating to any of the
        Debtors, the Reorganized Debtors or RT Lodge Company or any of their respective
        assets, property and estates, or interests of any nature whatsoever, including any
        interest accrued on such Claims from and after the Petition Date, and regardless of
        whether any property shall have been distributed or retained pursuant to the Plan on
        account of such Claims or other obligations, suits, judgments, damages, debts, rights,
        remedies, Causes of Action or liabilities, or Equity Interests or other rights of a
        holder of an Equity Security or other ownership interest, and upon the Effective
        Date, the Debtors, the Reorganized Debtors and RT Lodge Company shall (i) be
        deemed to have received a discharge under section 1141(d)(1)(A) of the Bankruptcy
        Code and release from any and all Claims and any other obligations, suits,
        judgments, damages, debts, rights, remedies, Causes of Action or liabilities, and any
        Equity Interests or other rights of a holder of an Equity Security or other ownership
        interest, of any nature whatsoever, including, without limitation, liabilities that arose
        before the Effective Date (including prior to the Petition Date), and all debts of the
        kind specified in sections 502(g), 502(h) or 502(i) of the Bankruptcy Code, whether
        or not (a) a Proof of Claim based upon such debt is filed or deemed filed under
        section 501 of the Bankruptcy Code, (b) a Claim based upon such debt is Allowed
        under section 502 of the Bankruptcy Code (or is otherwise resolved), or (c) the
        holder of a Claim based upon such debt voted to accept the Plan and (ii) terminate
        and cancel all rights of any Equity Security holder in any of the Debtors and all
        Equity Interests, subject to the Subsidiary Structure Maintenance or Alternative
        Structures.

                b. Notwithstanding anything contained herein to the contrary, the allowance,
        classification and treatment of all Allowed Claims and their respective distributions
        and treatments under the Plan takes into account and conforms to the relative priority
        and rights of the Claims and the Equity Interests in each Class in connection with
        any contractual, legal and equitable subordination rights relating thereto whether
        arising under general principles of equitable subordination, section 510(b) and (c) of
        the Bankruptcy Code or otherwise. As of the Effective Date, any and all such rights
        described in the preceding sentence are settled, compromised and released pursuant
        to the Plan.

                c. The Confirmation Order shall constitute the Bankruptcy Court’s finding
        and determination that the settlements reflected in the Plan are (i) in the best interests
        of the Debtors, their estates and all Holders of Claims, (ii) fair, equitable and
        reasonable, (iii) made in good faith and (iv) approved by the Bankruptcy Court
        pursuant to sections 105(a) and 363 of the Bankruptcy Code and Bankruptcy Rule
        9019. In addition, the allowance, classification and treatment of Allowed Claims
        take into account any Causes of Action, whether under the Bankruptcy Code or
        otherwise under applicable non-bankruptcy law, that may exist: (a) between the
        Debtors, Reorganized Debtors and Estates, on the one hand, and the Released
        Parties, on the other hand (to the extent set forth in the release contained in
                                              68
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 84 of 125



        ARTICLE X.B of the Plan); and (b) as between the Releasing Parties and the
        Released Parties (to the extent set forth in the release contained in ARTICLE X.C of
        the Plan); and, as of the Effective Date, any and all such Causes of Action are settled,
        compromised and released pursuant to the Plan. The Confirmation Order shall
        approve the releases in the Plan of all contractual, legal and equitable subordination
        rights or Causes of Action that are satisfied, compromised and settled pursuant to the
        Plan.

                 d. Except as expressly provided in the Plan or the Confirmation Order, all
        Persons shall be precluded from asserting against each of the Debtors, the Debtors’
        respective assets, property and Estates, the Reorganized Debtors and RT Lodge
        Company any other or further Claims, or any other obligations, suits, judgments,
        damages, debts, rights, remedies, Causes of Action or liabilities of any nature
        whatsoever, and all Equity Interests or other rights of a holder of an Equity Interest,
        relating to any of the Debtors, Reorganized Debtors or RT Lodge Company or any of
        their respective assets, property and estates based upon any act, omission, transaction
        or other activity of any nature that occurred prior to the Effective Date. In
        accordance with the foregoing, except as expressly provided in the Plan or the
        Confirmation Order, the Confirmation Order shall constitute a judicial determination,
        as of the Effective Date, of the discharge of all such Claims or other obligations,
        suits, judgments, damages, debts, rights, remedies, Causes of Action or liabilities,
        and any Equity Interests or other rights of a holder of an Equity Interest and
        termination of all rights of any such holder in any of the Debtors, pursuant to
        sections 524 and 1141 of the Bankruptcy Code, and such discharge shall void and
        extinguish any judgment obtained against the Debtors, the Reorganized Debtors, RT
        Lodge Company or any of their respective assets, property and Estates at any time, to
        the extent such judgment is related to a discharged Claim, debt or liability or
        terminated right of any holder of any Equity Interest in any of the Debtors or
        terminated Equity Interest.

        2.       Mutual Release by the Debtors and Released Parties

        Except as otherwise provided in this Plan, on the Confirmation Date and effective as
of the Effective Date, for good and valuable consideration provided by each of the Debtors,
the Reorganized Debtors, RT Lodge Company and the Estates, on the one hand, and the
Released Parties, on the other hand, to the fullest extent permissible under applicable law,
the Debtors, the Reorganized Debtors, RT Lodge Company and the Estates, on the one hand,
and the Released Parties, on the other hand, shall, and shall be deemed to, conclusively,
absolutely, unconditionally, irrevocably, and forever release, waive, void, extinguish and
discharge each other, their Related Persons, and their respective property from any and all
Claims, Equity Interests, obligations, debts, rights, suits, damages, Causes of Action,
remedies, judgments, defenses, counterclaims, and liabilities of any nature whatsoever,
including any derivative Claims asserted or which could be asserted on behalf of a Debtor, a
Reorganized Debtor and/or RT Lodge Company, whether liquidated or unliquidated, fixed
or contingent, matured or unmatured, disputed or undisputed, known or unknown, foreseen
or unforeseen, then existing or thereafter arising, in law, equity, or otherwise, that the
Debtors, the Reorganized Debtors, RT Lodge Company and the Estates, on the one hand,
and Released Parties, on the other hand, would have been legally entitled to assert against
the other, their Related Persons or their property in their own right (whether individually or
collectively) or on behalf of the holder of any Claim or Equity Interest or other Entity, based
on or relating to, or in any manner arising from, in whole or in part, the Debtors, the
Reorganized Debtors, RT Lodge Company, any transactions contemplated by the Plan, the
Chapter 11 Cases, the DIP Facility, the DIP Facility Loan Documents, the Prepetition Credit
and Guaranty Agreement, the purchase, sale, or rescission of the purchase or sale of any
security of the Debtors, the Reorganized Debtors or RT Lodge Company, any payments,
                                              69
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354      Filed 11/07/20     Page 85 of 125



distributions, or dividends any Debtor or Affiliate paid to or received from any Released
Party, fraudulent or preferential transfer or conveyance, tort, contract, breach of fiduciary
duty, violation of state or federal laws, including securities laws, negligence, the subject
matter of, or the transactions or events giving rise to, any Claim or Equity Interest that is
treated in the Plan, the business or contractual arrangements between any Debtor and any
Released Party, the restructuring of Claims and Equity Interests prior to or in the Chapter 11
Cases, the negotiation, formulation, or preparation of the RSA, the Plan, the Disclosure
Statement, the Plan Supplement, or related agreements, instruments, or other documents;
provided, however, that the foregoing release shall not operate to waive or release any
Claims, obligations, debts, rights, suits, damages, remedies, Causes of Action, and liabilities
in respect of RT Lodge Company or any Debtor, Reorganized Debtor or Estate, on the one
hand, or any Released Party, on the other hand, solely to the extent: (1) arising out of or
relating to any act or omission of such purportedly released Entity that constitutes actual
fraud, gross negligence, bad faith, or willful misconduct as determined by Final Order of a
court of competent jurisdiction; or (2) arising under the Plan, the Confirmation Order, or the
Plan Documents.

        3.       Releases by Holders of Claims and Interests

         Except as otherwise provided in this Plan, on the Confirmation Date and effective as
of the Effective Date, for good and valuable consideration, to the fullest extent permissible
under applicable law, each of the Releasing Parties shall, and shall be deemed to,
conclusively, absolutely, unconditionally, irrevocably, and forever release, waive, void,
extinguish, and discharge each Released Party (and each such Released Party so discharged
and released shall be deemed discharged and released by the Releasing Parties) and their
respective property from any and all Claims, Equity Interests, obligations, debts, rights,
suits, damages, Causes of Action, remedies, judgments, defenses, counterclaims, and
liabilities of any nature whatsoever, including any derivative Claims asserted or which could
be asserted on behalf of a Debtor and/or a Reorganized Debtor, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, disputed or undisputed, known or
unknown, foreseen or unforeseen, then existing or thereafter arising, in law, equity or
otherwise, that such Releasing Party would have been legally entitled to assert in their own
right (whether individually or collectively) or on behalf of the holder of any Claim or Equity
Interest or other Entity, based on or relating to, or in any manner arising from, in whole or in
part, the Debtors, the Reorganized Debtors, any transactions contemplated by the Plan, the
Chapter 11 Cases, the Prepetition Credit and Guaranty Agreement, the DIP Facility, the DIP
Facility Loan Documents, the purchase, sale, or rescission of the purchase or sale of any
security of the Debtors or the Reorganized Debtors, any payments, distributions, or
dividends any Debtor or Affiliate paid to or received from any Released Party, fraudulent or
preferential transfer or conveyance, tort, contract, breach of fiduciary duty, violation of state
or federal laws, including securities laws, negligence, the subject matter of, or the
transactions or events giving rise to, any Claim or Equity Interest that is treated in the Plan,
the business or contractual arrangements between any Debtor and any Released Party, the
restructuring of Claims and Equity Interests prior to or in the Chapter 11 Cases, the
negotiation, formulation, or preparation of the RSA, the Plan, the Disclosure Statement, the
Plan Supplement, or related agreements, instruments, or other documents; provided,
however, that the foregoing release shall not operate to waive or release any Claims,
obligations, debts, rights, suits, damages, remedies, Causes of Action, and liabilities in
respect of any Released Party, solely to the extent: (1) arising out of or relating to any act or
omission of such Released Party that constitutes actual fraud, gross negligence, bad faith, or
willful misconduct as determined by Final Order of a court of competent jurisdiction or (2)
arising under the Plan, the Confirmation Order, or the Plan Documents.



                                             70
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354     Filed 11/07/20   Page 86 of 125



        4.       Exculpation

        Notwithstanding anything contained herein to the contrary, the Exculpated Parties
shall neither have, nor incur any liability to any Entity for any act on or after the Petition
Date and on or before the Effective Date taken or omitted to be taken in connection with, or
related to, the Chapter 11 Cases, the formulation, negotiation, solicitation, preparation,
dissemination, confirmation, or implementation of the Plan, or consummation of the Plan,
the RSA, the Disclosure Statement, the Plan Supplement, the Amended Organizational
Documents, or other new corporate governance documents, any transactions contemplated
by the Plan, the MIP, the Exit L/C Facility, the Exit Term Loan Facility, the issuance,
distribution, and/or sale of any shares of the New Common Shares, or any other Security
offered, issued, or distributed in connection with the Plan, the Chapter 11 Cases, or any
contract, instrument, release or other agreement, or document created or entered into in
connection with the Plan or Alternative Structures or any other prepetition or postpetition act
taken or omitted to be taken in connection with or in contemplation of the restructuring of
the Debtors; provided, however, that each Exculpated Party shall be entitled to rely upon the
advice of counsel concerning his, her or its duties pursuant to, or in connection with, the
Plan or any other related document, instrument, or agreement; provided, further, that the
foregoing “Exculpation” shall have no effect on the liability of any Entity solely to the
extent resulting from any such act or omission that is determined in a Final Order to have
constituted fraud, gross negligence, bad faith or willful misconduct.

        5.       Injunctions

                 (a)      Confirmation Date Injunction: ALL INJUNCTIONS OR STAYS
                          PROVIDED FOR IN THE CHAPTER 11 CASES UNDER
                          SECTION 105 OR 362 OF THE BANKRUPTCY CODE, OR
                          OTHERWISE, AND IN EXISTENCE ON THE CONFIRMATION
                          DATE, SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL
                          THE EFFECTIVE DATE.

                 (b)      Effective Date Injunctions:

                          1. Injunction Against All Entities: EXCEPT AS OTHERWISE
                             PROVIDED IN THE PLAN, FROM AND AFTER THE
                             EFFECTIVE DATE, ALL ENTITIES ARE PERMANENTLY
                             ENJOINED FROM COMMENCING OR CONTINUING IN
                             ANY MANNER, ANY SUIT, ACTION OR OTHER
                             PROCEEDING, OR CREATING, PERFECTING OR
                             ENFORCING ANY LIEN OF ANY KIND, ON ACCOUNT OF
                             OR RESPECTING ANY CLAIM, DEMAND, LIABILITY,
                             OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY
                             INTEREST, OR REMEDY RELEASED OR TO BE
                             RELEASED, EXCULPATED OR TO BE EXCULPATED, OR
                             DISCHARGED OR TO BE DISCHARGED PURSUANT TO
                             THE PLAN OR THE CONFIRMATION ORDER. BY
                             ACCEPTING DISTRIBUTIONS PURSUANT TO THE PLAN,
                             EACH HOLDER OF AN ALLOWED CLAIM OR EQUITY
                             INTEREST SHALL BE DEEMED TO HAVE SPECIFICALLY
                             CONFIRMED ITS CONSENT TO THIS INJUNCTION.

                                               71
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354     Filed 11/07/20     Page 87 of 125




                          2. Injunction Against Holders of Released, Discharged or
                             Exculpated Claims: Except as otherwise provided in the Plan or
                             for obligations issued pursuant to the Plan, all Entities that have
                             held, hold, or may hold Claims or Equity Interests that have been
                             released pursuant to ARTICLE X.B or ARTICLE X.C of the Plan,
                             discharged pursuant to ARTICLE X.A of the Plan, or are subject
                             to exculpation pursuant to ARTICLE X.D of the Plan, are
                             permanently enjoined, from and after the Effective Date, from
                             taking any of the following actions against, as applicable, the
                             Debtors, the Reorganized Debtors, RT Lodge Company, the
                             Released Parties, or the Exculpated Parties: (a) commencing or
                             continuing in any manner any action or other proceeding of any
                             kind on account of or in connection with or with respect to any
                             such Claims or Equity Interests; (b) enforcing, attaching,
                             collecting, or recovering by any manner or means any judgment,
                             award, decree, or order against such Entities on account of or in
                             connection with or with respect to any such Claims or Equity
                             Interests; (c) creating, perfecting, or enforcing any encumbrance
                             of any kind against such Entities or the property or Estates of such
                             Entities on account of or in connection with or with respect to any
                             such Claims or Equity Interests; (d) asserting any right of setoff
                             (except for setoffs asserted prior to the Petition Date),
                             subrogation, or of any kind against any obligation due from such
                             Entities or against the property or Estates of such Entities on
                             account of or in connection with or with respect to any such
                             Claims or Equity Interests; and (e) commencing or continuing in
                             any manner any action or other proceeding of any kind on account
                             of or in connection with or with respect to any such Claims or
                             Equity Interests released, exculpated, or settled pursuant to the
                             Plan. Notwithstanding anything to the contrary herein, nothing in
                             the Confirmation Order or in the Plan shall in any way limit,
                             reduce, or otherwise bar an otherwise valid and enforceable right
                             of setoff, subrogation, or recoupment against the Debtors to the
                             extent that such right is based upon a non-residential real property
                             lease or applicable bankruptcy law.

        6.       Protection against Discriminatory Treatment

        In accordance with section 525 of the Bankruptcy Code, and consistent with
paragraph 2 of Article VI of the United States Constitution, no Governmental Unit shall
discriminate against RT Lodge Company or any Reorganized Debtor, or any Entity with
which RT Lodge Company or a Reorganized Debtor has been or is associated, solely
because RT Lodge Company or such Reorganized Debtor was a Debtor under chapter 11,
may have been insolvent before the commencement of the Chapter 11 Cases (or during the
Chapter 11 Cases but before such Debtor was granted or denied a discharge), or has not paid
a debt that is dischargeable in the Chapter 11 Cases.



                                               72
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354      Filed 11/07/20     Page 88 of 125



        7.       Reimbursement or Contribution

        If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an
Entity pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such
Claim is contingent as of the Effective Date, such Claim shall be forever disallowed
notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the Effective Date (a)
such Claim has been adjudicated as noncontingent, or (b) the relevant Holder of a Claim has
filed a noncontingent Proof of Claim on account of such Claim, and a Final Order has been
entered determining such Claim as no longer contingent.

        8.       Recoupment

        In no event shall any Holder of Claims or Equity Interests be entitled to recoup any
Claim or Equity Interest against any Claim, right, or Cause of Action of the Debtors or the
Reorganized Debtors, as applicable, unless such Holder actually has performed such
recoupment and provided notice thereof in writing to the Debtors on or before the Effective
Date, notwithstanding any indication in any proof of Claim or Equity Interest or otherwise
that such Holder asserts, has, or intends to preserve any right of recoupment; provided that
(1) the foregoing provisions of this subsection shall be inapplicable to the extent prohibited
by otherwise applicable bankruptcy law and as to assumed Executory Contracts and
assumed Unexpired Leases and (2) all defenses of the Debtors and Reorganized Debtors to
recoupment are preserved; and provided further that the provisions of this subsection are
subject to any express, contrary provisions of the Plan.

        9.       Waiver of Certain Avoidance Actions

         As set forth with regard to each person or entity listed in an exhibit to the Plan
Supplement, on the Effective Date, the Reorganized Debtors shall be deemed to waive and
release all Avoidance Actions against such persons and entities of the Reorganized Debtors
as of the Effective Date that shall continue to provide goods, services and/or financing to RT
Asset Company on and after the Effective Date on terms that, with respect to the provision
of goods and/or services, are no less favorable than the terms offered to the Debtors on the
Petition Date and, with respect to the provision of financing, are satisfactory, in each case as
determined by the Debtors and the Prepetition Secured Creditors (or just TCW (and, if any,
its assigns) if there will be no GS Adjustment Equity issued on the Effective Date pursuant
to ARTICLE III.C.3.c(1) of the Plan) in the exercise of their reasonable business judgment.

        10.      Preservation of Rights of Action

                 (a)      Maintenance of Causes of Action: Except as otherwise provided in
                          ARTICLE X of the Plan or elsewhere in the Plan or the Confirmation
                          Order, after the Effective Date, the Reorganized Debtors and RT
                          Lodge Company, as applicable, shall retain all rights to commence,
                          pursue, litigate or settle, as appropriate, any and all Causes of Action
                          and Litigation Claims, whether existing as of the Petition Date or
                          thereafter arising, and Avoidance Actions, in any court or other
                          tribunal including, without limitation, in an adversary proceeding
                          Filed in the Chapter 11 Cases. The Reorganized Debtors and RT
                          Lodge Company (as applicable), as the successors in interest to the
                          Debtors and the Estates, may, and shall have the exclusive right to,
                          enforce, sue on, settle, compromise, transfer or assign (or decline to
                          do any of the foregoing) any or all of the Litigation Claims without

                                               73
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354      Filed 11/07/20     Page 89 of 125




                          notice to or approval from the Bankruptcy Court. In accordance with
                          the provisions of this Plan, and pursuant to sections 105(a) and 363 of
                          the Bankruptcy Code and Bankruptcy Rule 9019, without any further
                          notice to or action, order or approval of the Bankruptcy Court, after
                          the Effective Date, the Reorganized Debtors and RT Lodge Company
                          (as applicable) may compromise and settle Litigation Claims.

                 (b)      Preservation of All Causes of Action Not Expressly Settled or
                          Released: Unless a Cause of Action, Litigation Claim or Avoidance
                          Action against a Holder of a Claim or an Equity Interest or other
                          Entity is expressly waived, relinquished, released, compromised or
                          settled in the Plan or any Final Order (including, without limitation,
                          the Confirmation Order), the Debtors expressly reserve such Cause of
                          Action, Litigation Claim or Avoidance Action for later adjudication
                          by the Debtors, the Reorganized Debtors or, as applicable, RT Lodge
                          Company (including, without limitation, Causes of Action, Litigation
                          Claims and Avoidance Actions not specifically identified or of which
                          the Debtors may presently be unaware or that may arise or exist by
                          reason of additional facts or circumstances unknown to the Debtors at
                          this time or facts or circumstances that may change or be different
                          from those the Debtors now believe to exist) and, therefore, no
                          preclusion doctrine, including, without limitation, the doctrines of res
                          judicata, collateral estoppel, issue preclusion, claim preclusion,
                          waiver, estoppel (judicial, equitable or otherwise) or laches shall
                          apply to such Causes of Action or Litigation Claims upon or after the
                          confirmation of the Plan or Consummation of the Plan based on the
                          Disclosure Statement, the Plan or the Confirmation Order, except
                          where such Causes of Action, Litigation Claims or Avoidance
                          Actions have been expressly released in the Plan (including, without
                          limitation, and for the avoidance of doubt, the releases contained in
                          ARTICLE X of the Plan) or any other Final Order (including, without
                          limitation, the Confirmation Order). In addition, the Debtors, the
                          Reorganized Debtors and RT Lodge Company expressly reserve the
                          right to pursue or adopt any claims alleged in any lawsuit in which
                          any Debtor is a plaintiff or an interested party against any Entity.

                          As stated in ARTICLE V.S of the Plan, the Debtors preserve their
                          rights to contest the allowance of any call premium or yield
                          maintenance premium under the Prepetition Credit and Guaranty
                          Agreement.

                                        ARTICLE V.
                                    PLAN CONFIRMATION

A.      CONFIRMATION HEARING AND OBJECTIONS

       A hearing to consider confirmation of the Plan will be held on [•] at [•] (prevailing
Eastern time) before the Bankruptcy Court. The Confirmation Hearing may be continued
from time to time by the Bankruptcy Court or the Debtors without further notice other than
                                               74
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD         Doc 354      Filed 11/07/20     Page 90 of 125



by such adjournment being announced in open court or by a notice of adjournment filed with
the Bankruptcy Court and served on such parties as the Bankruptcy Court may order.
Moreover, the Plan or any Exhibit, Plan Schedule or Plan Document may be amended or
modified, if necessary, in accordance with the terms therein, pursuant to section 1127 of the
Bankruptcy Code, prior to, during or as a result of the Confirmation Hearing, without further
notice to parties in interest, in all cases, however, subject to any consent that may be
required in the Plan or the Restructuring Support Agreement.

       All objections to confirmation of the Plan must be filed with the Bankruptcy Court
and served on the Debtors and any other parties in accordance with the Disclosure Statement
Order on or before [•] at [•] (prevailing Eastern time) (the “Confirmation Objection
Deadline”).

        Any objection to confirmation of the Plan must: (i) be in writing; (ii) conform to the
Bankruptcy Rules and the Local Rules; (iii) state the name of the applicable Debtor, the
name of the objecting party and the amount and nature of the Claim of such Entity in each
applicable Chapter 11 Case or the amount of Equity Interests held by such Entity in each
applicable Chapter 11 Case; (iv) state with particularity the legal and factual bases and
nature of any objection to the Plan and, if practicable, a proposed modification to the Plan
that would resolve such objection; and (v) be filed, contemporaneously with a proof of
service, with the Bankruptcy Court and served so that it is actually received by no later than
the Confirmation Objection Deadline by the Notice Parties (as defined in Article I.F.3
herein).

     CONFIRMATION OBJECTIONS NOT TIMELY FILED AND SERVED IN THE
       MANNER SET FORTH HEREIN MAY NOT BE CONSIDERED BY THE
     BANKRUPTCY COURT AND MAY BE OVERRULED WITHOUT FURTHER
                              NOTICE.

B.      STATUTORY REQUIREMENTS FOR CONFIRMATION OF THE PLAN

        At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
satisfies the requirements of section 1129 of the Bankruptcy Code. The Debtors believe
that: (i) the Plan satisfies or will satisfy all of the statutory requirements of chapter 11 of the
Bankruptcy Code; (ii) the Debtors have complied or will have complied with all of the
requirements of chapter 11 of the Bankruptcy Code; and (iii) the Plan has been proposed in
good faith. Specifically, the Debtors believe that the Plan satisfies or will satisfy the
applicable confirmation requirements of section 1129 of the Bankruptcy Code set forth
below.
                The Plan complies with the applicable provisions of the Bankruptcy Code;
                The Debtors have complied and will comply with the applicable provisions of
                 the Bankruptcy Code;
                The Plan has been proposed in good faith and not by any means forbidden by
                 law;
                Any payment made or promised under the Plan for services or for costs and
                 expenses in, or in connection with, the Chapter 11 Cases, or in connection
                 with the Plan and incident to the case, has been or will be disclosed to the
                 Bankruptcy Court, and any such payment: (a) made before the confirmation
                 of the Plan is reasonable; or (b) is subject to the approval of the Bankruptcy
                 Court as reasonable if it is to be fixed after confirmation of the Plan;

                                              75
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD         Doc 354     Filed 11/07/20     Page 91 of 125



                The Debtors will disclose the identity and affiliations of any individual
                 proposed to serve, after confirmation of the Plan, as a director or officer of
                 the Debtors, an affiliate of the Debtors participating in the plan with the
                 Debtors, or a successor to the Debtors under the Plan. The appointment to, or
                 continuance in, such office by such individual, will be consistent with the
                 interests of creditors and equity security holders and with public policy and
                 the Debtors will have disclosed the identity of any insider that the
                 Reorganized Debtors will employ or retain, and the nature of any
                 compensation for such insider;
                Either each Holder of an Impaired Claim against, or Equity Interest in, the
                 Debtors will (A) have accepted the Plan or will receive or retain under the
                 Plan on account of such Claim or Equity Interest property of a value, as of
                 the Effective Date of the Plan, that is not less than the amount that such
                 Holder would receive or retain if the Debtors were liquidated on that date
                 under chapter 7 of the Bankruptcy Code, or (B) if section 1111 (b)(2) of the
                 Bankruptcy Code applies to such Claim, receive or retain under the Plan on
                 account of such Claim property of a value, as of the Effective Date of the
                 Plan, that is not less than the value of such Holder’s interest in the estate’s
                 interest in the property that secures such claims;
                Each Class of Claims or Equity Interests that is entitled to vote on the Plan
                 will either have accepted the Plan or will not be Impaired under the Plan, or
                 the Plan can be confirmed without the approval of such voting Class pursuant
                 to section 1129(b) of the Bankruptcy Code;
                Except to the extent that the Holder of a particular Claim will agree to a
                 different treatment of its Claim, the Plan provides that Administrative
                 Expense Claims and Priority Claims will be paid in full in Cash on the
                 Effective Date, or as soon thereafter as is reasonably practicable;
                At least one Class of Impaired Claims will accept the Plan, determined
                 without including any acceptance of the Plan by any insider holding a Claim
                 in that Class;
                Confirmation of the Plan will not likely be followed by the liquidation or the
                 need for further financial reorganization of the Debtors or any successor
                 thereto under the Plan;
                The Debtors have paid or will pay all fees payable under section 1930 of title
                 28, and the Plan provides for the payment of all such fees on the Effective
                 Date; and
                The Plan provides for the continuation after the Effective Date of payment of
                 all retiree benefits.

        1.       Best Interests of Creditors Test / Liquidation Analysis

        Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code
requires that the Bankruptcy Court find, as a condition to confirmation of a chapter 11 plan,
that each holder of a claim or equity interest in each impaired class: (i) has accepted the
plan; or (ii) among other things, will receive or retain under the plan property of a value, as
of the effective date of the plan, that is not less than the amount that such Person would
receive if each of the debtors were liquidated under chapter 7 of the Bankruptcy Code. To
make these findings, the Bankruptcy Court must: (1) estimate the Cash proceeds (the
“Liquidation Proceeds”) that a chapter 7 trustee would generate if each Debtor’s Chapter 11
Case were converted to a chapter 7 case on the Effective Date and the assets of such
Debtor’s Estate were liquidated; (2) determine the distribution (the “Liquidation
                                              76
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354     Filed 11/07/20     Page 92 of 125



Distribution”) that each non-accepting Holder of a Claim or Equity Interest would receive
from the Liquidation Proceeds under the priority scheme dictated in chapter 7; and (3)
compare each Holder’s Liquidation Distribution to the distribution under the Plan (“Plan
Distribution”) that such Holder would receive if the Plan were confirmed and consummated,
as estimated in ARTICLE I.D.3 of this Disclosure Statement.

       To assist the Bankruptcy Court in making the findings required under section
1129(a)(7) of the Bankruptcy Code, the Debtors prepared a “Liquidation Analysis”, a copy
of which is attached hereto as Exhibit D, for comparison with the estimated Plan recoveries
described in ARTICLE I.D.3 of this Disclosure Statement.

        The Liquidation Analysis presents “High” and “Low” estimates of Liquidation
Proceeds, thus representing a range of the Debtors’ assumptions relating to the costs
incurred during a liquidation and the proceeds realized as a result thereof. The “High” and
“Low” estimates of Liquidation Proceeds for the Chapter 11 Cases are [$____ and $_____],
respectively, which are substantially less than the value to be realized by stakeholders under
the Plan. For additional detail with respect to such estimates, refer to the Liquidation
Analysis attached hereto as Exhibit D. It is assumed that the liquidation would occur over a
period of [__] months. The projected date of conversion to a hypothetical chapter 7
liquidation (the “Assumed Effective Date”) is [________], 202[_]. In each case, it is
assumed that the chapter 7 trustee would enter into an agreement with the Debtors’ secured
creditors to wind-down operations and sell the remainder of the Debtors’ assets on a
piecemeal basis.

       The Liquidation Analysis reflects that the Plan Distribution that each Holder of a
Claim or Equity Interest is projected and estimated to receive or retain under the Plan as of
the Assumed Effective Date is not less than the Liquidation Distribution that such Holder is
projected and estimated to receive if the Chapter 11 Cases were converted to chapter 7 of the
Bankruptcy Code as of the Assumed Effective Date.

       THE STATEMENTS IN THE LIQUIDATION ANALYSIS, INCLUDING
ESTIMATES OF ALLOWED CLAIMS, WERE PREPARED SOLELY TO ASSIST THE
BANKRUPTCY COURT IN MAKING THE FINDINGS REQUIRED UNDER SECTION
1129(a)(7) AND MAY NOT BE USED OR RELIED UPON FOR ANY OTHER
PURPOSE.

     THE DEBTORS BELIEVE THAT ANY ANALYSIS OF A HYPOTHETICAL
LIQUIDATION IS NECESSARILY SPECULATIVE. THERE ARE A NUMBER OF
ESTIMATES AND ASSUMPTIONS UNDERLYING THE LIQUIDATION ANALYSIS
THAT ARE INHERENTLY SUBJECT TO SIGNIFICANT ECONOMIC, COMPETITIVE
AND OPERATIONAL UNCERTAINTIES AND CONTINGENCIES BEYOND THE
CONTROL OF THE DEBTORS OR A CHAPTER 7 TRUSTEE. NEITHER THE
LIQUIDATION ANALYSIS, NOR THE FINANCIAL INFORMATION ON WHICH IT IS
BASED, HAS BEEN EXAMINED OR REVIEWED BY INDEPENDENT
ACCOUNTANTS IN ACCORDANCE WITH STANDARDS PROMULGATED BY THE
AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS. THERE CAN BE
NO ASSURANCE THAT ACTUAL RESULTS WOULD NOT VARY MATERIALLY
FROM THE HYPOTHETICAL RESULTS PRESENTED IN THE LIQUIDATION
ANALYSIS.

        2.       Feasibility

        Section 1129(a)(11) of the Bankruptcy Code requires that the Bankruptcy Court find
that confirmation is not likely to be followed by the liquidation of the Reorganized Debtors
or the need for further financial reorganization, unless the plan contemplates such
                                              77
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354      Filed 11/07/20     Page 93 of 125



liquidation. For purposes of demonstrating that the Plan meets this “feasibility” standard,
the Debtors have analyzed the ability of the Reorganized Debtors to meet their obligations
under the Plan and to retain sufficient liquidity and capital resources to conduct their
business.

        The Debtors believe that the Plan meets the feasibility requirement set forth in
section 1129(a)(11) of the Bankruptcy Code. In connection with the development of the
Plan and for the purposes of determining whether the Plan satisfies this feasibility standard,
the Debtors analyzed their ability to satisfy their financial obligations while maintaining
sufficient liquidity and capital resources. The Debtors developed a business plan and
prepared financial projections for fiscal years 2021 through 20[__] (the “Financial
Projections”). The Financial Projections, together with the assumptions on which they are
based, are attached hereto as Exhibit E.

        In general, as illustrated by the Financial Projections, the Debtors believe that with
the deleveraged capital structure provided under the Plan and the added funding availability
under the Exit Facility, the Reorganized Debtors should have sufficient Cash flow and Cash
on hand to make all payments required pursuant to the Plan while conducting ongoing
business operations. The Debtors believe that confirmation and Consummation is, therefore,
not likely to be followed by the liquidation or further reorganization of the Reorganized
Debtors. Accordingly, the Debtors believe that the Plan satisfies the feasibility requirement
of section 1129(a)(11) of the Bankruptcy Code.

      THE FINANCIAL PROJECTIONS, INCLUDING THE UNDERLYING
ASSUMPTIONS, SHOULD BE CAREFULLY REVIEWED IN EVALUATING THE
PLAN. WHILE THE DEBTORS BELIEVE THAT THE ASSUMPTIONS UNDERLYING
THE FINANCIAL PROJECTIONS, WHEN CONSIDERED ON AN OVERALL BASIS,
ARE REASONABLE IN LIGHT OF CURRENT CIRCUMSTANCES AND
EXPECTATIONS, NO ASSURANCE CAN BE GIVEN THAT THE FINANCIAL
PROJECTIONS WILL BE REALIZED. THE DEBTORS MAKE NO
REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF THE FINANCIAL
PROJECTIONS.

         The Financial Projections have not been examined or compiled by independent
accountants. The Debtors make no representation as to the accuracy of the Financial
Projections or their ability to achieve the projected results. Many of the assumptions on
which the projections are based are inherently subject to significant economic and
competitive uncertainties and contingencies beyond the control of the Debtors and their
management. Inevitably, some assumptions will not materialize and unanticipated events
and circumstances may affect the actual financial results. Therefore, the actual results
achieved throughout the three-year period of the Financial Projections may vary from the
projected results and the variations may be material. All Holders of Claims and Equity
Interests that are entitled to vote to accept or reject the Plan are urged to examine carefully
all of the assumptions on which the financial projections are based in connection with their
evaluation of the Plan.

        3.       Acceptance by Impaired Classes

        The Bankruptcy Code requires, as a condition to confirmation, that, except as
described in the following section, each class of claims or equity interests that is impaired
under a plan, accept the plan. A class that is not “impaired” under a plan is deemed to have
accepted the plan and, therefore, solicitation of acceptances with respect to such class is not
required. A class is “impaired” unless the plan: (1) leaves unaltered the legal, equitable,
and contractual rights to which such claim or interest entitles the holder of such claim or
interest; or (2) notwithstanding any contractual provision or applicable law that entitles the
                                              78
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 94 of 125



holder of such claim or interest to demand or receive accelerated payment of such claim or
interest after the occurrence of a default— (A) cures any such default that occurred before or
after the commencement of the Chapter 11 Cases, other than a default of a kind specified in
section 365(b)(2) of the Bankruptcy Code or of a kind that section 365(b)(2) expressly does
not require to be cured; (B) reinstates the maturity of such claim or interest as such maturity
existed before such default; (C) compensates the holder of such claim or interest for any
damages incurred as a result of any reasonable reliance by such holder on such contractual
provision or such applicable law; (D) if such claim or such interest arises from any failure to
perform a nonmonetary obligation, other than a default arising from failure to operate a
nonresidential real property lease subject to section 365(b)(1)(A), compensates the holder of
such claim or such interest (other than the debtor or an insider) for any actual pecuniary loss
incurred by such holder as a result of such failure; and (E) does not otherwise alter the legal,
equitable, or contractual rights to which such claim or interest entitles the holder of such
claim or interest.

        Section 1126(c) of the Bankruptcy Code, except as otherwise provided in section
1126(e) of the Bankruptcy Code, defines acceptance of a plan by a class of impaired claims
as acceptance by holders of at least two-thirds in dollar amount and more than one-half in
number of claims in that class, but for that purpose counts only those who actually vote to
accept or to reject the plan and are not insiders. Thus, a class of claims will have voted to
accept the plan only if two-thirds in amount and a majority in number actually voting cast
their ballots in favor of acceptance. Section 1126(d) of the Bankruptcy Code, except as
otherwise provided in section 1126(e) of the Bankruptcy Code, defines acceptance of a plan
by a class of impaired equity interests as acceptance by holders of at least two-thirds in
amount of equity interests in that class actually voting to accept or to reject the plan.
(Section 1126(e) of the Bankruptcy Code permits the Bankruptcy Court to designate and not
count the vote of an entity whose acceptance or rejection of the Plan was not in good faith or
was not solicited or procured in good faith or in accordance with the provisions of the
Bankruptcy Code.)

       Classes 1, 2, 5, and 9 are not Impaired under the Plan, and, as a result, the Holders of
such Claims or Intercompany Interests are deemed to have accepted the Plan.

       Claims in Classes 3 and 4 are Impaired under the Plan, and as a result, the Holders of
Claims in such Class are entitled to vote on the Plan.

        Pursuant to section 1129 of the Bankruptcy Code, the Holders of Claims in each
Voting Class must accept the Plan for the Plan to be confirmed without application of the
“fair and equitable test” to such Class, and without considering whether the Plan
“discriminates unfairly” with respect to such Class, as both standards are described herein.
As stated above, the Voting Classes (Classes 3 and 4), will have accepted the Plan if the
Plan is accepted by at least two-thirds in amount and a majority in number of the Claims of
such Class (other than any Claims of creditors designated under section 1126(e) of the
Bankruptcy Code) that have voted to accept or reject the Plan.

        4.       Confirmation Without Acceptance by Impaired Classes

         Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan
even if less than all impaired classes entitled to vote on the plan have accepted it, provided
that the plan has been accepted by at least one impaired class of claims. Pursuant to section
1129(b) of the Bankruptcy Code, notwithstanding an impaired Class’s rejection or deemed
rejection of the Plan, the Plan will be confirmed, at the Debtors’ request, in a procedure
commonly known as “cram down,” so long as the Plan does not “discriminate unfairly” and
is “fair and equitable” with respect to each Class of Claims or Equity Interests that is
impaired under, and has not accepted, the Plan.
                                              79
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD          Doc 354     Filed 11/07/20     Page 95 of 125



                 a.       No Unfair Discrimination

        This test applies to classes of claims or equity interests that are of equal priority and
are receiving different treatment under the Plan. The test does not require that the treatment
be the same or equivalent, but that such treatment be “fair.” In general, bankruptcy courts
consider whether a plan discriminates unfairly in its treatment of classes of claims of equal
rank (e.g., classes of the same legal character). Bankruptcy courts will take into account a
number of factors in determining whether a plan discriminates unfairly and, accordingly, a
plan could treat two classes of unsecured creditors differently without unfairly
discriminating against either class.

                 b.       Fair and Equitable Test

        This test applies to classes of different priority and status (e.g., secured versus
unsecured) and includes the general requirement that no class of claims receive more than
100% of the amount of the allowed claims in such class. As to the dissenting class, the test
sets different standards depending on the type of claims or equity interests in such class:

        The condition that a plan be “fair and equitable” to a non-accepting Class of Secured
Claims includes the requirements that: (a) the Holders of such Secured Claims retain the
liens securing such Claims to the extent of the Allowed amount of the Claims, whether the
property subject to the liens is retained by the debtors or transferred to another entity under
the Plan; (b) each Holder of a Secured Claim in the Class receives deferred Cash payments
totaling at least the Allowed amount of such Claim with a present value, as of the Effective
Date of the Plan, at least equivalent to the value of the secured claimant’s interest in the
debtor’s property subject to the liens; or (c) such Holders of Secured Claims realize the
indubitable equivalence of such Claims.

        The condition that a plan be “fair and equitable” with respect to a non-accepting
Class of unsecured Claims includes the requirement that either: (a) the plan provides that
each Holder of a Claim of such Class receive or retain, on account of such Claim, property
of a value, as of the Effective Date of the plan, equal to the allowed amount of such Claim;
or (b) the Holder of any Claim or Equity Interest that is junior to the Claims of such Class
will not receive or retain under the plan, on account of such junior Claim or Equity Interest,
any property.

        The condition that a plan be “fair and equitable” to a non-accepting Class of Equity
Interests includes the requirements that either: (a) the plan provides that each Holder of an
Equity Interest in that Class receives or retains under the plan, on account of that Equity
Interest, property of a value, as of the Effective Date of the plan, equal to the greater of (i)
the allowed amount of any fixed liquidation preference to which such Holder is entitled, (ii)
any fixed redemption price to which such Holder is entitled, or (iii) the value of such
interest; or (b) if the Class does not receive such an amount as required under (a), no Class
of Equity Interests junior to the non-accepting Class (if any) may receive a distribution
under the plan.

        To the extent that any class of Claims or Class of Equity Interests either reject the
Plan or are deemed to have rejected the Plan, the Debtors reserve the right to seek (a)
confirmation of the Plan under section 1129(b) of the Bankruptcy Code and/or (b) modify
the Plan in accordance with Article XIII.C of the Plan.

       Notwithstanding the rejection of any Class that votes to reject the Plan, the Debtors
do not believe that the Plan discriminates unfairly against any Impaired Class of Claims or
Equity Interests. The Debtors believe that the Plan and the treatment of all Classes of

                                              80
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20      Page 96 of 125



Claims and Equity Interests under the Plan satisfy the foregoing requirements for non-
consensual confirmation of the Plan.

C.      CONSUMMATION OF THE PLAN

        The Plan will be consummated on the Effective Date. For a more detailed discussion
of the conditions precedent to the consummation of the Plan and the impact of failure to
meet such conditions, see Article IX of the Plan.

                                       ARTICLE VI.
                                      RISK FACTORS


   PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, ALL HOLDERS OF
    CLAIMS THAT ARE IMPAIRED AND ENTITLED TO VOTE ON THE PLAN
 SHOULD READ AND CONSIDER CAREFULLY THE RISK FACTORS SET FORTH
 HEREIN, AS WELL AS ALL OTHER INFORMATION SET FORTH OR OTHERWISE
  REFERENCED IN THIS DISCLOSURE STATEMENT. ALTHOUGH THESE RISK
   FACTORS ARE MANY, THESE FACTORS SHOULD NOT BE REGARDED AS
   CONSTITUTING THE ONLY RISKS PRESENT IN CONNECTION WITH THE
      DEBTORS’ BUSINESS OR THE PLAN AND ITS IMPLEMENTATION.


A.      RISKS RELATING TO CONFIRMATION AND CONSUMMATION OF THE
        PLAN

      1.     Parties in Interest May Object to the Debtors’ Classification of Claims
and Equity Interests

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an
equity interest in a particular class only if such claim or equity interest is substantially
similar to the other claims or equity interests in such class. The Debtors believe that the
classification of Claims and Equity Interests under the Plan complies with the requirements
set forth in the Bankruptcy Code because the Debtors created Classes of Claims and Equity
Interests, each encompassing Claims or Equity Interests, as applicable, that are substantially
similar to the other Claims and Equity Interests in each such Class. Nevertheless, there can
be no assurance that the Bankruptcy Court will reach the same conclusion. Issues or
disputes relating to classification and/or treatment could result in a delay in the confirmation
and consummation of the Plan and could increase the risk that the Plan will not be
confirmed or consummated.

      2.      The Debtors May Object to the Amount or Classification of a Claim or
Equity Interest

        Except as otherwise provided in the Plan, the Debtors, with any required approvals
or consents as set forth in the Restructuring Support Agreement, and, after the Effective
Date, the Reorganized Debtors reserve the right to object to the amount or classification of
any Claim or Equity Interest under the Plan. The estimates set forth in this Disclosure
Statement cannot be relied on by any Holder of a Claim or Equity Interest where such Claim
or Equity Interest is or may become subject to an objection, counterclaim or other suit by the
Debtors. Any Holder of a Claim or Equity Interest that is or may become subject to an
objection thus may not receive its expected share of the estimated distributions described in
this Disclosure Statement.


                                             81
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 97 of 125



        3.       The Debtors May Fail to Satisfy the Vote Requirement

        If votes are received in number and amount sufficient to enable the Bankruptcy
Court to confirm the Plan, the Debtors intend to seek, as promptly as practicable thereafter,
confirmation of the Plan. In the event that sufficient votes are not received, the Debtors may
seek to accomplish an alternative chapter 11 plan. There can be no assurance that the terms
of any such alternative chapter 11 plan would be similar or as favorable to the Holders of
Allowed Claims or Equity Interests as those proposed in the Plan.

        4.       The Debtors May Not Be Able to Secure Confirmation of the Plan

        Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of
a chapter 11 plan and requires, among other things, findings by the bankruptcy court that:
(a) such plan “does not unfairly discriminate” and is “fair and equitable” with respect to any
non-accepting classes; (b) confirmation of such plan is not likely to be followed by a
liquidation or a need for further financial reorganization unless such liquidation or
reorganization is contemplated by the plan; and (c) the value of distributions to non-
accepting Holders of Claims within a particular class under such plan will not be less than
the value of distributions such holders would receive if the debtor was liquidated under
chapter 7 of the Bankruptcy Code.

        There can be no assurance that the requisite acceptances to confirm the Plan will be
received. Even if the requisite acceptances are received, there can be no assurance that the
Bankruptcy Court will confirm the Plan. A non-accepting Holder of an Allowed Claim or
Equity Interest might challenge either the adequacy of this Disclosure Statement or whether
the balloting procedures and voting results satisfy the requirements of the Bankruptcy Code
or Bankruptcy Rules. Even if the Bankruptcy Court determined that the Disclosure
Statement, the balloting procedures and voting results were appropriate, the Bankruptcy
Court could still decline to confirm the Plan if it found that any of the statutory requirements
for confirmation had not been met, including the requirement that the terms of the Plan do
not “unfairly discriminate” and are “fair and equitable” to non-accepting Classes, or the Plan
contains other terms disapproved of by the Bankruptcy Court.

        The Debtors (subject to any consent that may be required under the Restructuring
Support Agreement) reserve the right to modify the terms and conditions of the Plan as
necessary for confirmation. Any such modifications could result in less favorable treatment
of any non-accepting Class, as well as any Classes junior to such non-accepting Class, than
the treatment currently provided in the Plan. Such less favorable treatment could include a
distribution of property to the Class affected by the modification of a lesser value than
currently provided in the Plan or no distribution of property whatsoever under the Plan.
Section 1127 of the Bankruptcy permits the Debtors to modify the Plan at any time before
confirmation, but not if such modified Plan fails to meet the requirements for confirmation.
The Debtors or the Reorganized Debtors may modify the Plan at any time after confirmation
of the Plan and before substantial consummation of the Plan if circumstances warrant such
modification and the Bankruptcy Court, after notice and a hearing, confirms the Plan as
modified, but not if such modified Plan fails to meet the requirements for confirmation. The
Debtors will comply with the disclosure and solicitation requirements set forth in section
1125 of the Bankruptcy Code with respect to the modified Plan. Any Holder of a Claim or
Equity Interest that has accepted or rejected the Plan is deemed to have accepted or rejected,
as the case may be, the Plan as modified, unless, within the time fixed by the Bankruptcy
Court, such Holder changes its previous acceptance or rejection.




                                             82
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD       Doc 354     Filed 11/07/20     Page 98 of 125



        5.       Non-Consensual Confirmation of the Plan May Be Necessary

        In the event that any impaired class of claims or equity interests does not accept a
chapter 11 plan, a bankruptcy court may nevertheless confirm such a plan at the proponents’
request if at least one impaired class has accepted the plan (with such acceptance being
determined without including the vote of any “insider” in such class) (“Accepting §
1129(a)(10) Class”) and, as to each impaired class that has not accepted the plan, the
bankruptcy court determines that the plan “does not discriminate unfairly” and is “fair and
equitable” with respect to the dissenting impaired classes. If there is an Accepting §
1129(a)(10) Class, the Debtors believe that the Plan satisfies these other requirements and
the Debtors may request such non-consensual confirmation in accordance with subsection
1129(b) of the Bankruptcy Code. Nevertheless, in the event that a Voting Class does not
accept the Plan, there can be no assurance that the Bankruptcy Court will reach this
conclusion.

     6.          Releases, Injunctions, and Exculpations Provisions May Not Be
Approved

        Article X of the Plan provides for certain releases, injunctions, and exculpations,
including a release of liens and third-party releases that may otherwise be asserted against
the Debtors, Reorganized Debtors, or Released Parties, as applicable. The releases,
injunctions, and exculpations provided in the Plan may not be approved. If the releases are
not approved, certain Released Parties may withdraw their support for the Plan. The
releases provided to the Released Parties and the exculpation provided to the Exculpated
Parties are necessary to the success of the Debtors’ reorganization because the Released
Parties and Exculpated Parties have made significant contributions to the Debtors’
reorganization efforts and have agreed to make further contributions.

        7.       The Restructuring Support Agreement May Terminate.

        As set forth herein, the Restructuring Support Agreement may terminate if, among
other things, the deadlines set forth in such agreement are not met or if the conditions
precedent to the respective party’s obligations to support the Plan or to confirm the Plan are
not satisfied in accordance with the terms of such agreement. If the Restructuring Support
Agreement terminates, the Debtors may not be able to obtain the support of the Holders of
Claims required to confirm the Plan. If the Restructuring Support Agreement terminates and
the Debtors lose the support of important creditor constituencies, the Debtors likely would
not be able to consummate the Plan as currently proposed.

        8.       Risks of Not Obtaining the Funding Under the Exit Facility

       The Plan is predicated on, among other things, consummation of the Exit Facility
and the receipt of the funding contemplated under the Exit Facility. Although the Exit
Lender has committed to providing the Exit Facility upon the Debtors’ emergence from
chapter 11, there can be no assurance that the conditions precedent to consummation of the
Exit Facility will be met or otherwise waived.

        9.       The Conditions Precedent to the Effective Date of the Plan May Not
Occur

        As more fully set forth in Article IX of the Plan, the Effective Date of the Plan is
subject to a number of conditions precedent. If such conditions precedent are not waived or
not met, the Effective Date will not take place. Although the Debtors believe that the
Effective Date may occur within approximately one month after the Confirmation Date,

                                            83
DOCS_LA:332991.15 76136/002
         Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 99 of 125



there can be no assurance as to such timing, or as to whether the Effective Date will, in fact,
occur.

B.      RISKS RELATING TO THE CHAPTER 11 PROCESS

        1.       The Debtors’ Exclusivity Period May Terminate

       At the outset of the Chapter 11 Cases, the Bankruptcy Code provides the Debtors
with the exclusive right to propose the Plan and prohibits creditors and others from
proposing a plan. The Debtors will have retained the exclusive right to propose the Plan
upon filing their petitions. If the Bankruptcy Court terminates that right, however, or the
exclusivity period expires, there could be a material adverse effect on the Debtors’ ability to
achieve confirmation of the Plan in order to achieve the Debtors’ stated goals.

      2.     Prolonged Continuation of the Chapter 11 Cases Is Likely To Harm the
Debtors’ Business

        A prolonged continuation of these Chapter 11 Cases may adversely affect the
Debtors’ business and operations. So long as the Chapter 11 Cases continue, senior
management of the Debtors will be required to spend a significant amount of time and effort
dealing with the Debtors’ reorganization instead of focusing exclusively on business
operations. Prolonged continuation of the Chapter 11 Cases also may make it more difficult
to attract and retain management and other key personnel necessary to the success and
growth of the Debtors’ business. In addition, so long as the Chapter 11 Cases continue, the
Debtors may be required to incur substantial costs for professional fees and other expenses
associated with the proceedings. The prolonged continuation of the Chapter 11 Cases may
also require the Debtors to seek additional financing, either under the DIP Facility or
otherwise, in order to service their debt and other obligations. It may not be possible for the
Debtors to obtain additional financing during the pendency of the Chapter 11 Cases on
commercially favorable terms or at all. If the Debtors were to require additional financing
during the Chapter 11 Cases and were unable to obtain the financing, it is unlikely the
Debtors could successfully reorganize.

      3.     The Chapter 11 Cases May Be Converted to Cases Under Chapter 7 of
the Bankruptcy Code

        If the Bankruptcy Court finds that it would be in the best interest of creditors and/or
the debtor in a chapter 11 case, the Bankruptcy Court may convert a chapter 11 bankruptcy
case to a case under chapter 7 of the Bankruptcy Code. In such event, a chapter 7 trustee
would be appointed or elected to liquidate the debtor’s assets for distribution in accordance
with the priorities established by the Bankruptcy Code. The Debtors believe that liquidation
under chapter 7 would result in significantly smaller distributions being made to creditors
than those provided for in the Plan because of (a) the likelihood that the assets would have to
be sold or otherwise disposed of in a disorderly fashion over a short period of time, rather
than reorganizing or selling the business as a going concern at a later time in a controlled
manner, (b) additional administrative expenses involved in the appointment of a chapter 7
trustee, and (c) additional expenses and Claims, some of which would be entitled to priority,
that would be generated during the liquidation, including Claims resulting from the rejection
of Unexpired Leases and other Executory Contracts in connection with cessation of
operations.




                                             84
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 100 of 125



C.      RISKS RELATING TO RECOVERIES UNDER THE PLAN

      1.     The Recovery to Holders of Allowed Claims Can Not Be Stated With
Absolute Certainty

       The Claims estimates set forth herein are based on various assumptions and are
estimates. The actual amounts of Allowed Claims may differ significantly from those
estimates should one or more underlying assumption prove to be incorrect. Such differences
may adversely affect the percentage recovery to Holders of such Allowed Claims under the
Plan. Moreover, the estimated recoveries set forth herein are necessarily based on numerous
assumptions, the realization of many of which are beyond the Debtors’ control, including,
without limitation, (a) the successful reorganization of the Debtors, (b) an assumed date for
the occurrence of the Effective Date, (c) the Debtors’ ability to achieve the operating and
financial results included in the Financial Projections, (d) the Debtors’ ability to maintain
adequate liquidity to fund operations, and (e) the assumption that capital and equity markets
remain consistent with current conditions.

       The actual amounts of Allowed Claims may differ significantly from those estimates
should one or more underlying assumptions prove to be incorrect, which could affect the
percentage recovery to Holders of such Allowed Claims under the Plan, in some instances
adversely. Also, the estimated recoveries to Holders of Allowed Claims are not intended to
represent the private sale values of the Reorganized Debtors’ securities.

      2.         The Value of New Common Shares Can Not Be Stated With Absolute
Certainty

        On the Effective Date, 100% of the New Common Shares will be issued to various
creditors on account of their Claims, but will be subject to dilution by issuance of New
Common Shares upon exercise of the New Warrants or pursuant to the MIP. Despite the
Debtors’ best efforts to value the New Common Shares, various uncertainties, including
market conditions, the Debtors’ inability to implement their business plan, and lack of a
market for the New Common Shares may cause fluctuations or variations in value of the
New Common Shares not fully accounted for herein.

       In addition, the value of the New Common Shares may be impacted by changes to
the Reorganized Debtors’ post-emergence capital structure.

      3.     Holders of Equity Securities in RT Asset Company May Not Be Able to
Recover in Future Cases of Bankruptcy, Liquidation or Reorganization

        On the Effective Date or such other date as specified in the Plan, the Equity
Securities will be distributed to the Holders of Allowed Claims in Class 3. Upon such Plan
Distribution date, in its capacity as a Holder of an Equity Security, each Holder of such
Equity Securities will become subordinated to all liabilities of the Reorganized Debtors.
Therefore, the assets of the Reorganized Debtors would not be available for distribution to
any holder of such Equity Securities, in respect of such Equity Securities, in any bankruptcy,
liquidation or reorganization of the Reorganized Debtors unless and until all indebtedness of
the Reorganized Debtors has been paid.

        4.       The New Common Shares and New Warrants Will Be Illiquid

        There is no organized trading market for the New Common Shares or New Warrants
and no such market is expected to emerge after the Effective Date. In the absence of any
such market, the value of such securities may not be readily determinable and holders
thereof must be prepared to bear the risk of their investment in such securities indefinitely.
                                             85
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354      Filed 11/07/20     Page 101 of 125



Resales of the New Common Shares and New Warrants may be restricted under applicable
federal and state securities laws, as discussed in Article VI of this Disclosure Statement.
The New Common Shares, New Warrants, and shares of New Common Shares issuable
upon exercise of New Warrants may be subject to material restrictions on transferability and
other restrictions set forth in the Amended Organizational Documents.

       5.    There Is Not an Established Market for Equity Securities in RT Asset
Company, and Holders of New Common Shares Will Be Subject to Restrictions on
Resale and Transfer, Including Under the Amended Organizational Documents,
Which Could Make Such Interests Illiquid

        No established market exists for the Equity Securities in RT Asset Company. RT
Asset Company is not expected, in the near future, to cause Equity Securities of RT Asset
Company to be listed on any national exchange or interdealer quotation system or to
cooperate with any registered broker-dealer who may seek to initiate price quotations for the
Equity Securities of RT Asset Company in the over the counter market. In addition, the
Amended Organizational Documents governing the New Common Shares in RT Asset
Company will contain restrictions on transfer by Holders, including transfers to certain
prohibited transferees, prohibition on transfers that could result in RT Asset Company being
required to file reports under the Exchange Act, and compliance with certain rights of first
offer and, if applicable, tag-along and drag-along rights. Therefore, there cannot be any
assurance that the Equity Securities in RT Asset Company will be a tradable, liquid security
at any time after the Effective Date. If no public market for the Equity Securities of RT
Asset Company develops, holders of such securities may have difficulty selling or obtaining
timely and accurate valuation with respect to such securities.

        Even if a market were to develop in the future, there cannot be any assurance as to
the degree of price volatility in any market that develops for the Equity Securities in RT
Asset Company. Some Holders who receive Equity Securities in RT Asset Company
pursuant to the Plan may not elect to hold equity on a long-term basis. Sales by future
equity holders of a substantial number of interests after the Effective Date could
significantly reduce the market price of the Equity Securities in RT Asset Company.
Moreover, the perception that these equity holders might sell significant amounts of the
Equity Securities of RT Asset Company could depress the market price of such interests for
a considerable period. Sales of the Equity Securities in RT Asset Company, and the
possibility thereof, could make it more difficult for RT Asset Company to sell equity, or
equity-related securities, in the future at a time and price that they consider appropriate.

        The valuation of Equity Securities in RT Asset Company contained in this
Disclosure Statement is not an estimate of the prices at which the Equity Securities in RT
Asset Company may trade or be sold in the future, and the Debtors have not attempted to
make any such estimate in connection with the development of the Plan. The value of the
Equity Securities in RT Asset Company ultimately may be substantially higher or lower than
reflected in the valuation assumptions provided in this Disclosure Statement.

         Transfers of Equity Securities in RT Lodge Company may be subject to customary
restrictions consistent with the preservation of the net operating loss and other tax attributes
of the Debtors. If Alternative Structures are determined to be utilized that cause RT Asset
Company to be treated as a partnership for U.S. federal income tax purposes, transfers of
Equity Securities in RT Asset Company will be subject to customary restrictions to avoid
treatment as a “publicly traded partnership”.




                                             86
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354     Filed 11/07/20      Page 102 of 125



D.      RISK FACTORS RELATING TO THE DEBTORS’ BUSINESS, INDUSTRY
        AND MARKET FACTORS

        1.       Continued Risk Upon Confirmation and Consummation

        Even if the Plan is confirmed and Consummated, the Debtors will continue to face a
number of risks, including certain risks that are beyond their control, such as deterioration or
other changes in economic conditions, changes in the industry, potential revaluing of their
assets due to chapter 11 proceedings, changes in demand for premium denim. Some of these
concerns and effects typically become more acute when a case under the Bankruptcy Code
continues for a protracted period without indication of how or when the case may be
completed. As a result of these risks and others, there is no guarantee that a chapter 11 plan
of reorganization reflecting the Plan will achieve the Debtors’ stated goals.

       Further, even if the Debtors’ debts are reduced and/or discharged through the Plan,
the Debtors may need to raise additional funds through public or private debt or equity
financing or other various means to fund the Debtors’ business after the completion of the
proceedings related to the Chapter 11 Cases. Adequate funds may not be available when
needed or may not be available on favorable terms.

      2.     Recent Global Economic Trends, especially in Response to the COVID-
19 Outbreak Could Adversely Affect the Debtors’ Business, Results of Operations, and
Financial Condition, Primarily Through Disruption of the Debtors’ Restaurants

        Recent global economic conditions, including disruption of financial markets, could
adversely affect the Debtors’ business, results of operations and financial condition,
primarily through disrupting their customers’ businesses. Higher rates of unemployment and
lower levels of business activity generally adversely affect the level of demand for dining
out. Global financial markets have experienced significant volatility and losses as a result of
the recent COVID-19 outbreak. Any resulting economic downturn could negatively impact
customer demand and spending in the impacted regions and cause an oversupply of goods
that could result in meaningful margin pressure.

        The recent outbreak of COVID-19 has significantly disrupted financial markets. This
outbreak and the actions taken by federal, state and local governments in response to the
outbreak have significantly affected virtually all facets of the U.S. and global economies.
Restrictions on and public concern regarding travel and public interaction have materially
curtailed retail and hospitality activity. The COVID-19 outbreak has resulted in the
temporary closure of many of the Debtors’ restaurants and may result in extended closures
in the future. The timely delivery of goods to the Debtors’ by their suppliers could be
adversely affected by supply chain disruptions.

        The Debtors are closely monitoring developments in connection with this outbreak.
Quarantines and other measures imposed in response to the COVID-19 outbreak, as well as
ongoing concern regarding the virus’ potential impact, have had and will likely continue to
have a negative effect on economies and financial markets, including supply chain issues
and other business disruptions. The Debtors expect the outbreak will materially affect results
in the current and potentially future operating periods; however, the duration and extent of
potential disruptions is highly uncertain and will depend on future developments with
respect to the spread and severity of the virus. An extended period of further economic
deterioration could exacerbate the other risks described herein.

        Additional effects of the recent conditions in the global economy include higher rates
of unemployment, consumer hesitancy, and limited availability of credit, each of which may
constrict the Debtors’ business operations.
                                             87
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354      Filed 11/07/20     Page 103 of 125



        These have had an effect on the Debtors’ revenue growth and incoming payments,
and the impact may continue. If these or other conditions limit the Debtors’ ability to grow
revenue or cause the Debtors’ revenue to decline and the Debtors cannot reduce costs on a
timely basis or at all, the Debtors’ operating results may be materially and adversely
affected.

       3.     The Company May Face Risks Associated With Current or Future
Litigation and Claims

         From time to time, the Company is involved in a variety of lawsuits, claims and
other proceedings relating to the conduct of its business. These suits concern issues
including contract disputes, employment actions, employee benefits, taxes, and personal
injury matters. Due to the uncertainties of litigation, the Company can give no assurance
that it will prevail on all claims made against it in the lawsuits that the Company currently
faces or that additional claims will not be made against the Company in the future. While it
is not feasible to predict the outcome of all pending lawsuits and claims, the Company does
not believe that the disposition of any such pending matters is likely to have a materially
adverse effect on its financial condition or liquidity, although the resolution in any reporting
period of one of more of these matters could have an adverse effect on the Company’s
operating results for that period. Also, the Company can give no assurance that any other
lawsuits or claims brought in the future will not have an adverse effect on its financial
condition, liquidity or operating results.

        4.       The Debtors Are Subject to Restrictive Covenants

       The DIP Facility includes financial covenants that, among other things, require the
Debtors to perform within a budget and meet certain milestones. If the Debtors are unable to
achieve the results that are contemplated in their business plan, they may fail to comply with
these covenants.

        Furthermore, the DIP Facility contains limitations on the Debtors’ ability, among
other things, to incur additional indebtedness, make capital expenditures, pay dividends,
make investments (including acquisitions) or sell assets. If the Debtors fail to comply with
the covenants in the DIP Facility and are unable to obtain a waiver or amendment of such
covenants, an event of default will occur thereunder. The DIP Facility contains other events
of defaults customary for debtor in possession financings.

        5.       The Debtors May Fail in Their Lease Rationalization Efforts

        The Debtors’ efforts to renegotiate leases and close stores during the Chapter 11
Cases is an effort to cut costs and maintain profitability. The Debtors’ forward-looking
financial projections are based on a certain amount of savings and number of operating
stores, which amount anticipates substantial concessions from various landlords. If the
Debtors are unable to reach satisfactory terms with the quantity of landlords they anticipate,
the Debtors may be forced to close additional stores, decreasing revenue. Further, the actual
savings may be substantially greater than or less than the projected savings ranges.

     6.   Large Holders of the Prepetition Secured Debt Claims May Control the
New Common Shares

        Implementation of the Plan is anticipated to result in a small number of Holders of
Prepetition Secured Debt Claims or their assignees owning a significant percentage of the
shares of outstanding New Common Shares. These holders or their assignees could, among
other things, exercise a controlling influence over the business and affairs of RT Asset
Company and the other Reorganized Debtors.
                                             88
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 104 of 125



        7.       Tax Implications of the Plan

        The U.S. federal income tax consequences of the Plan are complex and are subject to
significant uncertainties. The Debtors have not requested and do not intend to seek any
ruling from the IRS on the tax consequences of the Plan. Even if the Debtors decide to
request a ruling, there would be no assurance that the IRS would rule favorably or that any
ruling would be issued before the Effective Date. In addition, in such case, there still would
be significant tax uncertainties, which would not be the subject of any ruling request. Thus,
there can be no assurance that the IRS will not challenge the various positions the Debtors
have taken, or intend to take, with respect to the U.S. federal income tax treatment in the
Plan, or that a court would not sustain such a challenge. See “Summary of Certain U.S.
Federal Income Tax Consequences of the Plan,” at Article IX herein. Each Holder of an
Equity Interest or a Claim is urged to consult its own tax advisor for the U.S. federal, state,
local, and non-U.S. income, estate and other tax consequences applicable under the Plan.

E.      RISK FACTORS ASSOCIATED WITH FORWARD-LOOKING
        STATEMENTS

      1.    The Financial Information Contained Herein Is Based on the Debtors’
Books and Records and, Unless Otherwise Stated, No Audit Was Performed

        The financial information contained in this Disclosure Statement has not been
audited. In preparing this Disclosure Statement, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although
the Debtors have used their reasonable business judgment to ensure the accuracy of the
financial information provided in this Disclosure Statement and, while the Debtors believe
that such financial information fairly reflects the financial condition of the Debtors, the
Debtors are unable to warrant or represent that the financial information contained herein
and attached hereto is without inaccuracies.

      2.     Financial Projections and Other Forward-Looking Statements Are Not
Assured, Are Subject to Inherent Uncertainty Due to the Numerous Assumptions Upon
Which They Are Based and, as a Result, Actual Results May Vary

        This Disclosure Statement contains various projections concerning the Reorganized
Debtors’ operations, including the Financial Projections, that are, by their nature, forward
looking, and which projections are necessarily based on certain assumptions and estimates
regarding the anticipated future performance of the Reorganized Debtors, including, without
limitation, their ability to maintain or increase revenue and gross margins, control future
operating expenses, or make necessary capital expenditures, as well as assumptions
concerning general business and economic conditions and overall industry performance and
trends, which the Debtors are unable to control. Should any or all of these assumptions or
estimates ultimately prove to be incorrect or not materialize, the actual future experiences of
the Reorganized Debtors may turn out to be different from the Financial Projections. In
particular, a majority of the Company’s operating expenses are fixed costs that are not
directly dependent on sales performance. If sales decline, the Company may be unable to
reduce or offset these fixed operating expenses in the short term. Failure to meet certain of
the Financial Projections could result in a decrease in liquidity, EBITDA and, ultimately,
enterprise value that could leave the Company with an insufficient equity cushion and free
cash flow to capitalize the business and sustain it.

        Also, because the Liquidation Analysis, distribution projections, and other
information contained herein and attached hereto are estimates only, the timing and amount
of actual distributions to Holders of Allowed Claims may be affected by many factors that
cannot be predicted.
                                            89
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD       Doc 354      Filed 11/07/20     Page 105 of 125



        Specifically, the projected financial results contained in this Disclosure Statement
reflect numerous assumptions concerning the anticipated future performance of the
Reorganized Debtors, some of which may not materialize, including, without limitation,
assumptions concerning: (a) the timing of confirmation and Consummation of the Plan in
accordance with its terms; (b) the anticipated future performance of the Reorganized
Debtors, including, without limitation, the Debtors’ ability to maintain or increase revenue
and gross margins, control future operating expenses or make necessary capital
expenditures; (c) general business and economic conditions; (d) overall industry
performance and trends; (e) the Debtors’ ability to maintain market strength and receive
vendor support; and (f) customer preferences continuing to support the Debtors’ business
plan.

     DUE TO THE INHERENT UNCERTAINTIES ASSOCIATED WITH
PROJECTING FINANCIAL RESULTS GENERALLY, THE PROJECTIONS
CONTAINED IN THIS DISCLOSURE STATEMENT SHOULD NOT BE CONSIDERED
ASSURANCES OR GUARANTEES OF THE AMOUNT OF FUNDS OR THE AMOUNT
OF CLAIMS THAT MAY BE ALLOWED IN THE VARIOUS CLASSES. WHILE THE
DEBTORS BELIEVE THAT THE FINANCIAL PROJECTIONS CONTAINED IN THIS
DISCLOSURE STATEMENT ARE REASONABLE, THERE CAN BE NO ASSURANCE
THAT THEY WILL BE REALIZED.

F.      DISCLOSURE STATEMENT DISCLAIMER

        1.       The Information Contained Herein Is for Soliciting Votes Only

       The information contained in this Disclosure Statement is for purposes of soliciting
votes on the Plan and may not be relied upon for any other purposes.

      2.   This Disclosure Statement Was Not Approved by the Securities and
Exchange Commission

       Neither the SEC nor any state regulatory authority has passed upon the accuracy or
adequacy of this Disclosure Statement, or the exhibits or the statements contained herein,
and any representation to the contrary is unlawful.

       3.      The Debtors Relied on Certain Exemptions From Registration Under the
Securities Act

        This Disclosure Statement has been prepared pursuant to sections 1125 and 1126, as
applicable, of the Bankruptcy Code and Rule 3016(b) of the Bankruptcy Rules and does not
necessarily conform to disclosure requirements of federal or state securities laws or other
similar laws. The offer and issuance of the New Common Shares and New Warrants under
the Plan has not been registered under the Securities Act or Blue Sky Laws. To the
maximum extent permissible by law, the offer and issuance of the New Common Shares and
the New Warrants under the Plan will be exempt from registration under the Securities Act
and applicable Blue Sky Laws by virtue of section 1145 of the Bankruptcy Code, section
4(a)(2) of the Securities Act or Rule 506 of Regulation D and/or Rule 701 promulgated
under the Securities Act.

        4.       This Disclosure Statement Contains Forward-Looking Statements

        This Disclosure Statement contains “forward-looking statements” within the
meaning of the Private Securities Litigation Reform Act of 1995. Such statements consist of
any statement other than a recitation of historical fact and can be identified by the use of
forward looking terminology such as “may,” “expect,” “anticipate,” “estimate” or
                                             90
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354      Filed 11/07/20      Page 106 of 125



“continue” or the negative thereof or other variations thereon or comparable terminology.
The reader is cautioned that all forward-looking statements are necessarily speculative and
there are certain risks and uncertainties that could cause actual events or results to differ
materially from those referred to in such forward-looking statements. The Liquidation
Analysis, distribution projections and other information contained herein and attached hereto
are estimates only, and the timing and amount of actual distributions to Holders of Allowed
Claims may be affected by many factors that cannot be predicted. Therefore, any analyses,
estimates or recovery projections may or may not turn out to be accurate.

        5.       No Legal or Tax Advice Is Provided to You by This Disclosure Statement

        This Disclosure Statement is not legal or tax advice to You. The contents of this
Disclosure Statement should not be construed as legal, business or tax advice, and are not
personal to any person or entity. Each Holder of a Claim or an Equity Interest should
consult his or her own legal counsel and accountant with regard to any legal, tax and other
matters concerning his or her Claim or Equity Interest. This Disclosure Statement may not
be relied upon for any purpose other than as a disclosure of certain information to determine
how to vote on the Plan or object to confirmation of the Plan.

        6.       No Admissions Are Made by This Disclosure Statement

        The information and statements contained in this Disclosure Statement will neither
(a) constitute an admission of any fact or liability by any Entity (including, without
limitation, the Debtors or the Consenting Lenders) nor (b) be deemed evidence of the tax or
other legal effects of the Plan on the Debtors, the Reorganized Debtors, the Consenting
Lenders, Holders of Allowed Claims or Equity Interests or any other parties in interest.

       Notwithstanding any rights of approval, pursuant to the Restructuring Support
Agreement or otherwise, as to the form of substance of this Disclosure Statement, the Plan
or any other document relating to the transactions contemplated thereunder, neither the
Consenting Lenders nor their respective representatives, members, financial or legal
advisors or agents, has independently verified the information contained herein or takes any
responsibility therefor and none of the foregoing entities or persons makes any
representations or warranties whatsoever concerning the information contained herein.

      7.     No Reliance Should Be Placed on Any Failure to Identify Litigation
Claims or Projected Objections

         No reliance should be placed on the fact that a particular litigation claim or projected
objection to a particular Claim or Equity Interest is, or is not, identified in this Disclosure
Statement. The Debtors, with any consent or approval required by the Restructuring
Support Agreement, or the Reorganized Debtors may seek to investigate, file and prosecute
litigation rights and claims against any third parties and may object to Claims after the
Confirmation Date or Effective Date of the Plan irrespective of whether the Disclosure
Statement identifies such litigation claims or objections to Claims or Equity Interests.

      8.      Nothing Herein Constitutes a Waiver of Any Right to Object to Claims
or Equity Interests or Recover Transfers and Assets

       The vote by a Holder of an Allowed Claim for or against the Plan does not constitute
a waiver or release of any Claims or rights of the Debtors or the Reorganized Debtors (or
any party in interest, as the case may be) to object to that Holder’s Allowed Claim regardless
of whether any Claims or Causes of Action of the Debtors or their Estates are specifically or
generally identified herein.

                                             91
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354     Filed 11/07/20      Page 107 of 125



       9.    The Information Used Herein Was Provided by the Debtors and Was
Relied Upon by the Debtors’ Advisors

        Counsel to and other advisors retained by the Debtors have relied upon information
provided by the Debtors in connection with the preparation of this Disclosure Statement.
Although counsel to and other advisors retained by the Debtors have performed certain
limited due diligence in connection with the preparation of this Disclosure Statement, they
have not verified independently the information contained herein.

      10.        The Potential Exists for Inaccuracies and the Debtors Have No Duty to
Update

        The statements contained in this Disclosure Statement are made by the Debtors as of
the date hereof, unless otherwise specified herein, and the delivery of this Disclosure
Statement after that date does not imply that there has not been a change in the information
set forth herein since that date. While the Debtors have used their reasonable business
judgment to ensure the accuracy of all of the information provided in this Disclosure
Statement and in the Plan, the Debtors nonetheless cannot, and do not, confirm the current
accuracy of all statements appearing in this Disclosure Statement. Further, although the
Debtors may subsequently update the information in this Disclosure Statement, the Debtors
have no affirmative duty to do so unless ordered to do so by the Bankruptcy Court.

      11.        No Representations Made Outside the Disclosure Statement Are
Authorized

        No representations concerning or relating to the Debtors, the Chapter 11 Cases or the
Plan are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth
in this Disclosure Statement. Any representations or inducements made to secure your
acceptance or rejection of the Plan that are other than as contained in or included with this
Disclosure Statement should not be relied upon by you in arriving at your decision. You
should promptly report unauthorized representations or inducements to the counsel to the
Debtors and the United States Trustee.

                        ARTICLE VII.
 ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

A.      LIQUIDATION UNDER CHAPTER 7 OF THE BANKRUPTCY CODE

        If no chapter 11 plan can be confirmed, some or all of the Chapter 11 Cases may be
converted to cases under chapter 7 of the Bankruptcy Code, in which case a trustee would be
elected or appointed to liquidate the Debtors’ assets. In performing the liquidation analysis,
the Debtors have assumed that all Holders of Claims and Equity Interests will be determined
to have “claims” that are entitled to share in the proceeds from any such liquidation. The
Debtors believe that liquidation under chapter 7 would result in smaller distributions being
made to creditors than those provided for in the Plan because of (i) the additional
administrative expenses involved in the appointment of a trustee and attorneys and other
professionals to assist such trustee, (ii) additional expenses and claims, some of which
would be entitled to priority, which would be generated during the liquidation and from the
rejection of unexpired leases and executory contracts in connection with the cessation of the
Debtors’ operations, and (iii) the failure to realize the greater, going-concern value of all of
the Debtors’ assets.




                                             92
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 108 of 125



B.      FILING OF AN ALTERNATIVE PLAN OF REORGANIZATION

       If the Plan is not confirmed, the Debtors or any other party in interest could attempt
to formulate a different plan of reorganization. Such a plan might involve either a
reorganization and continuation of the Debtors’ business or an orderly liquidation of the
Debtors’ assets.

        During the negotiations prior to the filing of the Plan, the Debtors explored various
alternatives to the Plan. The Debtors believe that the Plan will enable the Debtors to emerge
from chapter 11 successfully and expeditiously, preserves the Debtors’ business and allows
creditors to realize the highest recoveries under the circumstances. In a liquidation under
chapter 11 of the Bankruptcy Code, the assets of the Debtors would be sold in an orderly
fashion over a more extended period of time than in a liquidation under chapter 7, and a
trustee need not be appointed. Accordingly, creditors would receive greater recoveries than
in a chapter 7 liquidation. Although a chapter 11 liquidation is preferable to a chapter 7
liquidation, the Debtors believe that a liquidation under chapter 11 is a much less attractive
alternative to creditors and interest holders than the Plan because the Plan provides for a
greater return to creditors and interest holders.

        Moreover, the prolonged continuation of the Chapter 11 Cases is likely to adversely
affect the Debtors’ business and operations. So long as the Chapter 11 Cases continue,
senior management of the Debtors will be required to spend a significant amount of time and
effort dealing with the Debtors’ reorganization instead of focusing exclusively on business
operations. Prolonged continuation of the Chapter 11 Cases also will make it more difficult
to attract and retain management and other key personnel necessary to the success and
growth of the Debtors’ business. In addition, the longer the Chapter 11 Cases continue, the
more likely it is that the Debtors’ customers and suppliers will lose confidence in the
Debtors’ ability to reorganize their business successfully and will seek to establish
alternative commercial relationships. Further, so long as the Chapter 11 Cases continue, the
Debtors will be required to incur substantial costs for professional fees and other expenses
associated with the proceedings. The prolonged continuation of the Chapter 11 Cases may
also require the Debtors to seek additional financing in order to service their debt and other
obligations. It may not be possible for the Debtors to obtain additional financing during the
pendency of the Chapter 11 Cases on commercially favorable terms or at all. If the Debtors
were to require additional financing during the Chapter 11 Cases and were unable to obtain
the financing on favorable terms or at all, it is unlikely the Debtors could successfully
reorganize.

                                ARTICLE VIII.
                 ISSUANCE AND RESALE OF NEW COMMON SHARES
                      AND NEW WARRANTS UNDER THE PLAN

A.      EXEMPTION FROM REGISTRATION REQUIREMENTS OF THE
        SECURITIES ACT AND BLUE SKY LAWS

      1.   Section 1145(a) of the Bankruptcy Code (Offer and Issuance of
Exchange Common Shares and New Warrants)

        The Debtors are relying on the exemption provided by section 1145(a)(1) of the
Bankruptcy Code from the registration requirements of the Securities Act and applicable
Blue Sky Laws to exempt the offer and issuance of New Common Shares and New Warrants
to Holders of Prepetition Secured Debt Claims, respectively, on the Effective Date. Section
1145(a)(1) of the Bankruptcy Code provides that the registration requirements of Section 5
of the Securities Act and any applicable Blue Sky Laws will not apply to the offer or sale of
stock, warrants or other securities by a debtor under a plan of reorganization if (i) the offer
                                             93
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD         Doc 354     Filed 11/07/20      Page 109 of 125



or sale occurs under a plan of reorganization, (ii) the recipients of securities hold a claim
against, an interest in or claim for administrative expense against the debtor and (iii) the
securities are issued in exchange for a claim against or interest in a debtor or are issued
principally in such exchange and partly for cash and property.

        The Debtors are relying on the exemption provided by section 1145(a)(2) of the
Bankruptcy Code from the registration requirements of the Securities Act and applicable
Blue Sky Laws to exempt the offer and issuance of New Common Shares issuable after the
Effective Date upon the exercise of New Warrants on the Effective Date. Section
1145(a)(2) of the Bankruptcy Code provides that the registration requirements of Section 5
of the Securities Act and any applicable Blue Sky Laws will not apply to the offer or sale of
any security through any warrant, option, right to subscribe, or conversion privilege that was
sole in the manner specified in section 1145(a)(1) of the Bankruptcy Code, or the sale of a
security upon the exercise of such a warrant, option, right or privilege.

      2.     Section 4(a)(2) of the Securities Act, Rule 506 of Regulation D, and Rule
701 Under the Securities Act (Offer and Issuance of New Common Shares and Other
Equity Securities Under Management Incentive Plan)

        The Debtors are relying on the exemptions provided by Section 4(a)(2) of the
Securities Act, Rule 506 of Regulation D and/or Rule 701 promulgated under the Securities
Act from the registration requirements of the Securities Act to exempt the offer and issuance
of the New Common Shares and other Equity Securities to directors, officers and other key
employees of the Debtors pursuant to the MIP (the “MIP Securities”). Section 4(a)(2) of the
Securities Act exempts transactions by an issuer not involving any public offering, and
Regulation D provides a safe harbor under Section 4(a)(2) for transactions that meet certain
requirements, including that directors, officers and other key employees of the Debtors
qualify as “accredited investors” within the meaning of U.S. securities laws.

       Rule 701 under the Securities Act provides a safe harbor exemption from registration
under the Securities Act for equity securities issued as employee compensation.
Accordingly, the Debtors believe that the MIP Securities issued to directors, officers and
other key employees of the Debtors will be exempt from registration under the Securities
Act.

       In reliance upon the exemptions provided by section 1145(a) of the Bankruptcy
Code, Section 4(a)(2) of the Securities Act, Rule 506 of Regulation D under the Securities
Act and/or Rule 701 promulgated under the Securities Act, as discussed in the preceding
paragraphs, the Debtors believe that the offer and issuance of the New Common Shares, the
MIP Securities and the New Warrants under the Plan, including the shares of New Common
Shares issuable after the Effective Date upon exercise of New Warrants, will be exempt
from registration under the Securities Act.

B.      RESALES OF NEW COMMON SHARES, AND NEW WARRANTS

        1.       Resales of the Exchange Securities

        As discussed in ARTICLE VIII.A.2 of the Plan, the offer and issuance of Exchange
Common Shares and New Warrants issued on the Effective Date, and New Common Shares
issuable after the Effective Date upon exercise of New Warrants (collectively, the
“Exchange Securities”), is anticipated to be exempt under section 1145(a)(1) of the
Bankruptcy Code from registration under the Securities Act and applicable Blue Sky Laws.
Section 1145(c) of the Bankruptcy Code provides that securities issued pursuant to a
registration exemption under section 1145(a)(1) of the Bankruptcy Code (“Exempt
1145(a)(1) Securities”) are deemed to have been issued pursuant to a public offering.
                                            94
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354      Filed 11/07/20     Page 110 of 125



Therefore, to the extent the offer and sale of any Exchange Securities are Exempt 1145(a)(1)
Securities, they are not considered “restricted securities” and may generally be resold by any
holder thereof without registration under the Securities Act pursuant to the exemption
provided by Section 4(a)(1) thereof, unless the holder is an “underwriter” with respect to
such securities, as such term is defined in section 1145(b)(1) of the Bankruptcy Code. In
addition, Exchange Securities that are Exempt 1145(a)(1) Securities generally may be resold
by the recipients thereof without registration under state securities or “blue sky” laws
pursuant to various exemptions provided by the respective laws of the individual states
(collectively, “Blue Sky Laws”). However, the availability of such exemptions cannot be
known unless individual states’ Blue Sky Laws are examined, and recipients of securities
issued under the Plan are advised to consult with their own counsel as to the availability of
any such exemption from registration under federal securities laws and any relevant state
securities laws in any given instance and as to any applicable requirements or conditions to
the availability thereof.

        Section 1145(b)(1) of the Bankruptcy Code defines an “underwriter” for purposes of
the Securities Act as one who, subject to certain exceptions, (a) purchases a claim with a
view to distribution of any security to be received in exchange for such claim, (b) offers to
sell securities offered or sold under the plan for the holders of such securities, (c) offers to
buy securities issued under the plan from the holders of such securities, if the offer to buy is
made with a view to distribution of such securities, and if such offer is under an agreement
made in connection with the plan, with the consummation of the plan or with the offer or
sale of securities under the plan, or (d) is an issuer, as used in Section 2(a)(11) of the
Securities Act, with respect to such securities, which (as described below) includes “control
persons” of the issuer.

        The term “issuer,” as used in Section 2(a)(11) of the Securities Act, includes any
person directly or indirectly controlling or controlled by, an issuer of securities, or any
person under direct or indirect common control with such issuer. “Control” (as defined in
Rule 405 under the Securities Act) means the possession, direct or indirect, of the power to
direct or cause the direction of the policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. Accordingly, an officer or director of a
reorganized debtor or its successor under a plan of reorganization may be deemed to be “in
control” of such debtor or successor, particularly if the management position or directorship
is coupled with ownership of a significant percentage of the reorganized debtor’s or its
successor’s voting securities. Moreover, the legislative history of section 1145 of the
Bankruptcy Code suggests that a creditor who owns ten percent (10%) or more of the voting
securities of a reorganized debtor may be presumed to be a “control person.”

        Notwithstanding the foregoing, “control person” underwriters may be able to sell
securities without registration pursuant to the resale limitations for control securities under
Rule 144 of the Securities Act which, in effect, permit the resale of securities received by
such underwriters pursuant to a chapter 11 plan, subject to applicable volume limitations and
current public information, notice and manner of sale requirements. Parties who believe they
may be statutory underwriters as defined in section 1145 of the Bankruptcy Code are
advised to consult with their own legal advisers as to the availability of the exemption
provided by Rule 144 and other exemptions from registration under the Securities Act.

     WHETHER OR NOT ANY PARTICULAR PERSON WOULD BE DEEMED
TO BE AN “UNDERWRITER” OF NEW COMMON SHARES, OR NEW
WARRANTS TO BE ISSUED PURSUANT TO THE PLAN OR AN “AFFILIATE”
OF RT ASSET COMPANY WOULD DEPEND UPON VARIOUS FACTS AND
CIRCUMSTANCES APPLICABLE TO THAT PERSON. ACCORDINGLY, THE
DEBTORS EXPRESS NO VIEW AS TO WHETHER ANY SUCH PERSON WOULD
BE SUCH AN “UNDERWRITER” OR AN “AFFILIATE.” IN VIEW OF THE
                             95
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354      Filed 11/07/20      Page 111 of 125



COMPLEX, SUBJECTIVE NATURE OF THE QUESTION OF WHETHER A
PARTICULAR PERSON MAY BE AN UNDERWRITER OR AN AFFILIATE OF
THE REORGANIZED DEBTORS, THE DEBTORS MAKE NO
REPRESENTATIONS CONCERNING THE RIGHT OF ANY PERSON TO TRADE
IN SECURITIES OF RT ASSET COMPANY. ACCORDINGLY, THE DEBTORS
RECOMMEND THAT POTENTIAL RECIPIENTS OF ANY SHARES OF NEW
COMMON SHARES OR NEW WARRANTS TO BE ISSUED PURSUANT TO THE
PLAN CONSULT THEIR OWN COUNSEL CONCERNING WHETHER THEY
MAY FREELY TRADE SUCH SECURITIES.

       The Debtors recommend that potential recipients of the Exchange Securities
consult their own counsel concerning their ability to freely trade their Exchange
Securities without registration under applicable federal securities laws and Blue Sky
Laws.

        2.       Resales of the MIP Securities

        The offer and issuance of the MIP Securities is covered by Section 4(a)(2) of the
Securities Act, Rule 506 of Regulation D and/or Rule 701 promulgated under the Securities
Act, and will not be exempt under section 1145 of the Bankruptcy Code. Therefore, such
shares of New Common Shares will be considered “restricted securities” as defined by Rule
144 of the Securities Act and may not be sold except pursuant to an effective registration
statement or pursuant to an applicable exemption from the registration requirements of the
Securities Act, such as, under certain conditions, the resale provisions of Rule 144 of the
Securities Act (as discussed below). The Debtors express no view as to whether any Person
or Entity may freely resell the MIP Securities.

       The Debtors recommend that potential recipients of the MIP Securities consult
their own counsel concerning their ability to freely trade the MIP Securities without
registration under applicable federal securities laws and Blue Sky Laws and the
availability of Rule 144 for exempt resales.

       The Debtors recommend that potential recipients of securities under the Plan
consult their own counsel concerning their ability to freely trade such securities
without registration under applicable federal securities laws and Blue Sky Laws.

                                 ARTICLE IX.
                    SUMMARY OF CERTAIN U.S. FEDERAL INCOME
                        TAX CONSEQUENCES OF THE PLAN

A.      GENERAL

        The following disclosure (the “Tax Disclosure”) summarizes certain U.S. federal
income tax consequences of the implementation of the Plan to the Debtors and certain
Holders of Claims and Equity Interests. This summary is based on the Internal Revenue
Code of 1986, as amended (the “Tax Code”), Treasury Regulations promulgated thereunder,
and administrative and judicial interpretations and practice, all as in effect on the date of the
Disclosure Statement and all of which are subject to change, with possible retroactive effect.
Due to the lack of definitive judicial and administrative authority in a number of areas,
substantial uncertainty may exist with respect to some of the tax consequences described
below. No opinion of counsel has been obtained and the Debtors do not anticipate seeking a
ruling from the Internal Revenue Service (the “IRS”) as to any of the tax consequences of
the Plan discussed below. There can be no assurance that the IRS will not challenge one or
more of the tax consequences of the Plan described below.

                                             96
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354      Filed 11/07/20     Page 112 of 125



        This summary does not apply to Holders of Claims and Equity Interests that are
otherwise subject to special treatment under U.S. federal income tax law (including, without
limitation, banks, governmental authorities or agencies, financial institutions, insurance
companies, pass-through entities, tax-exempt organizations, brokers and dealers in
securities, mutual funds, small business investment companies, regulated investment
companies, real estate investment trusts, employees, persons who received their Claims and
Equity Interests as compensation, and persons holding Claims and Equity Interests that are a
hedge against, or that are hedged against, currency risk or that are part of a straddle,
constructive sale, or conversion transaction). Further, unless explicitly indicated otherwise,
this summary does not address Holders of the Allowed Subclass 3A Claims. The following
discussion assumes that Holders of Claims or Equity Interests (except in the case of Holders
of General Unsecured Claims that were not based on holding Prepetition Secured Loans)
hold such Claims or Equity Interests as “capital assets” within the meaning of section 1221
of the Tax Code. This summary assumes that the Prepetition Secured Claims are property
treated as debt for U.S. federal income tax purposes. Moreover, this summary does not
purport to cover all aspects of U.S. federal income taxation that may apply to the Debtors
and Holders of Claims or Equity Interests based upon their particular circumstances.
Additionally, this summary does not discuss any tax consequences that may arise under any
laws other than U.S. federal income tax law, including under state, local, estate, gift, foreign.
or any other applicable tax law.

        For purposes of this summary, a “U.S. Holder” means a Holder of a Claim or Equity
Interest that is, for U.S. federal income tax purposes: (i) an individual that is a citizen or
resident of the United States; (ii) a corporation, or other entity treated as a corporation for
U.S. federal income tax purposes, created or organized in or under the laws of the United
States, any state thereof or the District of Columbia; (iii) an estate, the income of which is
subject to U.S. federal income taxation regardless of its source; or (iv) a trust, if (a) a court
within the United States is able to exercise primary supervision over its administration and
one or more U.S. persons have the authority to control all of the substantial decisions of
such trust, or (b) it has a valid election in effect under applicable Treasury regulations to be
treated as a U.S. person. A “Non-U.S. Holder” means a Holder of a Claims or Equity
Interests that is not a U.S. Holder and is, for U.S. federal income tax purposes, an individual,
corporation (or other entity treated as a corporation for U.S. federal income tax purposes),
estate or trust.

        If an entity classified as a partnership for U.S. federal income tax purposes holds a
Claims or Equity Interests, the U.S. federal income tax treatment of a partner (or other
owner) of the entity generally will depend on the status of the partner (or other owner) and
the activities of the entity. Such partner (or other owner) should consult its tax advisor as to
the tax consequences of the Plan.

     THE U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE
COMPLEX. ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S.
FEDERAL INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES
ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE
BASED UPON THE INDIVIDUAL CIRCUMSTANCES PERTAINING TO HOLDERS
OF CLAIMS OR EQUITY INTERESTS. ALL HOLDERS OF CLAIMS OR EQUITY
INTERESTS ARE URGED TO CONSULT THEIR OWN TAX ADVISORS FOR THE
FEDERAL, STATE, LOCAL, NON-U.S. AND ANY OTHER APPLICABLE TAX
CONSEQUENCES APPLICABLE UNDER THE PLAN.




                                             97
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354      Filed 11/07/20     Page 113 of 125



B.      U.S. FEDERAL INCOME TAX CONSEQUENCES TO THE DEBTORS

        1.       Cancellation of Debt Income

        Generally, the discharge of a debt obligation of a debtor for an amount less than the
adjusted issue price (in most cases, the amount the debtor received on incurring the
obligation, with certain adjustments) creates cancellation of debt (“COD”) income, that must
be included in the debtor’s income. The amount of the Debtors’ COD income depends upon
the value of the Plan consideration distributed on account of the Allowed Claims against the
Debtors relative to the amount of such Allowed Claims (or adjusted issue price if different
from the amount of the Allowed Claims), as well as the extent to which those Allowed
Claims constitute debt for federal income tax purposes and to the extent the payment of such
Allowed Claims would be deductible for tax purposes. However, COD income is excluded
from taxable income by a taxpayer that is a debtor in a reorganization case if the discharge is
granted by the bankruptcy court or pursuant to a plan of reorganization approved by a
bankruptcy court. The Plan, if approved, would enable the Debtors to qualify for this
bankruptcy exclusion rule with respect to any COD income triggered by the Plan.

       If debt of a Debtor is discharged in a reorganization case qualifying for the
bankruptcy exclusion certain income tax attributes otherwise available and of value to the
debtor are reduced, in most cases by the amount of the COD income. Tax attributes subject
to reduction include, in the following order: (a) net operating losses (“NOLs”) and NOL
carryforwards; (b) most credit carryforwards, including the general business credit and the
minimum tax credit; (c) capital losses and capital loss carryforwards; (d) the tax basis of the
debtor’s assets, but not in an amount greater than the excess of the aggregate tax bases of the
property held by the debtor immediately after the discharge over the aggregate amount of
the debtor’s liabilities immediately after the discharge; and (e) foreign tax credit
carryforwards. A debtor may elect instead to reduce the basis of depreciable property first.

        In the case of affiliated corporations filing a consolidated return, such as the Debtors,
that are taxed as corporations (the “Ruby Tuesday Consolidated Group”), the attribute
reduction rules apply first to the separate attributes of or attributable to the particular
corporation whose debt is being discharged, and then, if necessary, to certain attributes of
other members of the group. Accordingly, COD income of a debtor would result first in the
reduction of any NOLs and other attributes, including asset basis, of or attributable to such
debtor, and then, potentially, of consolidated NOLs and/or basis of or attributable to other
members of the consolidated group. If the debtor is a member of a consolidated group and
is required to reduce its basis in the stock of another group member, a “look-through rule”
generally requires a corresponding reduction in the tax attributes of the lower-tier member.
If the amount of a debtor’s excluded COD income exceeds the amount of attribute reduction
resulting from the application of the foregoing rules, certain other tax attributes of the
consolidated group may also be subject to reduction. Finally, if the attribute reduction is
less than the amount of COD income and a member of the Ruby Tuesday Consolidated
Group has an excess loss account (an “ELA”) (i.e., negative basis in the stock of another
member of the consolidated group), the Ruby Tuesday Consolidated Group will recognize
taxable income to the extent of the lesser of such ELA or the amount of the COD income
that was not offset by tax attribute reduction. NOL reduction does not occur until
immediately after the close of the taxable year in which the debt discharge occurs, i.e., after
use of any such NOLs and other attributes to determine the consolidated group’s taxable
income for the tax year in which the debt is discharged. Basis reduction applies to assets
owned by a debtor at the beginning of the tax year following the discharge.




                                             98
DOCS_LA:332991.15 76136/002
           Case 20-12456-JTD              Doc 354       Filed 11/07/20   Page 114 of 125



         The Debtors expect to realize COD income in connection with the implementation of
the Plan and are continuing to explore the impact the implementation of the Plan on Debtor
tax attributes upon emergence.

           2.       Potential Limitations on NOL Carryforwards and Other Tax Attributes

        As of June 4, 2019, the Debtors’ U.S federal income tax NOL carryforwards were
approximately $56 million. The Debtors estimate that their U.S. federal income tax NOL
carryforwards have increased to approximately $93 million as of June 2, 2020. The Debtors
have not determined the magnitude of additional NOLs expected to be incurred since then
through the Petition Date, the Effective Date, or the first fiscal year that will end following
the effective date, all of which could be impacted by the implementation of the Plan.

         As of June 2, 2020, the Debtors also have the following other U.S. federal income
tax attributes:

           General Business and Foreign Tax Credits (Unlimited)                 $21.4 million11

           General Business and Foreign Tax Credits (Limited)                   $94.6 million12

           Disallowed business interest expense carryforward                    $19.9 million13

        As of the Petition Date, $44.5 million of the Debtors’ NOLs are subject to the
limitations set forth in Tax Code section 382 (discussed below), as a result of the Merger in
2017 that resulted in a change of ownership. The Debtors do not believe that the balance of
the NOLs are currently subject to any limitations.

                    a.        Limitation on NOLs and Other Tax Attributes

        Under Tax Code section 382, if a “loss corporation” (generally, a corporation with
NOLs and/or built-in losses) undergoes an “ownership change,” the amount of its pre-
change losses (including certain losses or deductions which are “built-in,” i.e., economically
accrued but unrecognized as of the date of the ownership change) that may be utilized to
offset future taxable income generally are subject to an annual limitation. Similar rules
apply to a corporation’s capital loss carryforwards and tax credits.

         The issuance of Equity Interests in RT Lodge Company pursuant to the Plan is
expected to result in an ownership change for purposes of Tax Code section 382.
Accordingly, if the Debtors were to emerge with any NOLs, other pre-change losses or other
tax attributes following attribute reduction, and subject to the discussion below of certain
special bankruptcy exceptions, RT Lodge Company’s pre-change losses may be subject to
an annual limitation. This limitation applies in addition to, and not in lieu of, any other


11
  The breakdown of $21.429 million in general business credits that are not subject to Tax Code § 383
limitations is: Foreign Tax Credit: $51,000 ($30,000 expires 2029); Work Opportunity Tax Credit: $3.658
million ($1.273 million expires 2038); Empowerment Zone Credit: $3,000 ($3,000 expires 2038); and FICA
Tip Credit: $17.717 million ($3.94 million expires 2038).
12
  The breakdown of $94.57 million in general business credits that are limited by Tax Code § 383 as a result
of 2017 Merger transaction is: Foreign Tax Credit: $311,000 ($117,000 expires 2024); Work Opportunity Tax
Credit: $17.17 million ($3.277 million expires 2032); Empowerment Zone Credit: $77,000 ($13,000 expires
2033); FICA Tip Credit: $77.012 million ($3.894 million expires 2031).
13
     See 26 U.S.C. § 163(j) (Limitation on business interest).
                                                       99
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD          Doc 354     Filed 11/07/20    Page 115 of 125



similar limitation that may already or in the future be in effect and the attribute reduction
that may result from COD.

                 b.       General Section 382 and 383 Limitations

        In general, the amount of the annual limitation to which a corporation that undergoes
an ownership change will be subject is equal to the product of (i) the fair market value of the
stock of the loss corporation (or, in the case of a consolidated group, generally the stock of
the common parent) immediately before the ownership change (with certain adjustments)
and (ii) the “long term tax exempt rate” in effect for the month in which the ownership
change occurs (e.g., 1.12% for ownership changes occurring in October 2020). If a
corporation (or a consolidated group) in bankruptcy undergoes an ownership change
pursuant to a confirmed bankruptcy plan, the fair market value of the stock of the
corporation is generally determined immediately after (rather than before) the ownership
change, after giving effect to the discharge of creditors’ claims but subject to certain
adjustments. In no event, however, can the stock value for this purpose exceed the pre-
change gross value of the corporation’s assets.

        Any portion of the annual limitation that is not used in a given year may be carried
forward, thereby adding to the annual limitation for the subsequent taxable year. However,
if the corporation (or the consolidated group) does not continue its historic business or use a
significant portion of its historic assets in a new business for at least two years after the
ownership change, unless the corporation qualifies for certain bankruptcy exceptions, the
annual limitation resulting from the ownership change is reduced to zero, thereby precluding
any utilization of the corporation’s pre-change losses, absent any increases due to
recognized built-in gains, as described in “Built-in Gains or Losses”. In addition, if a
redemption or other corporate contraction occurs in connection with the ownership change
of the loss corporation (or the consolidated group), or if the loss corporation (or the
consolidated group) has substantial nonbusiness assets, the annual limitation is reduced to
take the redemption, other corporate contraction or nonbusiness assets into account.
Furthermore, if the corporation (or the consolidated group) undergoes a second ownership
change, the second ownership change may result in a lesser (but never a greater) annual
limitation with respect to any losses that existed at the time of the first ownership change.

         The Tax Code § 383 credit limitation applies to limit the amount of regular tax
liability that can be offset by pre-change credits of the new loss corporation. The limitation
for a post-change year bears a direct relationship to the amount of the section 382 limitation
that remains after taking into account the reduction in the loss corporation's taxable income
during a post-change year as a result of its pre-change losses. A loss corporation is required
to offset its pre-change losses and credits in a specific order against its limitation.

                 c.       Built-in Gains and Losses

        A net unrealized built-in gain (“NUBIG”) or net unrealized built-in loss (“NUBIL”)
is generally the difference between the fair market value of a loss corporation’s assets and its
tax basis in the assets, subject to a statutorily defined threshold amount. In certain cases, the
NUBIG or NUBIL of a consolidated group generally is calculated on a consolidated basis,
subject to special rules. If a loss corporation has a NUBIG immediately prior to the
ownership change, the annual limitation may be increased as certain gains are recognized
during the five-year period beginning on the date of the ownership change (the “Recognition
Period”). If a loss corporation has a NUBIL immediately prior to the ownership change,
certain losses recognized during the Recognition Period also would be subject to the annual
limitation and thus may reduce the amount of deductions, losses, and/or pre-change NOLs
that could be used by the loss corporation during the Recognition Period.

                                             100
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD          Doc 354    Filed 11/07/20     Page 116 of 125



        If a loss corporation has a NUBIG immediately prior to an ownership change, any
recognized built-in gain (“RBIG”) will increase the annual limitation in the taxable year the
RBIG is recognized. An RBIG generally is any gain (and certain income) with respect to an
asset held immediately before the date of the ownership change that is recognized during the
Recognition Period to the extent of the fair market value of the asset over its tax basis
immediately prior to the ownership change. However, the aggregate amount of all RBIGs
that are recognized during the Recognition Period may not exceed the NUBIG. On the other
hand, if a loss corporation has a NUBIL immediately prior to an ownership change, any
recognized built-in losses (“RBILs”) will be subject to the annual limitation in the same
manner as pre-change NOLs. An RBIL generally is any loss (and certain deductions) with
respect to an asset held immediately before the date of the ownership change that is
recognized during the Recognition Period to the extent of the excess of the tax basis of the
asset over its fair market value immediately prior to the ownership change. However, the
aggregate amount of all RBILs that are recognized during the Recognition Period may not
exceed the NUBIL. RBIGs and RBILs may be recognized during the Recognition Period
for depreciable and amortizable assets that are not actually disposed.

                 d.       Special Bankruptcy Exceptions

        An exception to the foregoing annual limitation rules generally applies when existing
shareholders and “qualified creditors” of a debtor corporation under the jurisdiction of a
court in a chapter 11 case receive, in respect of their claims or interests, at least 50% of the
vote and value of the stock of the reorganized debtor (or a controlling corporation if also in
chapter 11) pursuant to a confirmed plan (the “Section 382(l)(5) Exception”). Under the
Section 382(l)(5) Exception, a debtor’s pre-change losses (including NUBILs, if any) are not
limited on an annual basis, but instead NOL carryforwards will generally be reduced by the
amount of any interest deductions claimed during the three taxable years preceding the
effective date of the plan of reorganization, and during the part of the taxable year prior to
and including the effective date of the plan of reorganization, in respect of all debt converted
into stock in the reorganization. If the Section 382(l)(5) Exception applies and a debtor
undergoes another ownership change within two years after the effective date of the plan of
reorganization, then the debtor’s pre-change losses effectively are eliminated in their
entirety. For purposes of the Section 382(l)(5) Exception, a “qualified creditor” generally
consists of certain long-term creditors (who held the claims continuously for at least 18
months prior to the filing of the bankruptcy petition), and ordinary course creditors (e.g.,
trade creditors). In determining whether the Section 382(l)(5) Exception applies, certain
Holders of claims that would own a de minimis amount of the debtor’s stock pursuant to the
debtor’s plan are presumed to have held their claims since the origination of such claims. In
general, this de minimis rule applies to Holders of claims who would own directly or
indirectly less than 5% of the total fair market value of the debtor’s stock pursuant to the
plan. The application of this rule to the Reorganized Debtors is uncertain. If a debtor
qualifies for the Section 382(l)(5) Exception, the exception applies unless the debtor
affirmatively elects for it not to apply.

        If the Section 382(l)(5) Exception applies, a subsequent ownership change with
respect to the Reorganized Debtors occurring within two years after the Effective Date will
result in the reduction of the annual limitation that would otherwise apply to the subsequent
ownership change to zero. Thus, an ownership change within two years after the Effective
Date would eliminate the ability of the Reorganized Debtors to use pre-ownership change
NOLs or RBILs thereafter. If a change of ownership occurs after the two years following
the Effective Date, then the Reorganized Debtors will become subject to limitation in the use
of their NOLs based upon the value of the Ruby Tuesday Consolidated Group at the time of
that subsequent change.


                                             101
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354     Filed 11/07/20      Page 117 of 125



         Where the Section 382(l)(5) Exception is not applicable to a corporation in
bankruptcy (either because the debtor does not qualify for it or the debtor otherwise elects
not to utilize the Section 382(l)(5) Exception), a second special rule will generally apply (the
“Section 382(l)(6) Exception”). Under the Section 382(l)(6) Exception, the annual
limitation will be calculated by reference to the lesser of the value of the debtor
corporation’s new stock (with certain adjustments) immediately after the ownership change
or the value of such debtor corporation’s assets (determined without regard to liabilities)
immediately before the ownership change. This differs from the ordinary rule that requires
the fair market value of a debtor corporation that undergoes an ownership change to be
determined before the events giving rise to the ownership change. The annual limitation
may be increased if the Ruby Tuesday Consolidated Group has a NUBIG at the time of an
ownership change. If, however, the Ruby Tuesday Consolidated Group, or one or more
Debtors, has a NUBIL at the time of an ownership change, the annual limitation may apply
to such net unrealized built-in loss.

        The Section 382(l)(6) Exception also differs from the Section 382(l)(5) Exception in
that the debtor corporation is not required to reduce its NOL carryforwards by the amount of
interest deductions claimed within the prior three-year period, and the debtor may undergo a
change of ownership within two years of the Effective Date without triggering the
elimination of its pre-change losses.

        The Debtors have not yet determined whether RT Lodge Company is eligible for the
Section 382(l)(5) Exception. Even if the Section 382(l)(5) Exception otherwise applies, the
Reorganized Debtors may elect to not have the Section 382(l)(5) Exception apply, in which
event the Section 382(l)(6) Exception would apply. RT Lodge Company will have until the
due date of the tax return for the taxable year of the Effective Date to make such a
determination. Transfers of Equity Securities in RT Lodge Company may be subject to
customary restrictions consistent with the preservation of the NOLs, NUBILs, and other tax
attributes of the Debtors, including as necessary to avoid a second ownership change that
would eliminate the benefits of the Section 382(l)(5) Exception.

C.      CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES TO U.S.
        HOLDERS OF ALLOWED CLAIMS UNDER THE PLAN

        The U.S. federal income tax consequences of the Plan to U.S. Holders of Claims
(including the character, amount and timing of income, gain or loss recognized) generally
will depend upon, among other factors: (i) the manner in which the U.S. Holder acquired a
Claim; (ii) the length of time a Claim has been held; (iii) whether a Claim was acquired at a
discount; (iv) whether the U.S. Holder has taken a bad debt deduction in the current or prior
years; (v) whether the U.S. Holder has previously included accrued but unpaid interest with
respect to a Claim; (vi) the U.S. Holder’s method of tax accounting; and (vii) whether the
Debtors reorganize as is expected. Therefore, U.S. Holders of Claims are urged to consult
their tax advisors for information that may be relevant to their specific situation and
circumstances and the particular tax consequences to such Holders as a result thereof.

        1.       Treatment of a Debt Instrument as a Security

        As an initial matter, the U.S. federal income tax consequences to U.S. Holders of
Claims may depend, in part, on whether the debt instrument underlying a Claim is a
“security” of the Debtor that is issuing the consideration being received by a holder of such
Claim. Whether an instrument constitutes a “security” for these purposes is determined
based on all the facts and circumstances, but most authorities have held that term-length of a
debt instrument at issuance is an important factor in determining whether such an instrument
is a security. These authorities have indicated that a term of less than five years is evidence
that the instrument is not a security, whereas a term of ten years or more is evidence that
                                             102
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD           Doc 354    Filed 11/07/20      Page 118 of 125



such debt instrument is a security. There are numerous other factors that could be taken into
account in determining whether a debt instrument is a security, including, without limitation:
(1) the security for payment; (2) the creditworthiness of the obligor; (3) the subordination or
lack thereof to other creditors; (4) the right to vote or otherwise participate in the
management of the obligor; (5) convertibility of the instrument into an equity interest of the
obligor; (6) whether payments of interest are fixed, variable or contingent; and (7) whether
such payments are made on a current basis or accrued. The Debtors have not determined
whether any of the obligations under the Prepetition Credit Facility or the Exit Facility were
or will be considered securities for these purposes. Each U.S. Holder should consult with its
tax advisor on whether it should treat the Prepetition Credit Facility and the Exit Facility as
a security for purposes of the reorganization provisions of the Tax Code.

        2.       Consequences to Holders of Allowed General Unsecured Claims

        In general, Holders of Allowed General Unsecured Claims will recognize gain or
loss with respect to its Allowed General Unsecured Claim in an amount equal to the
difference between (i) the sum of the amount of any Cash and the fair market value of its
interest in any other property received (other than any consideration attributable to a Claim
for accrued but unpaid interest or original issue discount (“OID”)) and (ii) the adjusted tax
basis of the Claim exchanged therefor (other than any tax basis attributable to accrued but
unpaid interest or accrued OID previously included in the holder’s taxable income).

        3.       Equity Interests

        Equity Interests will be deemed automatically cancelled, released, and extinguished
and the obligations of the Debtors and the Reorganized Debtors thereunder will be
discharged. U.S. Holders of Equity Interests should recognize a capital loss for U.S. federal
income tax purposes in an amount equal to the Holder’s adjusted tax basis of its Equity
Interest. The utilization of capital losses may be subject to certain limitations.

        4.       Accrued But Untaxed Interest

       A portion of the consideration received by Holders of Claims may be attributable to
Accrued but Untaxed Interest on such Claims. Such amount should be taxable to that
Holder as interest income if such accrued interest has not been previously included in the
Holder’s gross income for U.S. federal income tax purposes.

       The tax basis of any New Common Shares or Equity Interests in RT Lodge
Company received in satisfaction of accrued interest should equal the amount of such
accrued interest. The holding period for such New Common Shares or Equity Interests in
RT Lodge Company should begin on the day following the Effective Date.

        If the fair value of the consideration is not sufficient to fully satisfy all principal and
interest on Allowed Claims, the extent to which such consideration will be attributable to
Accrued but Untaxed Interest is unclear. Under the Plan, the aggregate consideration to be
distributed to Holders of Allowed Claims in each Class will be allocated first to the principal
amount of Allowed Claims, with any excess allocated unpaid interest that accrued on such
Claims, if any. Certain legislative history indicates that an allocation of consideration as
between principal and interest provided in a chapter 11 plan of reorganization is binding for
U.S. federal income tax purposes. The IRS could take the position, however, that the
consideration received by the U.S. Holder should be allocated in some way other than as
provided in the Plan. U.S. Holders of Claims should consult their own tax advisors
regarding the proper allocation of the consideration received by them under the Plan.


                                              103
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD         Doc 354      Filed 11/07/20      Page 119 of 125



        5.       Limitation on Use of Capital Losses

        U.S. Holders who recognize capital losses may be subject to limits on their use of
capital losses. For U.S. Holders other than corporations, capital losses may be used to offset
any capital gains (without regard to holding periods) plus ordinary income to the extent of
the lesser of (i) $3,000 ($1,500 for married individuals filing separate returns), or (ii) the
excess of the capital losses over the capital gains. Non-corporate U.S. Holders may carry
over unused capital losses and apply them to capital gains and a portion of their ordinary
income, though losses from the sale or exchange of capital assets may only be used to offset
capital gains. For corporate U.S. Holders, capital losses may only be used to offset capital
gains. U.S. Holders who have more capital losses than can be used in a tax year may be
allowed to carry over the excess capital losses for use in succeeding tax years. For corporate
U.S. Holders, unused capital losses may be carried forward for the five years following the
capital loss year or carried back to the three years preceding the capital loss year. Non-
corporate U.S. Holders may carry over unused capital losses for an unlimited number of
years.

        6.       Net Investment Income Tax

        Certain U.S. Holders that are individuals, estates or trusts are required to pay an
additional 3.8% Medicare tax on “unearned” net investment income (i.e., income received
from, among other things, the sale or other disposition of certain capital assets). Holders
that are individuals, estates or trusts should consult their tax advisors regarding the effect, if
any, of this tax provision on their ownership and disposition of any consideration to be
received under the Plan.

        7.       Information Reporting and Backup Withholding

         All distributions to U.S. Holders of Claims under the Plan are subject to any
applicable tax withholding, including employment tax withholding. Under U.S. federal
income tax law, interest, dividends and other reportable payments may be, under certain
circumstances, subject to “backup withholding” at the then-applicable withholding rate
(currently 24%). Backup withholding generally applies if a Holder (i) fails to furnish its
social security number or other taxpayer identification number (“TIN”), (ii) furnishes an
incorrect TIN, (iii) fails properly to report interest or dividends, or (iv) under certain
circumstances, fails to provide a certified statement, signed under penalty of perjury, that the
TIN provided is its correct TIN and that it is a U.S. person not subject to backup
withholding. Backup withholding is not an additional tax but merely an advance payment,
which may be refunded to the extent it results in an overpayment of tax and if the
appropriate information is supplied to the IRS. Certain U.S. Holders are exempt from
backup withholding, including, in certain circumstances, corporations and financial
institutions.

       The Debtors will withhold all amounts required by law to be withheld from
payments of interest. The Debtors will comply with all applicable reporting requirements of
the IRS.

D.      CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES TO NON-U.S.
        HOLDERS OF ALLOWED CLAIMS OR EQUITY INTERESTS UNDER
        THE PLAN

        The rules governing U.S. federal income taxation of a Non-U.S. Holder are complex.
The following discussion includes only certain U.S. federal income tax consequences of the
Plan to Non-U.S. Holders. The discussion does not include any non-U.S. tax considerations.
Non-U.S. Holders should consult with their own tax advisors to determine the effect of U.S.
                                           104
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354      Filed 11/07/20      Page 120 of 125



federal, state, and local tax laws, as well as any other applicable non-U.S. tax laws and/or
treaties, with regard to their participation in the transactions contemplated by the Plan, their
ownership of Claims or Equity Interests, and the ownership and disposition of the Equity
Interests in RT Lodge Company, the New Common Shares, the New Warrants, and other
consideration, as applicable.

        1.       Gain Recognition

        Any gain realized by a Non-U.S. Holder on the exchange of its Claim generally will
not be subject to U.S. federal income taxation unless (a) the Non-U.S. Holder is an
individual who was present in the United States for 183 days or more during the taxable year
in which the Restructuring Transactions occur and certain other conditions are met or (b)
such gain is effectively connected with the conduct by such Non-U.S. Holder of a trade or
business in the United States (and, if an income tax treaty applies, such gain is attributable to
a permanent establishment maintained by such Non-U.S. Holder in the United States).

        If the first exception applies, the Non-U.S. Holder generally will be subject to U.S.
federal income tax at a rate of 30 percent (or at a reduced rate or exemption from tax under
an applicable income tax treaty) on the amount by which such Non-U.S. Holder’s capital
gains allocable to U.S. sources exceed capital losses allocable to U.S. sources during the
taxable year of the exchange. If the second exception applies, the Non-U.S. Holder generally
will be subject to U.S. federal income tax with respect to any gain realized on the exchange
if such gain is effectively connected with the Non-U.S. Holder’s conduct of a trade or
business in the United States in the same manner as a U.S. Holder (except that the Medicare
tax would generally not apply). In order to claim an exemption from withholding tax, such
Non-U.S. Holder will be required to provide a properly executed IRS Form W-8ECI (or
such successor form as the IRS designates). In addition, if such a Non-U.S. Holder is a
corporation, it may be subject to a branch profits tax equal to 30 percent (or such lower rate
provided by an applicable treaty) of its effectively connected earnings and profits for the
taxable year, subject to certain adjustments.

        2.       Interest

        Payments to a Non-U.S. Holder that are attributable to accrued but untaxed interest
generally will not be subject to U.S. federal income tax or withholding, provided that the
withholding agent has received or receives, prior to payment, appropriate documentation
(generally, IRS Form W-8BEN or W-8BEN-E) establishing that the Non-U.S. Holder is not
a U.S. person. Interest income, however, may be subject to U.S. withholding if:

                (i)the Non-U.S. Holder actually or constructively owns 10% or more of the
        total combined voting power of all classes of RT Asset Company shares entitled to
        vote;

               (ii)the Non-U.S. Holder is a “controlled foreign corporation” that is a “related
        person” with respect to RT Asset Company (each, within the meaning of the Tax
        Code); or

                (iii)the Non-U.S. Holder is a bank receiving interest described in Tax Code
        section 881(c)(3)(A).

        A Non-U.S. Holder that does not qualify for the portfolio interest exemption from
withholding tax with respect to accrued but untaxed interest that is not effectively connected
income generally will be subject to withholding of U.S. federal income tax at a 30% rate (or
at a reduced rate or exemption from tax under an applicable income tax treaty) on payments
that are attributable to such interest or accrued but untaxed interest. For purposes of
                                              105
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD            Doc 354       Filed 11/07/20        Page 121 of 125



providing a properly executed IRS Form W-8BEN or W-8BEN-E, special procedures are
provided under applicable Treasury regulations for payments through qualified foreign
intermediaries or certain financial institutions that hold customers’ securities in the ordinary
course of their trade or business.

         If such interest is effectively connected with the conduct by the Non-U.S. Holder of
a trade or business within the United States (in which case, provided the Non-U.S. Holder
provides a properly executed IRS Form W-8ECI (or successor form) to the withholding
agent, the Non-U.S. Holder (x) generally will not be subject to withholding tax, but (y) will
be subject to U.S. federal income tax in the same manner as a U.S. Holder (unless an
applicable income tax treaty provides otherwise. In addition, if such Non-U.S. Holder is a
corporation for U.S. federal income tax purposes, it may also be subject to a branch profits
tax with respect to such Non-U.S. Holder’s effectively connected earnings and profits that
are attributable to the accrued but untaxed interest at a rate of 30% (or at a reduced rate or
exemption from tax under an applicable income tax treaty)).

      3.     U.S. Federal Income Tax Consequences to Non-U.S. Holders of Owning
and Disposing of Equity Interests in RT Lodge Company, New Common Shares or the
New Warrants14

                 a.       Dividends on Equity Interests in RT Lodge Company

        Any distributions made with respect to Equity Interests in RT Lodge Company
(including constructive distributions) will constitute dividends for U.S. federal income tax
purposes to the extent of RT Lodge Company’s current or accumulated earnings and profits
as determined under U.S. federal income tax principles. Except as described below,
dividends paid with respect to Equity Interests in RT Lodge Company held by a Non-U.S.
Holder that are not effectively connected with a Non-U.S. Holder’s conduct of a U.S. trade
or business (or if an income tax treaty applies, are not attributable to a permanent
establishment maintained by such Non-U.S. Holder in the United States) will be subject to
U.S. federal withholding tax at a rate of 30% (or lower treaty rate or exemption from tax, if
applicable). A Non-U.S. Holder generally will be required to satisfy certain IRS
certification requirements in order to claim a reduction of or exemption from withholding
under a tax treaty by filing IRS Form W-8BEN or W-8BEN-E (or a successor form) upon
which the Non-U.S. Holder certifies, under penalties of perjury, its status as a non-U.S.
person and its entitlement to the lower treaty rate or exemption from tax with respect to such
payments. Dividends paid with respect to Equity Interests in RT Lodge Company held by a
Non-U.S. Holder that are effectively connected with a Non-U.S. Holder’s conduct of a U.S.
trade or business (and if an income tax treaty applies, are attributable to a permanent
establishment maintained by such Non-U.S. Holder in the United States) generally will be
subject to U.S. federal income tax in the same manner as a U.S. Holder. In addition, if such
Non-U.S. Holder is a corporation for U.S. federal income tax purposes, it may also be
subject to a branch profits tax with respect to such Non-U.S. Holder’s effectively connected
earnings and profits that are attributable to the dividends at a rate of 30% (or at a reduced
rate or exemption from tax under an applicable income tax treaty).

                 b.       Dividends on New Common Shares

        Any distributions made with respect to New Common Shares (including constructive
distributions) will constitute dividends for U.S. federal income tax purposes to the extent of

14
  This discussion assumes that the New Common Shares are corporate stock and that the New Warrants are
warrants in respect of such stock. If the New Common Shares are treated as interests in a partnership for
federal income tax purposes, the tax consequences would differ from those described below.
                                                  106
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD          Doc 354    Filed 11/07/20    Page 122 of 125



RT Asset Company’s current or accumulated earnings and profits as determined under U.S.
federal income tax principles. Except as described below, dividends paid with respect to
New Common Shares held by a Non-U.S. Holder that are not effectively connected with a
Non-U.S. Holder’s conduct of a U.S. trade or business (or if an income tax treaty applies,
are not attributable to a permanent establishment maintained by such Non-U.S. Holder in the
United States) will be subject to U.S. federal withholding tax at a rate of 30% (or lower
treaty rate or exemption from tax, if applicable). A Non-U.S. Holder generally will be
required to satisfy certain IRS certification requirements in order to claim a reduction of or
exemption from withholding under a tax treaty by filing IRS Form W-8BEN or W-8BEN-E
(or a successor form) upon which the Non-U.S. Holder certifies, under penalties of perjury,
its status as a non-U.S. person and its entitlement to the lower treaty rate or exemption from
tax with respect to such payments. Dividends paid with respect to New Common Shares
held by a Non-U.S. Holder that are effectively connected with a Non-U.S. Holder’s conduct
of a U.S. trade or business (and if an income tax treaty applies, are attributable to a
permanent establishment maintained by such Non-U.S. Holder in the United States)
generally will be subject to U.S. federal income tax in the same manner as a U.S. Holder. In
addition, if such Non-U.S. Holder is a corporation for U.S. federal income tax purposes, it
may also be subject to a branch profits tax with respect to such Non-U.S. Holder’s
effectively connected earnings and profits that are attributable to the dividends at a rate of
30% (or at a reduced rate or exemption from tax under an applicable income tax treaty).

                 c.       Sale, Redemption, or Repurchase of Equity Interests in RT Lodge
                          Company, New Common Shares or New Warrants

        A Non-U.S. Holder generally will not be subject to U.S. federal income tax with
respect to any gain realized on the sale or other taxable disposition (including a cash
redemption) of Equity Interests in RT Lodge Company, New Common Shares or the New
Warrants, unless:

                (i) such Non-U.S. Holder is an individual who is present in the United States
        for 183 days or more in the taxable year of disposition or who is subject to special
        rules applicable to former citizens and residents of the U.S.;

                (ii) such gain is effectively connected with such Non-U.S. Holder’s conduct
        of a U.S. trade or business (and if an income tax treaty applies, such gain is
        attributable to a permanent establishment maintained by such Non-U.S. Holder in the
        United States); or

               (iii) RT Lodge Company or RT Asset Company, as applicable, is or has been
        a “United States real property holding corporation” for U.S. federal income tax
        purposes (a “USRPHC”) at any time during the shorter of the Non-U.S. holder’s
        holding period for the Equity Interests in RT Lodge Company or the New Common
        Shares, as applicable, and the five-year period ending on the date of disposition.

         If the first exception applies, the Non-U.S. Holder generally will be subject to U.S.
federal income tax at a rate of 30% (or at a reduced rate or exemption from tax under an
applicable income tax treaty) on the amount by which such Non-U.S. Holder’s capital gains
allocable to U.S. sources exceed capital losses allocable to U.S. sources during the taxable
year of disposition of Equity Interests in RT Lodge Company, New Common Shares and/or
the New Warrants. If the second exception applies, the Non-U.S. Holder generally will be
subject to U.S. federal income tax with respect to such gain in the same manner as a U.S.
Holder; and a Non-U.S. Holder that is a corporation for U.S. federal income tax purposes
may also be subject to a branch profits tax with respect to earnings and profits effectively
connected with a U.S. trade or business that are attributable to such gains at a rate of 30%
(or at a reduced rate or exemption from tax under an applicable income tax treaty).
                                               107
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD        Doc 354     Filed 11/07/20     Page 123 of 125



        Generally, a corporation is a USRPHC if the fair market value of its United States
real property interests equals or exceeds 50% of the sum of the fair market value of its
worldwide real property interests and its other assets used or held for use in a trade or
business. Any gain that is taxable because RT Asset Company is a USRPHC will generally
be taxable in the same manner as gain that is effectively connected income (as described
above), except that the branch profits tax will not apply. While there is no assurance that the
IRS will agree with such position, the Debtors believe that based on current business plans
and operations, Holding is not and RT Asset Company should not become a USRPHC in the
future.

        The exercise of the New Warrants by Non- U.S. Holders generally will not give rise
to the realization of gain or loss upon the exercise of such New Warrants.

        If the terms of the New Warrants provide for any adjustment to the number of shares
of New Common Shares for which the New Warrants may be exercised or to the exercise
price of the New Warrants, such adjustment may, under certain circumstances, result in
constructive distributions that could be taxable to the Non-U.S. Holder of the New Warrants.
If no appropriate adjustment is made to the number of shares of New Common Shares for
which the New Warrants may be exercised or to the exercise price of such New Warrants, a
constructive distribution may result that could be taxable to the holders of New Common
Shares.

        4.       FATCA

         Under the Foreign Account Tax Compliance Act (“FATCA”), foreign financial
institutions and certain other foreign entities must report certain information with respect to
their U.S. account holders and investors or be subject to withholding on the receipt of
“withholdable payments.” For this purpose, “withholdable payments” are generally U.S.-
source payments of fixed or determinable, annual or periodical income (including dividends,
if any, on Equity Interests in RT Lodge Company or New Common Shares), and also
include gross proceeds from the sale of any property of a type which can produce U.S.
source interest or dividends (which would include Equity Interests in RT Lodge Company or
New Common Shares). FATCA withholding will apply even if the applicable payment
would not otherwise be subject to U.S. federal nonresident withholding tax.

       Each Non-U.S. Holder should consult its own tax advisor regarding the possible
impact of these rules on such Non-U.S. Holder’s ownership of Equity Interests in RT Lodge
Company, New Common Shares and/or New Warrants.

       THE U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE
COMPLEX. THE FOREGOING SUMMARY DOES NOT DISCUSS ALL ASPECTS OF
U.S. FEDERAL INCOME TAXATION THAT MAY BE RELEVANT TO A
PARTICULAR HOLDER OF A CLAIM IN LIGHT OF SUCH HOLDER’S
CIRCUMSTANCES AND INCOME TAX SITUATION. ALL HOLDERS OF CLAIMS
AGAINST THE DEBTORS SHOULD CONSULT WITH THEIR TAX ADVISORS AS
TO THE PARTICULAR TAX CONSEQUENCES TO THEM OF THE TRANSACTION
CONTEMPLATED BY THE RESTRUCTURING, INCLUDING THE APPLICABILITY
AND EFFECT OF ANY STATE, LOCAL OR FOREIGN TAX LAWS, AND OF ANY
CHANGE IN APPLICABLE TAX LAWS.

E.      GENERAL DISCLAIMER

     THE FOREGOING U.S. FEDERAL INCOME TAX SUMMARY HAS BEEN
PROVIDED FOR INFORMATIONAL PURPOSES ONLY. THE U.S. FEDERAL
INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX. THE FOREGOING
                              108
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD           Doc 354    Filed 11/07/20    Page 124 of 125



SUMMARY DOES NOT DISCUSS ALL ASPECTS OF U.S. FEDERAL INCOME
TAXATION THAT MAY BE RELEVANT TO A PARTICULAR HOLDER IN LIGHT OF
SUCH HOLDER’S CIRCUMSTANCES AND INCOME TAX SITUATION. ALL
HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD CONSULT WITH
THEIR OWN TAX ADVISORS AS TO THE PARTICULAR TAX CONSEQUENCES TO
THEM OF THE TRANSACTIONS CONTEMPLATED BY THE PLAN, INCLUDING
THE APPLICABILITY AND EFFECT OF ANY STATE, LOCAL, OR NON-U.S. TAX
LAWS, AND OF ANY CHANGE IN APPLICABLE TAX LAWS.

                                        ARTICLE X.
                                     RECOMMENDATION

        In the opinion of the Debtors, the Plan is preferable to the alternatives described in
this Disclosure Statement because it provides for a greater distribution to the Holders of
Allowed Claims and Equity Interests than would otherwise result in a liquidation under
chapter 7 of the Bankruptcy Code. In addition, any alternative other than confirmation of
the Plan could result in extensive delays and increased administrative expenses resulting in
smaller distributions to Holders of Allowed Claims than that which is proposed under the
Plan. Accordingly, the Debtors recommend that all Holders of Impaired Claims entitled to
vote support confirmation of the Plan and vote to accept the Plan.

                              [Remainder of Page Intentionally Blank]




                                              109
DOCS_LA:332991.15 76136/002
        Case 20-12456-JTD             Doc 354    Filed 11/07/20     Page 125 of 125




Dated: November 6, 2020                   Respectfully submitted,

                                           RTI HOLDING COMPANY, LLC, on behalf of itself
                                           and each of the other Debtors


                                           By: _________________________
                                           Shawn Lederman
                                           Title:Chief Executive Officer

Submitted by:

/s/ James E. O’Neill_____________________________
Richard M. Pachulski (CA Bar No. 90073)
Malhar S. Pagay (CA Bar No. 189289)
James E. O’Neill (Bar No. 4042)
PACHULSKI STANG ZIEHL & JONES LLP
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, Delaware 19899-8705 (Courier 19801)
Telephone: 302-652-4100
Facsimile: 302-652-4400
Email:rpachulski@pszjlaw.com
       mpagay@pszjlaw.com
       joneill@pszjlaw.com

Counsel for Debtors and Debtors in Possession




                              [Signature page to Disclosure Statement for
                                      Debtors’ Chapter 11 Plan]

                                                110
DOCS_LA:332991.15 76136/002
